
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18


SALES AUTHORIZATION RELEASE   MASTER PROJECT #  

--------------------------------------------------------------------------------

          PROJECT #  

--------------------------------------------------------------------------------

          WORK ORDER #  

--------------------------------------------------------------------------------

  CONTRACT:   STC004135


--------------------------------------------------------------------------------

  SALES AUTHORIZATION RELEASE #  
06—23


--------------------------------------------------------------------------------

MODIFICATION:   1


--------------------------------------------------------------------------------

  CONTRACT/MOD TYPE:   FFP


--------------------------------------------------------------------------------

CONTRACT/MOD DATE:   August 8, 2006


--------------------------------------------------------------------------------

  PROGRAM MGMT POC:   Mike Martyn


--------------------------------------------------------------------------------


F.O.B. POINT
 
Origin (FPI Facility)


--------------------------------------------------------------------------------


 
CONTRACT POC:
 
Terry LaBorde


--------------------------------------------------------------------------------


DESCRIPTION:
 
ILAV Vehicles & FSR Support


--------------------------------------------------------------------------------

SCOPE OF WORK:

1.171 Vehicles        Delivery: (2) Sept 2996; (10) Oct. 2006; (20) Nov. 2006;
(30) Dec. 2006; (32) Jan 2006; (32) Feb 2006; (32) Mar 2006; (13) Apr 2006

2.CLS Support in accordance with Statement of Work Section C 5

3.Per Section 8.18 BAE responsible for supplying all materials in accordance
with FPI Mater Planning Schedule. BAE and FPI must finalize delivery of
materials from BAE to FPI within 20 days after contract execution. BAE
responsible for repair/replacement any all expediting, freight charges, and
direct cost associated with a rejection/delay/shortage of BAE furnished
materials. FPI must notify BAE within 48 hour of discovering any damage,
rejection or shortage of ABE furnished material.

4.FPI BOS Quality System is applicable (See Section 5.2)

5.FPI proprietary information must be marked with proprietary legend before
submittal to BAE

6.Payment terms net 20 days


SPECIAL TERMS & CONDITIONS, IF APPLICABLE:

NOTE: Contract and contract modifications are available on S/Library/Contracts

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS, L.P., GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 1—SUBCONTRACT FORM
03 AUGUST 2006

To:   Force Protection Industries, Inc.   From:   BAE Systems Land &
Armaments L.P.     9801 Highway 78       Ground Systems Division     Building 1
      P.O. Box 15512     Ladson, SC 29456       York, PA 17405-1512    
Attention: Otis Byrd       Attention: Terrence L. LaBorde     Title: Director of
Contracts       Title: Senior Subcontract Specialist

THIS MODIFICATION NO: 01 TO SUBCONTRACT SCT004135, entered into by and between
BAE Systems Land & Armaments L.P., a Delaware registered limited partnership,
acting through its Ground Systems Division, address shown above (hereinafter
referred to as "GSD"), and Force Protection Industries, Inc., a corporation
organized and existing under the laws of the State of Nevada (hereinafter
referred to as "Subcontractor" or "Contractor") is issued in accordance with the
Changes clause to incorporate negotiated Terms and Conditions throughout
Sections 1 through 10.

WHEREAS, GSD and Subcontractor wish to modify the Subcontract.

NOW THEREFORE, in consideration of the foregoing and the undertakings
hereinafter set forth, GSD and the Subcontractor do hereby agree to the
following:

1.     Subcontract Form

1.1   General Subcontract Information

This Subcontract is issued under:

  GSD Prime Contract Number:   W56HZV-06-D-VB01   DPAS Rating:   DOA4   Program:
  Iraqi Light Armored Vehicle
(ILAV)   Subcontract Issue Date:   14 June 2006
Original Subcontract Value & Funding:
 
$51,266,969 Modification Decrease In Value & Funding:       1,042,302
Subcontract Total Price This Modification 01:   $50,224,667

Unless otherwise agreed to by the parties, GSD shall award Subcontractor fifty
percent (50%) of all vehicles ordered under the prime contract as well as all
spares and Contractor Logistic Support (CLS) services for the term of the prime
contract.

Prime Contract Number: W56HZV-06-D-VB01

1.2   Execution of Required Activity

The Subcontractor shall provide all necessary resources to include but not be
limited to labor, material, equipment, facilities, and management to accomplish
the effort prescribed herein and shall otherwise fully comply with the terms and
conditions of this Subcontract.

The Subcontractor has also represented that it does not require additional GSD
or Government Furnished Facilities for completion of the effort prescribed
hereunder unless otherwise agreed to by

1

--------------------------------------------------------------------------------




both parties and addressed herein to provide for the allowable use of the stated
facilities by the Subcontractor.

1.3   Inclusive Sections

Documents comprising this Subcontract are as follows:

Document
  Title of Document   Issue Date   Modification
Number Section 1   Subcontract Form   3 August 2006   01 Section 2   Supplies or
Services and Prices/Costs   3 August 2006   01 Section 3  
Description/Specifications/Work Statement   3 August 2006   01 Section 4  
Packaging and Marking   3 August 2006   01 Section 5   Inspection and Acceptance
  3 August 2006   01 Section 6   Deliveries or Performance   3 August 2006   01
Section 7   Subcontract Administrative Data   3 August 2006   01 Section 8  
Special Subcontract Requirements   3 August 2006   01 Section 9   Subcontract
Clauses   3 August 2006   01 Section 10   List of Attachments   3 August 2006  
01 Section 11   Representations and Certifications*   14 June 2006   Base Sub/C

--------------------------------------------------------------------------------

*Incorporated by reference

1.4   Contract Type

GSD and Subcontractor have negotiated and mutually agreed upon the Subcontract
requirements establishing a Firm Fixed Price agreement in the amount of
$50,224,667.

1.5   Representations, Certifications and Compliance with Statutes/Regulations

The Subcontractor's Section 11, Representations and Certifications, previously
submitted, are incorporated herein by reference and made a part hereof.

In the performance of this Subcontract, the parties shall comply with all
applicable statutes and Governmental rules, regulations and orders, to include,
but not be limited to, those statutes and Governmental rules related to labor
and employment, environmental, and export control.

1.6   Finalization of Technical Data Pack (TDP)

Subcontractor shall provide the preliminary Technical Data Pack for the ILAV to
include engineering drawings and data, and the baseline Bill of Material (BOM),
collectively referred to as "TDP". As a condition to Subcontractor's acceptance
of the Delivery Schedule and Contract Price, GSD agrees to provide at no cost to
Subcontractor the engineering resources necessary to finalize the TDP and the
(Transition to Production) (TTP) identified in Section 1.8 as soon as possible.
For planning purposes Subcontractor estimates three (3) hull design engineers,
two (2) cab interior design engineers, and three (3) CAD designers will be
required in addition to the TDP for the Marine Corps TAGS.

Subcontractor shall at all times retain control over all design and engineering
changes to the TDP and GSD shall not make any final changes without
Subcontractor's prior approval.

2

--------------------------------------------------------------------------------



1.7   General Division of Responsibility ("X" Denotes Primary Responsibility)

        The Prime Contract effort shall be principally divided between the
parties as follows:

Contract
  Structure   GSD   Subcontractor

Vehicle Engineering

 

Customer POC

  X    



      License from Subcontractor    



 

ILAV

      X



 

Finalize Design

      X



 

Configuration Control

      X



 

Finalize TDP

  X    



 

Develop TTP

  X    



 

Vehicle Testing

  X   Support

Procurement

 

Finalize BOM

  X   Support



 

Vendor Selection

  X    



 

Planning

  X    



 

Purchasing

  X   8 Veh's



 

Steel Supply

  X   8 Veh's



 

Material Distribution

  X   8 Veh's

Production*

 

Hull Fabrication

  50% of Veh's   50% of Veh's



 

Automotive

  50% of Veh's   50% of Veh's



 

Integration

  Spartan Chassis   Spartan Chassis



 

Final Assembly

  50% of Veh's   50% of Veh's



 

Q/A + Inspection

  50% of Veh's   50% of Veh's



 

Deliver to DCMA

      X

CLS

 

Spares List

      X



 

Technical Manuals

      X



 

Training

      X



 

Field Service Reps

      X

--------------------------------------------------------------------------------

*Reference General Subcontract Information—Section 1.1

GSD shall provide Subcontractor with pertinent GSD information on, and access
to, GSD vehicles at its or other facilities to enable Subcontractor to complete
the CLS work. Subcontractor shall provide Spartan with pertinent Subcontractor
information on and access to it facilities, with respect to final assembly.

1.8   Manufacturing Engineering

GSD agrees to provide, at no cost to the Subcontractor, complete TTP
documentation for the Vehicles to include without limitation, manufacturing
processes, fixtures, tooling, routing and work instruction. The TTP shall be
sufficient for Subcontractor to create a Vehicle Production Line substantially
similar to GSD's Production Line.

1.9   Production License Agreement

The Production License between GSD and Subcontractor is hereby incorporated by
reference and is appended hereto as Attachment 10.10. This reference is stated
with the same force and effect as if provided in full text.

3

--------------------------------------------------------------------------------



1.10 Export License

GSD shall be responsible for securing all export licenses and other
authorizations required in order for the Subcontractor to perform its
obligations hereunder for this program.

1.11 Logistic Support Agreement

The Logistic Support Agreement, dated 13 June2006 (informally referred to as "5
Year Agreement") between GSD and Subcontractor is hereby incorporated by
reference and is appended hereto as Attachment 10.11. This reference is stated
with the same force and effect as if provided in full text.

1.12 Confidentiality

The parties shall comply with the terms of the Confidentiality Agreement signed
and dated April 21, 2006.

1.13 Entire Agreement

This Subcontract, including any documents incorporated by reference, is intended
to be a complete integration and there are no prior or contemporaneous different
or additional agreements pertaining to the subject matter of this Subcontract.
Upon Subcontractor's acceptance, this document shall be the complete and
exclusive document pertaining to any effort under this Subcontract.

NOTE: Only GSD's Authorized Subcontract Representative and Subcontractor's
Authorized Contract Representative have authority to modify this Subcontract on
behalf of GSD. All changes and modifications to this Subcontract shall be
entered into in accordance with Section 9, Clause 9.3, Changes, of this
Subcontract.

1.14 Subcontractor Acceptance

The Subcontractor's acceptance of this Subcontract shall be indicated by
affixing authorized signature on two (2) originals of this Subcontract and
returning one (1) fully executed original to GSD's Authorized Subcontracts
Representative identified in Section 7, Subcontract Administrative Data.

SIGNATURES

Force Protection Industries, Inc.   BAE Systems Land & Armaments L.P.
Ground Systems Division
By:
 
/s/ RAYMOND POLLARD


--------------------------------------------------------------------------------


 
By:
 
/s/ TERRENCE LABORDE


--------------------------------------------------------------------------------

Name:   Raymond W. Pollard   Name:   Terrence L. LaBorde Title:   COO   Title:  
Senior Subcontract Specialist Date:   Aug 8, 2006   Date:   August 8, 2006

[END OF SECTION 1]

4

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS L.P., GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 2—SUPPLIES OR SERVICES AND PRICES/COSTS
03 AUGUST 2006

2.1   Base Supplies or Service Requirements

Item
  Description   Quantity   Unit
Price   Price

001

  Provide supplies and/or services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.            



 

PERFORMANCE BASELINE:

 

8

 

$158,495

 

$1,267,960



  Material—8 Vehicles—Supply material kits for            



  8 ILAV vehicles per SOW requirements.   TOTAL SLIN 001   N/A   $1,267,960

002

 

Provide supplies and/or services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.

           



 

PERFORMANCE BASELINE:

 

1

 

$30,459

 

$30,459



  Weld Capsule—Provided labor to weld 1 each            



  capsule per SOW requirements.   TOTAL SLIN 002   N/A   $30,459

003

 

Provide supplies and/or services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.

           



 

PERFORMANCE BASELINE:

 

8

 

$202,496

 

$1,619,968



  95 Vehicles—Supply Labor per SOW requirements            



  for fabrication and final integration of 95 vehicles.   48   $202,556  
$9,722,688



  GSD to provide all material in accordance with the Prime Contract other than
Automotive Integration material from Spartan.   39   $237,541   $9,264,099



  Subcontractor shall contract with Spartan for Automotive Integration for
95 vehicles.   TOTAL SLIN 003   N/A   $20,606,755

004

 

Provide services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.

           



 

PERFORMANCE BASELINE:

 

75

 

$77,992

 

$5,849,400



  75 Vehicles—Supply Labor per SOW requirements for fabrication and final
integration of 75 vehicles. GSD to provide all material in accordance with the
Prime Contract. No Automotive Integration, including materials required from
subcontractor. GSD will contract with Spartan for the Automotive Integration
including materials.   TOTAL SLIN 004   N/A   $5,849,400

5

--------------------------------------------------------------------------------



Item
  Description   Quantity   Unit
Price   Price

005

  Provide Logistic Support (CLS) in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.            



 

PERFORMANCE BASELINE:
(Based on Maximum 378 Vehicles)

 

378

 

$59,445

 

$22,470,093



  A. Maintenance
B. Training
C. Instruction Manuals            



  D. Shakedown Test Support   TOTAL SLIN 005   N/A   $22,470,093

006

 

Provide Data Items as Required in accordance with SOW requirements and SDRL
contained in Attachment 10.3

 

N/A

 

N/A

 

NSP

Total Program Price: $50,224,667
Total Funding Authorized: $50,224,667
SLINS 001, 002, 003, 004 and 005 are fully funded.

Note: Unit Prices do not include BAE Vehicle build Royalty/License payment
requirements. This shall be performed under the Production License in accordance
with the terms stated therein.

2.2   Option Requirements

Option
Year
  Description   Vehicle
Ranges   Unit Price
& UM   Extended
Price   Funding
Status

1

  Provide services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.     1–74   $ 77,992 Ea   TBD  
Unfunded



 

PERFORMANCE BASELINE:

                   



  Supply Labor per SOW requirements for fabrication and final integration for a
maximum of 74 vehicles. GSD to provide all material in accordance with the Prime
Contract. No Automotive Integration, including materials required from
subcontractor. GSD will contract with Spartan for the Automotive Integration
including materials.                    

6

--------------------------------------------------------------------------------



Option
Year
  Description   Vehicle
Ranges   Unit Price
& UM   Extended
Price   Funding
Status

2

  Provide services in accordance with Subcontract, Section 3,
Description/Specifications/Statement of Work.     1–262   $ 77,491 Ea   TBD  
Unfunded



 

PERFORMANCE BASELINE:

                   



  Supply Labor per SOW requirements for fabrication and final integration for a
maximum of 262 vehicles. GSD to provide all material in accordance with the
Prime Contract. No Automotive Integration, including materials required from
subcontractor. GSD will contract with Spartan for the Automotive Integration
including materials.                    

Note: Unit Prices do not include BAE Vehicle build Royalty/License payment
requirements.

7

--------------------------------------------------------------------------------






BAE SYSTEMS LAND & ARMAMENTS L.P., GROUND SYSTEMS DIVISION
MODIFICATION NO: 01 SUBCONTRACT NO: SCT004135
SECTION 3—DESCRIPTION / SPECIFICATIONS / STATEMENT OF WORK
03 AUGUST 2006


            3.1    The Statement of Work (SOW) as referenced below is hereby
incorporated by reference and is stated to include all paragraphs, subparagraphs
and referenced performance requirements noted within the subject document and
associated supplemental attachments unless otherwise stated.

            3.2    Documents referenced herein are hereby incorporated by
reference and are stated to include all paragraphs, subparagraphs and referenced
performance requirements noted within the subject document and associated
supplemental attachments unless otherwise stated.

            3.3    Attachment References:



STATEMENT OF WORK

Statement of Work:

 

Section 10, Attachment 10.2

Titled:

  Statement of Work for Iraqi



  Light Armored Vehicle (ILAV)

Original Date:

  13 June 2006

Revision:

  001

Revision Date:

  14 June 2006



EXHIBIT A

Exhibit:

 

Section 10, Attachment 10.3

Titled:

  Contract Data Requirements List

Original Date:

  2 May 2006

Revision:

  N/A

Revision Date:

  N/A



PERFORMANCE SPECIFICATION

Performance Specification:

 

Section 10, Attachment 10.4

Titled:

  Specification (Prime Contract)

Original Date:

  24 May 2006

Revision:

  N/A

Revision Date:

  N/A



TECHNICAL INFORMATION

Technical Information:

 

Section 10, Attachment 10.5

Titled:

  Technical Information

Original Date:

  24 May 2006

Revision:

  N/A

Revision Date:

  N/A

8

--------------------------------------------------------------------------------





SHAKEDOWN TEST PLAN

Test Plan:

 

Section 10, Attachment 10.6

Titled:

  ILAV Shakedown Test Plan

Original Date:

  24 May 2006

Revision:

  N/A

Revision Date:

  N/A



DATA ITEM DESCRIPTIONS (DID's)

DID:

 

Section 10, Attachment 10.7

Titled:

  Data Item Descriptions for



  Exhibit A

Original Date:

  24 May 2006

Revision:

  N/A

Revision Date:

  N/A



VEHICLE ACCEPTANCE TEST

Acceptance Tests:

 

Section 10, Attachment 10.8

Titled:

  ILAV Production Vehicle



  Acceptance Test

Original Date:

  24 May 2006

Revision:

  N/A

Revision Date:

  N/A



VEHICLE SURVIVABILITY

Technical Information:

 

Section 10, Attachment 10.9

Titled:

  Technical Information—Vehicle



  Survivability

Original Date:

  25 May 2006

Revision:

  N/A

Revision Date:

  N/A

9

--------------------------------------------------------------------------------





PRODUCTION LICENSE AGREEMENT

Production License:

 

Section 10, Attachment 10.10

Titled:

  Production License

Original Date:

  13 June 2006

Revision:

  N/A

Revision Date:

  N/A



LOGISTIC/SPARES AGREEMENT

Technical Information:

 

Section 10, Attachment 10.11

Titled:

  Logistic Support Agreement

Original Date:

  13 June 2006

Revision:

  N/A

Revision Date:

  N/A

        [END OF SECTION 3]

10

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 4—PACKAGING AND MARKING
03 AUGUST 2006

4.1   Reserved

4.2   Packaging

        All goods shall be packaged by the Subcontractor in accordance with good
commercial practice, unless expressly referenced otherwise within this
Subcontract or documents referenced therein, in a manner sufficient to ensure
arrival in a condition free of damage and deterioration. Parts packaged in each
container shall be wrapped or separated by such protective barrier material to
protect surfaces, machined finishes, etc., as is necessary for the particular
commodity shipped. Commingling of parts will not be accepted; each item must be
packaged in a separate container and so identified. Containers within a
container are permissible. GSD reserves the right to reject and/or refuse
delivery of goods damaged in transit as a result of improper packaging or
material improperly segregated and/or identified. In such cases, goods will be
returned to Subcontractor at Subcontractor's expense.

4.3   Labeling of Packaging Cartons, Crates, Etc.

        Subcontractor must label all cartons, crates, etc. All labeling must be
legible and easily discernible. All materials, regardless of commodity,
assemblies, and all rubber products will bear the following data on the exterior
of cartons, crates, etc., either by stenciling or permanently affixed label:

Line 1—Subcontract Number and Subcontractor's Name
Line 2—Subcontractor's Address
Line 3—Ordnance Part Number (and WIP Number, if applicable)
Line 4—Quantity, unit weight
Line 5—Box number                  of                
Line 6—Packing slip fastened to outside of carton, crate, etc.
Line 7—Work Center (if applicable)

4.4   Part Identification

        Every part supplied must be identified by assigned Subcontract Number.
The assigned Subcontract Number appears above the face page of the Subcontract.
The Subcontract Number may be stamped, engraved, etched or otherwise permanently
applied. Small parts (bolts, nuts, screws, washers, springs, gaskets, shims and
similar items) will be tagged and/or the box or container in which these parts
are packaged shall be marked as stated above.

4.5   Shipment of Rework/Replacement Material

        (A)  Subcontractor shall ship rework/replacement material to GSD clearly
identified as "Reworked Material" or "Replacement Material" and state in the
Non-Conformance (material) Report (NCR) the number and data specified in
Clause D.2, Labeling of Packaging Cartons, Crates, Etc, above, on all
correspondence including packing list, invoice, and the Supplier Corrective
Action Report (SCAR).

        (B)  Orange tag, otherwise known as "Reject Tag" (GSD Inspection
Form 23), which is attached to rejected material when returned to Subcontractor,
or similar identifier, shall be attached to the rework/replacement material
stating part number, NCR number, and contract number. Do not mix with material
reworked on a different Non-Conformance (material) Report (NCR) number or with
new material.

        (C)  Regardless of the original production Subcontract number (number
used on initial shipment), Subcontractor shall use the Subcontract number under
which the material is returned to the Subcontractor on all correspondence
including packing list, invoice, and the Supplier Corrective Action Report.

[END OF SECTION 4]

11

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 5—INSPECTION AND ACCEPTANCE
03 AUGUST 2006

5.1   52.252-2, Clauses Incorporated By Reference (FEB 1998) (Deviation)

        This Subcontract incorporates the following clauses by reference, with
the same force and effect as if they were given in full text. Upon request, GSD
will make their full text available. Also, the full text of a clause may be
accessed electronically at the following addresses: http://www/desktop.osd.mil
or http://www.arnet.gov/far/ or http://farsite.hill.af.mil/

Regulatory Cite
  Title   Date  



  / / /Federal Acquisition Regulation Clauses/ / /        

52.246-2

  Inspection of Supplies—Fixed Price [Wherever this FAR Clause refers to the
"Government" they shall be read as referring to the "Government and/or GSD
except when the clause refers to Acceptance Requirements, "]     AUG 1996  

52.246-4

  Inspection of Services—Fixed Price Price [Wherever this FAR Clause refers to
the "Government" they shall be read as referring to the "Government and/or GSD
except when the clause refers to Acceptance Requirements, "]     AUG 1996  

52.246-16

  Responsibility for Supplies     APR 1984  

5.2   Quality Assurance System

        The Subcontractor shall provide and maintain a quality control system
acceptable to GSD and, when applicable, the Government, for the goods or
services purchased under this Subcontract, and the Subcontractor shall permit
GSD and the Government to review procedures, practices, processes and related
documents to determine such acceptability.

        The quality system shall achieve (1) defect prevention and (2) process
control, providing adequate quality controls throughout all areas of Subcontract
performance.

        You represent that your performance under this Subcontract shall be in
accordance with your quality system, which is in compliance with:

XXX    ISO 9001: 2000 or equivalent*
             QS 9000
             ANSI/ASQ Q9001
             Other, specifically                                     

*FORCE PROTECTION BUSINESS OPERATING SYSTEM

        Certification of compliance for the quality system identified above, by
an independent standards organization, or auditor, is not required under this
Subcontract at this time. However, you shall attach a copy of any such
certification(s) as proof of system compliance, as applicable. At any point
during Subcontract performance, GSD and/or GSD's Customer reserve the right to
review your system to assess its effectiveness in meeting quality objectives.

12

--------------------------------------------------------------------------------



5.3   Reserved

5.4   Acceptance Inspection Equipment (AIE)

        The Subcontractor shall provide all AIE necessary to ensure conformance
of components and end items to Subcontract requirements.

        Except as otherwise expressly provided for under this Subcontract, the
Subcontractor is responsible for the maintenance and calibration of all
inspection and test equipment necessary to ensure that the end item and its
components conform to the Subcontract requirements.

        The Subcontractor shall provide all operations required to ensure
continued availability of adequate and accurate inspection equipment. As such,
the Subcontractor shall establish and maintain a system for the calibration of
that equipment used in fulfillment of Subcontract requirements. The calibration
system shall prescribe equipment calibration intervals and sources, and may be
maintained on the documents normally used by the Subcontractor to define
inspection operations.

        GSD and its Customer reserve the right to disapprove, at any time during
performance of this Subcontract, any AIE not meeting the requirements of
accepted design and calibration. All equipment shall be made available to GSD
and its Customer representative, at no additional cost, when required for
product verification purposes.

5.5   Data Inspection and Acceptance

        Acceptance of each data item submitted to GSD does not, in itself,
constitute approval of the quality of the contents of that data item. GSD
reserves the right to review each data item submittal for content quality,
either unilaterally or in conjunction with the Subcontractor, or in a joint
GSD/Customer/Subcontractor meeting prior to final acceptance of the data item.

        If it is determined by GSD that the quality of the data submitted is
unacceptable, the Subcontractor shall be required to correct any deficiencies
and resubmit the data item.

        Acceptance of each data item shall be provided in writing by GSD's
authorized personnel.

5.6   Government Source Surveillance (GSS)

        Government surveillance is required prior to shipment from your plant.
Upon receipt of this Subcontract, promptly notify the Government representative
who normally services your plant so that appropriate planning for Government
inspection can be accomplished. In the event the representative or office cannot
be located, the BAE Systems Authorized Procurement Representative shall be
notified immediately. Unauthorized shipment of product without Government source
surveillance may result in a withholding of invoice payment.

NOTE: Three (3) days' written notice is required prior to submission for
inspection for resident and seven (7) days' for itinerant Government
representatives. Obtain Government inspection prior to shipment. Receipt of
material without GSS shall be cause for rejection. GSS shall not replace
Subcontractor inspection nor relieve Subcontractor of its responsibility for
furnishing an acceptable end item.

5.7   Reserved

[END OF SECTION 5]

13

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 6—DELIVERIES OR PERFORMANCE
03 AUGUST 2006

6.1   52.252-2, Clauses Incorporated By Reference (FEB 1998)(Deviation)

        This solicitation incorporates the following clauses by reference, with
the same force and effect as if they were given in full text. Upon request, GSD
will make their full text available. Also, the full text of a clause may be
accessed electronically at the following addresses: http://www/desktop.osd.mil
or http://www.arnet.gov/far/ or http://farsite.hill.af.mil/

Regulatory Cite
  Title
  Date    
  ///Federal Acquisition Regulation Clauses/ / /
   
 

52.242-15

  Stop Work Order [Wherever this FAR Clause refers to the "Government" they
shall be read as referring to the "Government and/or GSD"]     AUG 1989  

52.247-65

  F.O.B. Origin—Prepaid Freight—Small Package Shipments     JAN 1991  

6.2   Delivery

        A     In the performance of this Subcontract any and all deliveries are
to be made in quantities and at times specified within the Subcontract. Delivery
shall occur at the place and in the manner indicated in Clause 6.3, Method and
Place of Delivery shown below. Delivery is subject to the Subcontractor's
receipt of GSD Furnished Material pursuant to Section 8.18 and GSD information
pursuant to Section 1.6.

DELIVERY SCHEDULE

MONTH & YEAR
  JUL 06   AUG 06   SEPT 06   OCT 06   NOV 06   DEC 06   JAN 07   FEB 07  
MAR 07   APR 07   TOTAL  

UNITS

                2     10     20     30     32     32     32     13     171  

CUM

                2     12     32     62     94     126     158     171        

ACCELERATED DELIVERIES ARE ACEPTABLE AND ENCOURAGED.

        B     Unless otherwise stated elsewhere within the Subcontract, all
deliveries shall be F.O.B. Subcontractor's receiving dock at its plant in the
location indicated on the face of the Subcontract. Subcontractor shall ship,
pack, identify, and label goods in accordance with the "General Shipping
Requirements" identified in Clause 6.4, Shipping.

        C     Subcontractor shall strictly adhere to the delivery and completion
schedules specified in this Subcontract. If, at any time, Subcontractor believes
it may be unable to comply with the delivery or completion schedules,
Subcontractor shall immediately notify GSD's Authorized Subcontract
Representative in writing of the probable length of any anticipated delay and
the reasons for it, and shall continue to notify GSD's Authorized Subcontract
Representative of any material change in the situation. In the event of such
notification or of an actual failure by Subcontractor to comply with the
delivery or completion schedules, GSD may, in addition to all the other remedies
available to GSD hereunder, require Subcontractor, at Subcontractor's expense,
to ship goods via air freight or expedited routing to avoid or minimize delay.

14

--------------------------------------------------------------------------------



6.3   Method and Place of Delivery

        Method and place of delivery for items stated within Section 2, Supplies
or Services and Prices/Costs shall be as follows:

        A     Place: All hardware deliverables shall be shipped to locations TBD
in accordance with the DD 250 requirements.

        B     All data items as identified in the Subcontract Data Requirements
List (SDRL) shall be issued/shipped to the following location as shown below:

BAE Systems Land & Armaments L.P.
Ground Systems Division
Attention: Terry LaBorde
PO Box 15512
York, PA 17405-1502

        C     Method: All hardware deliverables shall be shipped via common
carrier to ensure timely delivery of the product in accordance with Subcontract
requirements.

        All data items shall be issued / shipped prepaid by the Postal Service,
UPS, Federal Express, or similar service to ensure timely delivery of the data
as specified by Subcontract requirements. Advance copies of data items shall be
accepted via email transmission to the following address:

terry.laborde@baesystems.com

NOTE: Data items shall be provided in hard copy. Email transaction is only for
advance information and does not waive the requirement for data deliverables to
be provided in hardcopy format.

6.4   SHIPPING

        Unless otherwise provided in the Subcontract, Subcontractor shall, for
the price of goods indicated in the Subcontract as amended if applicable, pack
and mark material as specified in accordance with the following instructions;
failure to comply will result in a charge-back:

        A     All shipments F.O.B. Subcontractor's loading dock must be shipped
collect to GSD.

        B     Shipments less than 150 pounds (no more than 50 pounds per
package) must be routed via FEDEX GROUND COLLECT using Account Number 01710448-9
for all shipments to York, PA. For shipments to BAE Systems facilities other
than York, PA please contact the GSD Traffic and Distribution Department at the
number(s) shown in Paragraph C, below for the appropriate account number.

        C     Shipments of Less Than Truckload (LTL) (i.e., between 150 pounds
to 15,000) must use the routing carrier identified by State as shown on the
chart below: If Subcontractor's F.O.B. point ZIP code differs from the
Subcontractor's Subcontract ZIP code, the Subcontractor must contact the GSD
Traffic and Distribution Department at 717-225-8092 or 717-225-8236.

Shipping from:
  Shipping to: York /
Aiken /Fayette   Shipping to Santa
Clara:

Alabama

  Con-Way Systems   Roadway

Arizona

  Roadway   Con-Way Systems

Arkansas

  Con-Way Systems   Roadway

California

  Roadway   Con-Way Systems

Colorado

  Roadway   Con-Way Systems

Connecticut

  Con-Way Systems   Roadway

Delaware

  Con-Way Systems   Roadway


15

--------------------------------------------------------------------------------



Florida

  Con-Way Systems   Roadway

Georgia

  Con-Way Systems   Roadway

Idaho

  Roadway   Con-Way Systems

Illinois

  Con-Way Systems   Roadway

Indiana

  Con-Way Systems   Roadway

Iowa

  Con-Way Systems   Roadway

Kansas

  Roadway   Con-Way Systems

Kentucky

  Con-Way Systems   Roadway

Louisiana

  Con-Way Systems   Roadway

Maine

  Con-Way Systems   Roadway

Maryland

  Con-Way Systems   Roadway

Massachusetts

  Con-Way Systems   Roadway

Michigan

  Roadway   Con-Way Systems

Minnesota

  Roadway   Con-Way Systems

Mississippi

  Con-Way Systems   Roadway

Missouri

  Con-Way Systems   Roadway

Montana

  Roadway   Con-Way Systems

Nebraska

  Roadway   Con-Way Systems

Nevada

  Roadway   Con-Way Systems

New Hampshire

  Con-Way Systems   Roadway

New Jersey

  Con-Way Systems   Roadway

New Mexico

  Roadway   Con-Way Systems

New York

  Con-Way Systems   Roadway

North Carolina

  Con-Way Systems   Roadway

North Dakota

  Roadway   Con-Way Systems

Ohio

  Con-Way Systems   Roadway

Oklahoma

  Roadway   Con-Way Systems

Oregon

  Roadway   Con-Way Systems

Pennsylvania

  Con-Way Systems   Roadway

Rhode Island

  Con-Way Systems   Roadway

South Carolina

  Con-Way Systems   Roadway

South Dakota

  Roadway   Con-Way Systems

Tennessee

  Con-Way Systems   Roadway

Texas

  Roadway   Con-Way Systems

Utah

  Roadway   Con-Way Systems

Vermont

  Con-Way Systems   Roadway

Virginia

  Con-Way Systems   Roadway

Washington

  Roadway   Con-Way Systems

Washington DC

  Con-Way Systems   Roadway

West Virginia

  Con-Way Systems   Roadway

Wisconsin

  Con-Way Systems   Roadway

Wyoming

  Roadway   Con-Way Systems

//////////////

  //////////////   //////////////

Canada

  Roadway   Roadway

NOTE: GSD WILL NOT, reimburse FOB origin charges that are prepaid and added to
Subcontractor invoices without prior explicit authorization from GSD's
Authorized Subcontract Representative. This includes purchases made on credit
card orders.

16

--------------------------------------------------------------------------------



A Valid Subcontract Number MUST appear on shipping documents in the "Shipper's
No." or "PO Number" area of the Bill of Lading. For Federal Express waybills—the
Subcontract Number must be indicated in the "Your reference" field. Failure to
indicate such information on waybills could result in back charges to the
Subcontractor. Third party subcontractors MUST also adhere to the same
procedure.

        D     The Subcontractor must contact the GSD Traffic and Distribution
Department 717-225-8092 or 717-225-8236 for shipping instructions if the
shipment is more than a full truckload of 15,000 pounds or Premium Expedite.

NOTE 1: ANY SUBCONTRACTOR SHIPPING WEIGHTS OVER 15,000 POUNDS BY LTL CARRIERS
(ROADWAY OR CON-WAY SYSTEMS) WILL BE BACKCHARGED THE DIFFERENCE BETWEEN THE LTL
RATE AND A TRUCKLOAD RATE.

NOTE 2: ALL DROP SHIPMENTS SHOULD ADHERE TO THE ABOVE INSTRUCTIONS WITH THE
EXCEPTION OF LTL. INSTEAD OF USING THE LTL CARRIER BY STATE SHOWN IN THE CHART
ABOVE, DROP SHIPMENTS CAN BE SHIPPED BY ROADWAY OR CON-WAY SYSTEMS. ALL
SHIPMENTS SHOULD BE THIRD PARTY BILLING TO BAE SYSTEMS, P.O. BOX 15512, YORK,
PA 17405

        E     All shipments must contain a legible packing list for each
Subcontract, as well as Certificates of Conformance, if required by the
Subcontract. The packing list must contain at least the following information:
Subcontractor Name, Entire Part Number, Description of Material, GSD Subcontract
Number, Quantity, and reference numbers keyed to any applicable GSD forms such
as Engineering Change Notice number (GSD-5018), Requests for Deviation and/or
Requests for Waiver number (DD 1694).

        Multiple listing of Subcontracts on a packing list will not be accepted.

        F      All material delivered under this Subcontract must be on shipping
pallets. To use a means other than pallets, written authorization must be
received from the GSD's Authorized Subcontract Representative. Pallets shall be
constructed of high quality raw materials and parts, preferably mixed hardwoods,
held together by coated or acid etched .8 penny nails or equivalent staples.
Stringers shall be notched to allow four-way (two-fork) entry; entry boards
shall be chamfered. The size of the pallet shall conform to the amount of
material shipped thereon.

[END OF SECTION 6]

17

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 7—SUBCONTRACT ADMINISTRATIVE DATA
03 AUGUST 2006

7.1   Subcontractor Administrative Information

        (A)  The Subcontractor is requested to list below the names and
telephone numbers of cognizant persons pertaining to Subcontractor's response to
this solicitation or resulting Subcontract.

(1)   Administration
 
 
Name:
 
Miranda Hall     Title:   Subcontract Administrator     Phone:   843-740-7015,
Ext: 502
(2)
 
Programs or Engineering
 
 
Name:
 
Damon Walsh     Title:   Vice President—Program Management     Phone:  
843-740-7015, Ext: 496
(3)
 
Classified Security Officer
 
 
Name:
 
Ashley Patton     Title:   Facilities Security Officer     Phone:  
843-740-7015, Ext: 507

        (B)  Subcontractor shall enter below the full address and attention line
(street and number, city, county, state and zip code) for the following
requirements under the proposed subcontract:

  (1)   Payments to be made to:   Force Protection Industries, Inc.
9801 Highway 78, Building 1
Ladson, SC 29456
 
(2)
 
Where the Subcontract will be administered, if different than in (1) above:
 
(3)
 
Where items will be manufactured, if different than in (1) above:
 
(4)
 
Where items may be inspected or accepted, if different than (1) above:
 
(5)
 
Where Government Furnished Property, if any, may be sent, if different than
(1) above:


        (C)  The Subcontractor shall enter below the following information (if
none, so state) where electronic messages may be sent to the Subcontractor's
Administrator:

Facsimile: 843-329-0380                             Email:
miranda.hall@forceprotection.net

        (D)  The Subcontractor represents that the following person are the
Authorized Subcontract Representative to negotiate on its behalf with GSD in
connection with this Subcontract:

(1)   Name   Damon Walsh     Title:   Vice President—Program Management    
Phone:   843-740-7015, Ext: 496
(2)
 
Name:
 
Otis Byrd     Title:   Director of Contracts     Phone:   843-740-7015, EXT 283

18

--------------------------------------------------------------------------------



7.2   Ground Systems Division (GSD) Administrative Information

        (A)  Subcontract Technical Representative

(1)   Name:   Brian Harrison (BAE Location—York, PA)     Title:   Engineering
Lead
BAE Systems Land & Armaments L.P.
Ground Systems Division
PO Box 15512
York, PA 17405-1512
 
 
Telephone:
 
717-225-8264     Fax:   717-225-8160     E-mail:   brian.harrison@baesystems.com

        (B)  Authorized Subcontract Representative

    Name:   Terry LaBorde     Title:   Senior Subcontract Specialist
BAE Systems Land & Armaments L.P.
Ground Systems Division
PO Box 15512
York, PA 17405-1512
 
 
Telephone:
 
(717) 225-8181     Fax:   (717) 225-8100     E-mail:  
terry.laborde@baesystems.com

7.3   Invoicing Payment

        (A)  Invoicing: Invoices for this requirement shall either be mailed to
the following address or provided via electronic submittal/email as follows:


    Mail:   BAE Systems Land & Armaments LP
Ground Systems Division
P.O. Box 15512
York, PA 17405-1512
Attn.: Accounts Payable


Electronic Submittal: terry.laborde@baesystems.com

         NOTE:    A copy of each invoice is to be provided to the GSD Authorized
Subcontract Representative listed Clause 7.2 (B), above via U.S. mail or
electronic submittal.

        (B)  Performance Based Payments—Vehicles/Material Requirements (Ref:
Section 2.1 Item 001 through 004).

        Performance Based Payments are an acceptable method of payment under
this Subcontract for Vehicle requirements. The payment plan and verification
requirement documents are incorporated as follows:

Performance Based Payments Certification—Attachment 10.12
Performance Based Payment Plan—Attachment 10.13

        (C)  Logistic Support Payments—CLS Support Requirement (Ref: Section 2.1
Item 005).

19

--------------------------------------------------------------------------------



        Monthly Payments are an acceptable method of payment under this
Subcontract for Logistics Support requirements. The payment plan is incorporated
as follows:

        Logistic Support Payment Plan—Attachment 10.14

        Payment shall be made to the address provided by the Subcontractor in
this Section 7, Clause 7.1, Paragraph (B), Subparagraph (1).

7.4   Payment Terms

        Payment terms shall be Net 20 from GSD receipt of invoice.

[END OF SECTION 7]

20

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 8—SPECIAL SUBCONTRACT REQUIREMENTS
03 AUGUST 2006

8.1   52.252-2, Clauses Incorporated By Reference (FEB 1998) (Deviation)

        This solicitation incorporates the following clauses by reference, with
the same force and effect as if they were given in full text. Upon request, GSD
will make their full text available. Also, the full text of a clause may be
accessed electronically at the following addresses: http://www/desktop.osd.mil
or http://www.arnet.gov/far/ or http://farsite.hill.af.mil/

Regulatory Cite
  Title   Date    
  / / /Federal Acquisition Regulation Clauses/ / /
   
 

252.204-7000

  Disclosure of Information     DEC 1991  

252.225-7013

  Duty-Free Entry     JUN 2005  

252.225-7043

  Antiterrorism/Force Protection For Defense Contractors Outside The United
States (See DFARS 225.7401 (b) for paragraph C fill-in.     MAR 2006  

252.228-7003

  Capture and Detention     DEC 1991  

8.2   Option Clause

        During the performance period of GSD's prime contract, GSD reserves the
right to exercise options in accordance with terms and performance requirement
of this Subcontract for the quantity ranges specified within Section 2, Supplies
or Services and Prices/Cost, Subparagraph 2.2, Option Requirements.

8.3   Reserved

8.4   Reserved

8.5   Reserved

8.6   Reserved

8.7   Reserved

8.8   Modifications

        The Subcontract shall not be modified by, or interpreted by reference
to, any course of dealing and shall not be modified by any course of
performance. No modification of the Subcontract shall be effective unless it is
in writing and signed by the party to be charged with the modification.

8.9   Warranty

(A)Subcontractor warrants that all goods delivered, under this Subcontract shall
be conveyed to GSD with good title and shall be rightful and free from any
security interest or other lien or encumbrance or rightful claim of any third
person by way of infringement or the like. Subcontractor agrees to indemnify GSD
and hold GSD harmless against any direct expense, loss or liability for any
breach of this warranty.

GSD warrants that all goods delivered under this Subcontract shall be conveyed
to Subcontractor with good title and shall be rightful and free from any
security interest or other lien or encumbrance or rightful claim of any third
person by way of infringement or the like. GSD agrees to indemnify Subcontractor
and hold Subcontractor harmless against any direct expense, loss or liability
for any breach of this warranty.

21

--------------------------------------------------------------------------------



(B)Until Government Acceptance, each party warrants that all goods and/or
services furnished by it to the other party under this Subcontract shall conform
to the requirements of this Subcontract if supplied by Subcontractor or the
Prime Contract if supplied by GSD (including all applicable descriptions,
specifications and drawings) and shall be free from all defects in materials and
workmanship.

Goods and services corrected or replaced by either party shall be subject to all
of the provisions of this Subcontract in the manner and to the extent as goods
and services originally furnished under this Subcontract.

        THERE ARE NO OTHER WARRANTIES WHETHER STATUTORY, EXPRESS OR IMPLIED
INCLUDING ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE.

        In no event will either party be liable to the other for consequential
or incidental damages arising out of the actual or alleged breach of this
Subcontract, even if that party has been advised of the possibility of such
damages.

8.10 Indemnification and Insurance

(A)The Subcontractor shall indemnify, defend and save harmless GSD from any and
all claims, losses, damages, expenses, suits or actions whatsoever brought by
any person or persons for, or as the result of, any personal injury, including
accidental and wrongful death, suffered by any employee of Subcontractor, or any
employee of any of Subcontractor's lower-tier Subcontractors, agents or
suppliers, while the said employee was in, or within the vicinity of, a GSD
facility.

The Subcontractor shall indemnify, defend and save harmless GSD from any and all
claims, losses, damages, expenses, suits or actions whatsoever alleging any
property damages or personal injuries, including claims for accidental and
wrongful death, which may arise or result from Subcontractor's operations or
work performed at a GSD facility.

(B)From the time of commencement of the Subcontract requirements until
completion and removal of all remaining materials, supplies and personnel from
the worksite, the Subcontractor shall provide and maintain in effect the types
and amounts of insurance indicated in this Clause 8.10 with insurance companies
satisfactory to GSD. The Subcontractor agrees to carry:

(1)Worker's compensation insurance for its employees at the GSD facility where
the work is being performed, including occupational disease coverage, in
accordance with the laws of the state where the work is being performed and
employers liability insurance with limits of not less than $1,000,000 for each
incident at a GSD facility.

(2)Automobile liability insurance covering all vehicles owned or used by the
Subcontractor in the performance of this Subcontract, with limits of not less
than $1,000,000 combined single limit bodily injury and property damage
liability.

(3)Commercial General Liability (CGL) insurance with an "occurrence" basis
(including completed operations and contractual liability insuring the indemnity
agreement, above) in the amounts of $1,000,000 combined single limit for bodily
injury and property damage liability covering all Subcontractor's activities in
and around a GSD facility. The commercial general liability insurance must be
endorsed naming GSD as an additional insured and must contain the following
cross liability statement thereon:

"In the event of claims being made by reason of personal or bodily injuries
suffered by any employee or employees of one insured hereunder for which another
insured

22

--------------------------------------------------------------------------------



hereunder is or may be liable, then this policy shall cover such insured against
whom a claim is made or may be made in the same manner as if separate policies
had been issued to each insured hereunder."

"In the event of claims being made by reason of damage to property belonging to
any insured hereunder for which another insured is or may be liable, then this
policy shall cover such insured against whom a claim is made in the same manner
as if separate policies had been issued to each insured hereunder."

As an alternative to naming GSD as an additional insured and providing the cross
liability statement on the Subcontractor's CGL policy, the Subcontractor may
provide a separate owner's protective liability policy naming GSD as the insured
with limits of $1,000,000 combined single limit bodily injury and property
damage liability, the Subcontractor must submit evidence of the above insurance
coverage to GSD before work can begin. The Certificate shall provide that thirty
(30) days prior written notice shall be given GSD in the event of cancellation
or material change in the policies. Certificates of insurance must contain
reference to endorsements (i.e., additional insured, cross liability) as
required above.

8.10(A)  GSD Indemnification

        GSD shall indemnify, defend and save harmless the Subcontractor from any
and all claims, losses, damages, expenses, suits or actions whatsoever brought
by any person or persons for, or as a result of, any personal injury, including
accidental and wrongful death, suffered by any employee of GSD, or any employee
of any of GSD's subcontractors, agents or suppliers, while the said employee was
in, or within the vicinity of Subcontractor's facility.

        GSD shall indemnify, defend and save harmless Subcontractor from any and
all claims, losses, damages, expenses, suits or actions whatsoever alleging any
property damages or personal injuries, including claims for accidental and
wrongful death, which may arise or result from GSD's operations or work
performed at a Subcontractor facility.

8.11 Waiver and Severability

        Any action or inaction by either party or the failure of either party,
on any occasion, to enforce any right or provision of this Subcontract shall not
be constructed to be a waiver by either party of their rights hereunder, and
shall not prevent either party from enforcing such provision or right on any
future occasion. A determination that any portion of this Subcontract is
unenforceable or invalid shall not affect the enforceability or validity of any
of the remaining portions of this Subcontract.

8.12 Rights and Remedies

        The rights and remedies of GSD herein are cumulative, and are in
addition to any other rights or remedies that GSD may have hereunder.

8.13 Reserved

8.14 Reserved

8.15 Reserved

8.16 Notice Regarding Late Delivery

        If for any reason either party anticipates or encounters difficulties in
complying with the Subcontract delivery schedule/dates or in meeting other
requirements of the Subcontract, the party shall immediately notify the other
party in writing, providing all the pertinent information. This data shall be
informational only and its receipt by either party shall not be construed as a
waiver of—

23

--------------------------------------------------------------------------------



(A)any delivery schedule or date; or,

(B)compliance with any other Subcontract requirement by the Subcontractor.

8.17 Responsibility in Subcontracting

        It is the sole responsibility of the Subcontractor to assure performance
of their lower-tier subcontractors. Further, the Subcontractor shall be fully
responsible for assuring that all appropriate contractual provisions and clauses
are passed down to all lower-tier subcontractors, and that those provisions are
strictly enforced.

8.18 GSD Furnished Materials

(A)Material Responsibility

        GSD shall be responsible for the quality, count, distribution and
delivery of all items procured by it to be used by Subcontractor. GSD supplied
materials rejected by Subcontractor will be replaced or repaired at no cost to
Subcontractor to meet the Delivery Schedule. Any expediting, freight charges or
direct costs resulting from a rejection, delay or shortage of GSD Furnished
Materials will be the responsibility of GSD.

(B)Subcontractor Claims

        Relative to a Subcontractor claim to recover direct costs resulting from
a rejection, delay or shortage of GSD Furnished Materials, Subcontractor shall
provide GSD with information to the extent required to allow GSD to assess and
evaluate the proposed claim. The proposed claim shall be negotiated and agreed
upon by the parties. Further, the Subcontractor shall, to the maximum extent
practical, maintain production flows in accordance with Subcontractor's standard
manufacturing processes with the aim toward eliminating production work a rounds
and Subcontractor claims to recover direct costs resulting from a rejection,
delay or shortage of GSD Furnished Materials.

(C)GSD Furnished Material Notification

        Subcontractor shall promptly, within 48 hours of the discovery, notify
GSD of any damage, rejection or shortage of material furnished by GSD and/or its
subcontractors. Physical access to the questioned material shall be available to
allow GSD to perform analysis, corrective active and repair or replacement.
Subcontractor shall provide pertinent information pertaining to the questioned
material including Part Number, Description and assumed problem/issue. If
applicable, on a monthly basis material issues shall be stated within the
Progress Report required by this Subcontract. This information shall be
addressed to the GSD Subcontract personnel stated within Section 7 of this
Subcontract.

(D)Subcontracting—Lower-Tiers

        Subcontractor may use lower-tier subcontractors and vendors of its
choice; provided that all automotive integration shall be subcontracted through
Spartan Chassis.

(E)GSD Material Listing


        The GSD Material Listing, dated                        2006 agreed to
between GSD and Subcontractor is hereby incorporated by reference and is
appended hereto as Attachment                        . This reference is stated
with the same force and effect as if provided in full text.

        Note: A definitive listing of GSD Furnished Materials and times to be
provided shall be agreed to by the parties and provided via modification to this
Subcontract within twenty (20) days of Subcontract issuance.

24

--------------------------------------------------------------------------------



8.19 Executive Order 13201: Notice of Employee Rights Concerning Payment of
Union Dues

NOTE: This Executive Order does not apply to Subcontractors who meet the
following criteria:

1.Employs fewer than 15 people2.Establishments at which there is no union
formally recognized by the subcontractor being audited; and,3.Establishments
located in the "Right-to-Work" states of Alabama, Arizona, Arkansas, Florida,
Georgia, Idaho, Iowa, Kansas, Louisiana, Mississippi, Nebraska, Nevada, North
Carolina, North Dakota, Okalahoma, South Carolina, South Dakota, Tennessee,
Texas, Utah, Virginia and Wyoming.

        Under Federal law, employees cannot be required to join a union or
maintain membership in a union in order to retain their jobs. Under certain
conditions, the law permits a union and an employer to enter into a
union-security agreement requiring employees to pay uniform periodic dues and
initiation fees. However, employees who are not union member can object to the
use of their payments for certain purposes and can only be required to pay their
share of union costs relating to collective bargaining, contract administration,
and grievance adjustment.

        If you do not want to pay that portion of dues of fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.

        For further information concerning your rights, you may wish to contract
the National Labor Relations Board (NLRB) either at one of its Regional offices
or at the following address or toll-free number:

 
   
   
    National Labor Relations Board
Division of Information
1099 14th Street, NW
Washington, DC 20570
1-866-667-6572
1-866-315-6572 (TTY)
   

        To locate the nearest NLRP office, see NLRB's website at www.nlrb.gov.

8.20 DEPLOYMENT—Contractor personnel deployed in support of the ILAV contract
and identified by the Procurement Contracting Officer (PCO) in a separate signed
Contractor Letter of Authorization (LOA) are to be granted the following
privileges:

a.Common Access Card (CAC), Geneva Convention Card (DD Form 489), and ration
cards.

b.Army and Air Force Exchange Services Facilities (MIL Exchange) (includes
rationed items) (See AR 60-20).

c.Military Clothing Sales for repair and replacement of issued equipment (See AR
60-20).

d.Military Banking Facilities and Finance Accounting Office (FAO).

e.Government transportation (i.e., aircraft, auto, bus, train, etc.) for
official government travel.

f.Morale and Welfare Recreational Facilities (i.e., Clubs, Theaters, Gyms,
etc.).

g.Commissary (including rationed items).

25

--------------------------------------------------------------------------------



h.Issue of petroleum and oil products for Rental and/or Government Vehicles (See
AR 60-20).

i.Billets

j.Messing facilities.

k.Customs Exemption.

l.Medical/Dental services: (Must be Specific, and coordinate with theater
Surgeon's office (subject to availability)).

m.Military postal Services (APO) (subject to availability).

n.Dependants are not authorized to accompany the contractor.

o.Contractor is considered as "Key Personnel, Department of the Army Civilian"
in connection with the Non-Combatant Evacuation Orders at the equivalent civil
service grade listed on the LOA.

p.If the vendor permits, the named bearer on the LOA is eligible and authorized
to use available travel discount rates in accordance with Government contracts
and/or agreements. Government Contract City Pair is not available to
Contractors.

q.Emergency medical support will be determined by the appropriate supported
commander. Contractor authorization aboard military aircraft will be determined
by the supported commander. Necessary identification badges will be determined
and provided by the supported command.

8.21 252.225-7040, CONTRACTOR PERSONNEL SUPPORTING A FORCE DEPLOYED OUTSIDE THE
UNITED STATES (JUN 2005)

(A)Definitions. As used in this clause—

Combatant Commander means the commander of a unified or specified combatant
command established in accordance with 10 U.S.C. 161.
Theater of operations means an area defined by the combatant commander for the
conduct or support of specific operations.

(B)General.

(1)This clause applies when contractor personnel deploy with or otherwise
provide support in the theater of operations to U.S. military forces deployed
outside the United States in—

(i)Contingency operations;

(ii)Humanitarian or peacekeeping operations; or

(iii)Other military operations or exercises designated by the Combatant
Commander.

(2)Contract performance in support of U.S. military forces may require work in
dangerous or austere conditions. The Contractor accepts the risks associated
with required contract performance in such operations.

(3)Contractor personnel are not combatants and shall not undertake any role that
would jeopardize their status. Contractor personnel shall not use force or
otherwise directly participate in acts likely to cause actual harm to enemy
armed forces.

(C)Support.

(1)The Combatant Commander will develop a security plan to provide protection,
through military means, of Contractor personnel engaged in the theater of
operations unless the terms of this contract place the responsibility with
another party.

26

--------------------------------------------------------------------------------





(2)    (i)     All Contractor personnel engaged in the theater of operations are
authorized resuscitative care,
                 stabilization, hospitalization at level III military treatment
facilities, and assistance with patient
                 movement in emergencies where loss of life, limb, or eyesight
could occur. Hospitalization will be
                 limited to stabilization and short-term medical treatment with
an emphasis on return to duty or
                 placement in the patient movement system.

(ii)When the Government provides medical treatment or transportation of
Contractor personnel to a selected civilian facility, the Contractor shall
ensure that the Government is reimbursed for any costs associated with such
treatment or transportation.

(iii)Medical or dental care beyond this standard is not authorized unless
specified elsewhere in this contract.



(3)Unless specified elsewhere in this contract, the Contractor is responsible
for all other support required for its personnel engaged in the theater of
operations under this contract.



(D)Compliance with laws and regulations. The Contractor shall comply with, and
shall ensure that its personnel supporting a force deployed outside the United
States as specified in paragraph (b)(1) of this clause are familiar with and
comply with, all applicable—

(1)United States, host country, and third country national laws;

(2)Treaties and international agreements;

(3)United States regulations, directives, instructions, policies, and
procedures; and,

(4)Orders, directives, and instructions issued by the Combatant Commander
relating to force protection, security, health, safety, or relations and
interaction with local nationals.

(E)Pre-deployment requirements. The Contractor shall ensure that the following
requirements are met prior to deploying personnel in support of U.S. military
forces. Specific requirements for each category may be specified in the
statement of work or elsewhere in the contract.

(1)All required security and background checks are complete and acceptable.

(2)All deploying personnel meet the minimum medical screening requirements and
have received all required immunizations as specified in the contract. The
Government will provide, at no cost to the Contractor, any theater-specific
immunizations and/or medications not available to the general public.

(3)Deploying personnel have all necessary passports, visas, and other documents
required to enter and exit a theater of operations and have a Geneva Conventions
identification card from the deployment center.

(4)Country and theater clearance is obtained for personnel. Clearance
requirements are in DoD Directive 4500.54, Official Temporary Duty Abroad, and
DoD 4500.54-G, DoD Foreign Clearance Guide. Contractor personnel are considered
non-DoD personnel traveling under DoD sponsorship.

(F)Processing and departure points. Deployed contractor personnel shall—

27

--------------------------------------------------------------------------------



(1)Process through the deployment center designated in the contract, or as
otherwise directed by the Contracting Officer, prior to deploying. The
deployment center will conduct deployment processing to ensure visibility and
accountability of contractor personnel and to ensure that all deployment
requirements are met;

(2)Use the point of departure and transportation mode directed by the
Contracting Officer; and

(3)Process through a Joint Reception Center (JRC) upon arrival at the deployed
location. The JRC will validate personnel accountability, ensure that specific
theater of operations entrance requirements are met, and brief contractor
personnel on theater specific policies and procedures.



(G)Personnel data list.

(1)The Contractor shall establish and maintain with the designated Government
official a current list of all contractor personnel that deploy with or
otherwise provide support in the theater of operations to U.S. military forces
as specified in paragraph (b)(1) of this clause. The Contracting Officer will
inform the Contractor of the Government official designated to receive this data
and the appropriate automated system(s) to use for this effort.

(2)The Contractor shall ensure that all employees on the list have a current DD
Form 93, Record of Emergency Data Card, on file with both the Contractor and the
designated Government official.

(H)Contractor personnel.

(1)The Contracting Officer may direct the Contractor, at its own expense, to
remove and replace any contractor personnel who jeopardize or interfere with
mission accomplishment or who fail to comply with or violate applicable
requirements of this clause. Such action may be taken at the Government's
discretion without prejudice to its rights under any other provision of this
contract, including the Termination for Default clause.

(2)The Contractor shall have a plan on file showing how the Contractor would
replace employees who are unavailable for deployment or who need to be replaced
during deployment. The Contractor shall keep this plan current and shall provide
a copy to the Contracting Officer upon request. The plan shall—

(i)Identify all personnel who are subject to military mobilization;

(ii)Detail how the position would be filled if the individual were mobilized;
and

(iii)Identify all personnel who occupy a position that the Contracting Officer
has designated as mission essential.

(I)Military clothing and protective equipment.

(1)Contractor personnel supporting a force deployed outside the United States as
specified in paragraph (b)(1) of this clause are prohibited from wearing
military clothing unless specifically authorized in writing by the Combatant
Commander. If authorized to wear military clothing, Contractor personnel must
wear distinctive patches, arm bands, nametags, or headgear, in order to be
distinguishable from military personnel, consistent with force protection
measures and the Geneva Conventions.

28

--------------------------------------------------------------------------------



(2)Contractor personnel may wear military-unique organizational clothing and
individual equipment (OCIE) required for safety and security, such as ballistic,
nuclear, biological, or chemical protective clothing.

(3)The deployment center, or the Combatant Commander, shall issue OCIE and shall
provide training, if necessary, to ensure the safety and security of contractor
personnel.

(4)The Contractor shall ensure that all issued OCIE is returned to the point of
issue, unless otherwise directed by the Contracting Officer.



(J)Weapons.

(1)If the Contractor requests that its personnel performing in the theater of
operations be authorized to carry weapons, the request shall be made through the
Contracting Officer to the Combatant Commander. The Combatant Commander will
determine whether to authorize in-theater contractor personnel to carry weapons
and what weapons will be allowed.

(2)The Contractor shall ensure that its personnel who are authorized to carry
weapons—

(i)Are adequately trained;

(ii)Are not barred from possession of a firearm by 18 U.S.C. 922; and

(iii)Adhere to all guidance and orders issued by the Combatant Commander
regarding possession, use, safety, and accountability of weapons and ammunition.

(3)Upon redeployment or revocation by the Combatant Commander of the
Contractor's authorization to issue firearms, the Contractor shall ensure that
all Government-issued weapons and unexpended ammunition are returned as directed
by the Contracting Officer.

(K)Vehicle or equipment licenses. Contractor personnel shall possess the
required licenses to operate all vehicles or equipment necessary to perform the
contract in the theater of operations.

(L)Purchase of scarce goods and services. If the Combatant Commander has
established an organization for the theater of operations whose function is to
determine that certain items are scarce goods or services, the Contractor shall
coordinate with that organization local purchases of goods and services
designated as scarce, in accordance with instructions provided by the
Contracting Officer.

(M)Evacuation.

(1)If the Combatant Commander orders a mandatory evacuation of some or all
personnel, the Government will provide assistance, to the extent available, to
United States and third country national contractor personnel.

(2)In the event of a non-mandatory evacuation order, unless authorized in
writing by the Contracting Officer, the Contractor shall maintain personnel on
location sufficient to meet obligations under this contract.

(N)Next of kin notification and personnel recovery.

(1)The Contractor shall be responsible for notification of the
employee-designated next of kin in the event an employee dies, requires
evacuation due to an injury, or is missing, captured, or abducted.

29

--------------------------------------------------------------------------------



(2)In the case of missing, captured, or abducted contractor personnel, the
Government will assist in personnel recovery actions in accordance with DoD
Directive 2310.2, Personnel Recovery.



(O)Mortuary affairs. Mortuary affairs for contractor personnel who die while
providing support in the theater of operations to U.S. military forces will be
handled in accordance with DoD Directive 1300.22, Mortuary Affairs Policy.

(P)Changes. In addition to the changes otherwise authorized by the Changes
clause of this contract, the Contracting Officer may, at any time, by written
order identified as a change order, make changes in Government-furnished
facilities, equipment, material, services, or site. Any change order issued in
accordance with this paragraph (p) shall be subject to the provisions of the
Changes clause of this contract.

(Q)Subcontracts. The Contractor shall incorporate the substance of this clause,
including this paragraph (q), in all subcontracts that require subcontractor
personnel to be available to deploy with or otherwise provide support in the
theater of operations to U.S. military forces deployed outside the United States
in—

(1)Contingency operations;

(2)Humanitarian or peacekeeping operations; or

(3)Other military operations or exercises designated by the Combatant Commander.

8.22 52.225-4040 (TACOM), ARMY MATERIEL COMMAND (AMC) ADMINISTRATIVE
REQUIREMENTS FOR DEPLOYED CONTRACTORS (JUN 2005)

(A)In order to maintain accountability of all deployed personnel in the Theater
of Operations (see DFARS clause 252.225-7040 for definition), the Contractor
shall follow instructions issued by the Army Materiel Commands Logistics Support
Element (AMC LSE) or other Contracting Officers designated representative to
provide, and keep current, requested data on Contractor Personnel for entry into
military personnel database systems.

(B)The Contractor shall coordinate with the AMC LSE or other Contracting
Officers designated representative for logistics support, as follows:

(1)Upon initial entry into the Theatre of Operations;

(2)Upon initiation of contract performance;

(3)Upon relocation of contract performance within the Theatre of Operations;
and,

(4)Upon exiting the Theatre of Operations.

8.23 52.237-4000 (TACOM), CONTRACTOR MANPOWER REPORTING (CMR) (NOV 2005)

        The Office of the Assistant Secretary of the Army (Manpower & Reserve
Affairs) operates and maintains a secure Army data collection site where the
contractor will report ALL contractor manpower (including subcontractor
manpower) required for performance of this contract. The contractor is required
to completely fill in all the information in the format using the following web
address: https://contractormanpower.army.pentagon.mil. The required information
includes the following:

(1)Contracting Office, Contracting Officer, Contracting Officer's Technical
Representative;

(2)Contract number, including task and delivery order number;

(3)Beginning and ending dates covered by reporting period;

30

--------------------------------------------------------------------------------



(4)Contractor name, address, phone number, e-mail address, identity of
contractor employee entering data;

(5)Estimated direct labor hours (including sub-contractors);

(6)Estimated direct labor dollars paid this reporting period (including
sub-contractors);

(7)Total payments (including sub-contractors);

(8)Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each subcontractor if different);

(9)Estimated data collection cost;

(10)Organizational title associated with the Unit Identification Code (UIC) for
the Army Requiring Activity (the Army Requiring Activity is responsible for
providing the contractor with its UIC for the purposes of reporting this
information);

(11)Locations where contractor and sub-contractors perform the work (specified
by zip code in the United States and nearest city, country, when in an overseas
location, using standardized nomenclature provided on web site);

(12)Presence of deployment or contingency language; and,

(13)Number of contractor and sub-contractor employees deployed in theater this
reporting period (by country).

        As part of its submission, the contractor will also provide the
estimated total cost (if any) incurred to comply with this reporting
requirement. Reporting period will be the period of performance not to exceed
12 months ending September 30 of each government fiscal year and must be
reported by 31 October of each calendar year. Contractors may use a direct SML
data transfer to the database server or fill in the fields on the website. The
XML direct transfer is a format for transferring files from a contractor's
systems to the secure web site without the need for separate data entries for
each required data element at the web site. The specific formats for the SML
direct transfer may be downloaded from the web site.

        [END OF SECTION 8]

31

--------------------------------------------------------------------------------






BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 9—SUBCONTRACT CLAUSES
03 AUGUST 2006


9.1   52.252-2, Clauses Incorporated By Reference (FEB 1998)(Deviation)

        This Subcontract incorporates one or more clauses by reference with the
same force and effect as if they were provided in full text. Upon request, GSD
will make their full text available. Also, the full text of a clause may be
accessed electronically at the following addresses: http://www/desktop.osd.mil
or http://www.arnet.gov/far/ or http://farsite.hill.af.mil/

Regulatory Cite
  Title   Date    
  / / / / / / / / / / / Federal Acquisition Regulation Clauses / / / / / / / / /
/ /
   
 

52.203-7

  Anti-Kickback Procedures     JUL 1995  

52.203-8

  Cancellation, Rescission, and Recovery of Funds for Illegal or Improper
Activity     JAN 1997  

52.203-10

  Price or Fee Adjustment for Illegal or Improper Activity     JAN 1997  

52.204-2

  Security Requirements     AUG 1996  

52.204-9

  Personal Identity Verification of Contractor Personnel     JAN 2006  

52.211-15

  Defense Priority and Allocation Requirements     SEP 1990  

52.219-16

  Liquidated Damages—Small Business Subcontracting Plan     JAN 1999  

52.223-3

  Hazardous Material Identification and Material Safety Data     JAN 1997  

52.223-6

  Drug—Free Workplace     MAY 2001  

52.225-8

  Duty—Free Entry     FEB 2000  

52.228-3

  Workers' Compensation Insurance (Defense Base Act)     APR 1984  

52.228-4

  Workers' Compensation and War-Hazard Insurance Overseas     APR 1984  

52.229-3

  Federal, State, and Local Taxes     APR 2003  

52.239-1

  Privacy, or Security Safeguards     AUG 1996  

52.242-10

  F.O.B. Origin—Government Bills of Lading or Prepaid Postage     APR 1984  

52.243-7

  Notification of Changes     APR 1984  

52.245-1

  Property Records     APR 1984  

52.245-2

  Government Property—Fixed Price Contracts     MAY 2004  

52.245-17

  Special Tooling     MAY 2004  

52.245-18

  Special Test Equipment     FEB 1993  

52.246-16

  Responsibility for Supplies     APR 1984  

52.246-23

  Limitation of Liability     FEB 1997  

52.246-24

  Limitation of Liability—High Value Items     FEB 1997  

52.247-1

  Commercial Bill of Lading Notations     FEB 2006  

52.247-29

  F.O.B. Origin     JUN 1988  



  / / / / / Defense Federal Acquisition Regulation Supplements / / / / /        

252.209-7004

  Subcontracting With Firms That Are Owned or Controlled By the Government of A
Terrorist Country Per DoD Interim Rule, Federal Register 27 Mar 98     MAR 1998
 

252.211-7005

  Substitutions For Military or Federal Specifications and Standards     NOV
2005  

252.228-7000

  Reimbursement For War-Hazard Losses     DEC 1991  

252.232-7010

  Levies on Contract Payments     SEP 2005  

252.247-7023

  Transportation of Supplies by Sea     MAY 2002  

32

--------------------------------------------------------------------------------



9.2   Federal Acquisition Regulation Text Clauses

9.2.1  Reserved

9.2.2  Reserved

9.2.3  Reserved

9.2.4  Reserved

9.2.5  Reserved

9.2.6  52.252-6, Authorized Deviations in Clauses (APR 1984)

(A)The use in this solicitation or subcontract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of (DEVIATION) after the name of the regulation.

(B)The use in this solicitation or subcontract of any DoD FAR Supplement (DFARS)
(48 CFR 2) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the name of the regulation.

9.3   Changes

        Changes in the terms and conditions of this Subcontract may be made only
by written agreement between the parties.

9.4   Termination

        GSD may terminate this Subcontract for its convenience in whole or in
part upon receipt of a Government prime contract termination notice. In the
event of such termination, the Subcontractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers to cease
work. Subject to the terms of this Subcontract, the Subcontractor shall be paid
a percentage of the Subcontract price reflecting the percentage of the work
performed prior to the notice of termination, plus reasonable charges the
Subcontractor can demonstrate to the satisfaction of the GSD and/or the
Government using its standard record keeping system, have resulted from the
termination. The Subcontractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give GSD any right to audit the Subcontractor's records. The
Subcontractor shall not be paid for any work performed or costs incurred which
reasonably could have been avoided.

9.5   Termination for Cause

(A)GSD may, by written notice, terminate the whole or any part of this
Subcontract in any of the following circumstances:

(1)if Subcontractor fails to deliver the goods or to perform the services
required by this Subcontract within the time specified herein, or any extension
thereof granted by GSD in writing;

(2)if Subcontractor fails to perform any material provision of this Subcontract
or so fails to make progress as to endanger performance of this Subcontract and,
if in either of these two circumstances, Subcontractor does not cure such
failure within a period of eight (8) working days after receipt of written
notice from GSD specifying such failure. The Subcontractor shall prepare a
recovery plan acceptable to GSD provided a cure can not be determined within the
above stated eight (8) working days;

(3)Subcontractor files or declares bankruptcy; or

33

--------------------------------------------------------------------------------



(4)in the event of suspension of Subcontractor's business, insolvency,
liquidation proceedings by or against Subcontractor, appointment of a trustee or
receiver for Subcontractor's property or business, or any assignment,
reorganization or arrangement by Subcontractor for the benefit of creditors.



(B)If GSD terminates this Subcontract in whole or in part, it may acquire, under
the terms and in the manner GSD considers appropriate, goods or services similar
to those terminated, and Subcontractor will be liable to GSD for any excess
costs for those goods or services. However, Subcontractor shall continue the
work not terminated.

(C)GSD may require Subcontractor to transfer title and deliver to GSD in the
manner and to the extent directed by GSD for—

(1)any completed goods; and,

(2)such partially completed goods, materials, and fixtures paid for by GSD
(hereinafter called manufacturing materials) as Subcontractor has produced or
acquired for the performance of this Subcontract, including the assignment to
GSD of Subcontractor's lower-tier subcontracts. Subcontractor shall protect and
preserve property in possession of Subcontractor in which GSD has an interest.

(D)Payment for completed goods delivered to and accepted by GSD shall be at the
Subcontract price. Payment for manufactured materials delivered to and accepted
by GSD, and for the protection and preservation of property, shall be at a price
determined in the same manner as provided in Clause 9.4, Termination hereof,
except that Subcontractor shall not be entitled to profit. Failure to agree will
be a dispute under Clause 9.6, Disputes. GSD may withhold from Subcontractor
moneys otherwise due Subcontractor for completed goods and/or manufacturing
materials in such amounts as GSD determines necessary to protect GSD against
loss due to outstanding liens or claims against said goods or for any amounts
otherwise due from GSD to Subcontractor.

(E)Reserved

(F)If the failure to perform is caused by the default of a Subcontractor at any
tier, and if the cause of the default is beyond the control of both
subcontractor and a lower-tier subcontractor, and without the fault or
negligence of either, Subcontractor shall not be liable for any excess costs for
failure to perform, unless the subcontracted goods or services were obtainable
from other sources in sufficient time for Subcontractor to meet the required
delivery schedule.

(G)If after notice of Termination for Cause, it is determined for any reason
that Subcontractor was not in default, or that the default was excusable, the
rights and obligations of the parties shall be the same as if the Notice of
Termination had been issued for convenience pursuant to Clause 9.4, Termination.


9.6   Disputes

(A)Pending the final resolution of any dispute arising out of or relating to
this Subcontract, Subcontractor shall proceed diligently with performance of
this Subcontract, including the delivery of goods or services, and comply with
any decision of GSD's Authorized Subcontract Representative. GSD will continue
payment to the Subcontractor for acceptable performance rendered during any
period under dispute.

(B)Subcontractor shall submit to GSD's Authorized Subcontract Representative a
written demand for GSD's final decision regarding the disposition of any dispute
between the parties arising out of or relating to this Subcontract, unless GSD,
on its own initiative, has already rendered

34

--------------------------------------------------------------------------------



such a final decision. Any final decision of GSD shall be expressly identified
as such, shall be in writing, and shall be signed by GSD's Authorized
Subcontract Representative, except that GSD's failure to render a final decision
within ninety (90) days after receipt of Subcontractor's demand shall be deemed
a final decision adverse to Subcontractor's contentions.

(C)GSD's final decision shall be conclusive and binding regarding the dispute
unless Subcontractor commences an action to contest such decision in a court of
competent jurisdiction in accordance with this Clause 9.6, Disputes,
Paragraph (D) within ninety (90) days following the date of the final decision
or one (1) year following the accrual of the cause of action, whichever is
later.

(D)Any dispute arising under this Subcontract which is not settled by agreement
of the parties following a good faith effort to resolve such dispute by
negotiations or discussions between managers at the appropriate level of either
side, and after exploring various alternate dispute resolution options, may be
resolved by appropriate legal proceedings. Subcontractor and GSD agree to submit
to the jurisdiction of the laws and the Courts of New York, and agree that venue
for any action relating to any dispute arising under this Subcontract shall be
in a court located in New York state, or the United States District Court.
Notwithstanding the parties' desire to resolve disputes through negotiation or
other form of alternate dispute resolution, in the event that immediate action
is required to protect a party's rights under the Subcontract, the aggrieved
party may take whatever immediate action is appropriate to protect its rights,
to include, but not be limited to injunctive relief. Nothing contained in this
Subcontract or in any other document related hereto is intended to or shall have
the effect of requiring either party hereto to consider, resort to, participate
in, or abide by any binding arbitration process or mechanism, or any device or
arrangement of a nature or intent similar to binding arbitration.

(E)If the dispute relates to the Government and GSD elects to prosecute any
dispute involving this Subcontract under the disputes procedure applicable to
the U.S. Government prime or higher-tier contract, Subcontractor shall cooperate
fully with GSD in prosecuting the dispute, and Subcontractor shall not be
entitled to demand a final decision under Paragraph (B) of this Clause until the
dispute is resolved. Subcontractor shall be bound by the final outcome of the
disputes procedure if:


(i)GSD has afforded Subcontractor an opportunity to participate in GSDs'
prosecution of the dispute, or;

(ii)GSD, having decided to discontinue its own prosecution of the dispute, has
afforded Subcontractor an opportunity to continue to prosecute the dispute in
GSD's name.



(F)GSD and Subcontractor shall each bear their own costs of prosecuting any
dispute.

9.7   Notice of Labor Disputes

(A)Whenever either party has knowledge that any actual or potential labor
dispute is delaying or threatens to delay the timely performance of this
Subcontract, the party shall immediately give notice to the other party hereof,
and all relevant information with respect thereto, to the party's Authorized
Representative and shall clearly identify to that parties Authorized
Representative of any material changes in the information required hereunder.

(B)Subcontractor agrees to insert the substance of this Clause 9.7, Notice of
Labor Disputes, including this Paragraph (B), in any lower-tier subcontract
hereunder wherein a labor dispute may delay the timely performance of this
Subcontract.

35

--------------------------------------------------------------------------------





9.8   Notice of Bankruptcy

        In the event either party enters into proceedings relating to
bankruptcy, whether voluntary or involuntary, the party affected shall furnish
written notification of the bankruptcy to the other parties Authorized
Representative. This notification shall be furnished within five (5) days of the
initiation of the proceedings relating to bankruptcy filing. The notification
shall include the date on which the bankruptcy petition was or is to be filed,
and the court in which it was or is to be filed.

9.9   Gratuities

        Both parties warrants and represents that neither party shall not offer
to any employee of GSD Subcontractor, or an officer, official, or employee of
the Government any gratuity or other favor with the intent to influence that
employee's or Government representative's decisions with respect to
Subcontractor. Breach of this warranty and representation shall entitle either
party to terminate the Subcontract for cause. No business hospitality shall be
offered except those that are both (i) moderate and customary in the defense
industry and (ii) in compliance with each party's published policy.

9.10 Assignment

        Subcontractor shall not assign any of its rights or interests in this
Subcontract, or all or substantially all of its performance of this Subcontract
without GSD's prior written consent. Subcontractor shall not delegate any of its
duties or obligations under this Subcontract, except that Subcontractor may
without GSD consent assign this Subcontract to any successor of Subcontractor by
way of merger, consolidation or the acquisition of substantially all of the
business assets of Subcontractor. Subcontractor may assign its right to monies
due or to become due. No assignment, delegation or subcontracting by
Subcontractor, with or without GSD's consent, shall relieve the Subcontractor of
any of its obligations under this Subcontract or prejudice any of GSD's rights
against Subcontractor whether arising before or after the date of any
assignment. GSD's consent shall not be unreasonably withheld.

9.11 Applicable Law

        Any provision of the Federal Acquisition Regulation or any agency
supplement thereto that is expressly incorporated herein by reference shall be
governed by and construed in accordance with the Federal Common Law of
Government Contracts as enunciated and applied by Federal judicial bodies,
Boards of Contract Appeals, and quasi-judicial agencies of the Federal
Government and not any state law or the Convention on Contracts for the
International Sale of Goods. Likewise, the Changes, Termination, Termination for
Cause, and Stop Work provisions herein shall in the same manner be governed by
and construed in accordance with the Federal Common Law of Government Contracts.
To the extent an issue arises under any of these provisions that is not
addressed by the Federal Common Law of Government Contracts the laws of the
state of New York, regardless of the place of execution or performance shall
apply.

9.12 52.212-5, CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS—COMMERCIAL ITEMS (JAN 2006) (DEVIATION)

(A)The Contractor shall comply with the following Federal Acquisition Regulation
(FAR) clauses, which are incorporated in this contract by reference, to
implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

(1)Reserved

(2)In Accordance With Clause 9.11

36

--------------------------------------------------------------------------------



(B)The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

        [Contracting Officer shall check as appropriate.]

[XX] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jul
1995), with Alternate I (Oct 1995)(41 U.S.C. 253g and 10 U.S.C. 2402).

[            ] (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999)(15
U.S.C. 657a).

[XX] (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (Jul 2005) (if the offer or elects to waive the preference, it
shall so indicate in its offer)(15 U.S.C. 657a).

[            ] (4) [Reserved]

(5) Reserved

(6) Reserved

[XX] (7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)).

(8)

[XX] (i) 52.219-9, Small Business Subcontracting Plan (Jul 2005)(15 U.S.C. 637
(d)(4)).

[            ] (i) Alternate I (Oct 2001) of 52.219-9.

[            ] (ii) Alternate II (Oct 2001) of 52.219-9.

[            ] (9) Reserved

(10)

[            ] (i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Sep 2005)(10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).

[            ] (ii)Alternate I (June 2003) of 52.219-23.

[XX] (11) 52.219-25, Small Disadvantaged Business Participation Program-
Disadvantaged Status and Reporting (Oct 1999)(Pub. L.103-355, section 7102, and
10 U.S.C. 2323).

[XX] (12) 52.219-26, Small Disadvantaged Business Participation
Program-Incentive Subcontracting (Oct 2000)(Pub. L. 103-355, section 7102, and
10 U.S.C. 2323).

[            ] (13) 52.219-27, Notice of Total Service-Disabled Veteran-Owned
Small Business Set-Aside (May 2004).

[            ] (14) 52.222-3, Convict Labor (June 2003)(E.O. 11755).

[XX] (15) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Jan
2006) (E.O. 13126).

[XX] (16) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

[XX] (17) 52.222-26, Equal Opportunity (Apr 2002)(E.O. 11246).

[XX] (18) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

37

--------------------------------------------------------------------------------



[XX] (19) 52.222-36, Affirmative Action for Workers with Disabilities (Jun
1998)(29 U.S.C. 793).

[XX] (20) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

[XX] (21) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (Dec 2004) (E.O. 13201).

(C)The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:

No Clauses or provisions required

(D)Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.

(1)The Comptroller General of the United States, or an authorized representative
of the Comptroller General, shall have access to and right to examine any of the
Contractors directly pertinent records involving transactions related to this
contract.

(2)The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

(3)As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(E)(1)    Notwithstanding the requirements of the clauses in paragraphs (A),
(B), (C) and (D) of this clause, the Contractor is not required to flow down any
FAR clause, other than those in paragraphs (i) through (vii) of this paragraph
in a subcontract for commercial items. Unless otherwise indicated below, the
extent of the flow down shall be as required by the clause—


(i)52.219-8, Utilization of Small Business Concerns (May 2004)(15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

(ii)52.222-26, Equal Opportunity (Apr 2002)(E.O. 11246).

(iii)52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

38

--------------------------------------------------------------------------------



(iv)52.222-36, Affirmative Action for Workers with Disabilities (June 1998)(29
U.S.C. 793).

(v)52.222-39, Notification of Employee rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201).

(vi)52.222-41, Service Contract Act of 1965, as Amended (Jul 2005), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.)

(vii)52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels (Apr
2003)(46 U.S.C. Appx 1241 and 10 U.S.C. 2631). Flow down required in accordance
with paragraph (d) of FAR clause 52.247-64.



(2)While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

9.13 252.212-7001, CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES
OR EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS (MAR
2006) (DEVIATION)

(A)The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

[XX] 52.203-3 Gratuities (Clause 9.9)

(B)The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

[XX] 252.219-7003 Small, Small Disadvantaged and Women-Owned Small Business
Subcontracting Plan (DoD Contracts) (APR 1996) (15 U.S.C. 637).

[XX] 252.225-7012 Preference for Certain Domestic Commodities (JUN 2004) (10
U.S.C. 2533a).

[      ] 252.225-7014 Preference for Domestic Specialty Metals (JUN 2005) (10
U.S.C. 2533a).

[XX] 252.225-7016 Restriction on Acquisition of Ball and Roller Bearings (JUN
2005) (

[XX] 252.225-7021 Trade Agreements (DEC 2005) (19 U.S.C. 2501-2518 and 19 U.S.C.
3301 note).

[XX] 252.225-7027 Restriction on Contingent Fees for Foreign Military Sales (APR
2003) (22 U.S.C. 2779).

[XX] 252.225-7028 Exclusionary Policies and Practices of Foreign Governments
(APR 2003) (22 U.S.C. 2755).

[XX] 252.226-7001 Utilization of Indian Organizations, Indian-Owned Economic
Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Pub. L. 107-248 and similar sections in subsequent DoD
appropriations acts).

[XX] 252.227-7015 Technical Data—Commercial Items (NOV 1995) (10 U.S.C. 2320).

[XX] 252.227-7037 Validation of Restrictive Markings on Technical Data (SEP
1999) (10 U.S.C. 2321).

39

--------------------------------------------------------------------------------



[XX] 252.247-7023 Transportation of Supplies by Sea (MAY 2002) ([            ]
Alternate I) (MAR 2000) ([            ] Alternate II) (MAR 2000) ([            ]
Alternate III) (MAY 2002) (10 U.S.C. 2631).

(C)In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders—Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

252.225-7014 Preference for Domestic Specialty Metals, Alternate I (APR 2003)
(10 U.S.C. 2533a).

252.237-7019 Training for Contractor Personnel Interacting with Detainees (SEP
2005) (Section 1092 of Pub. L. 108-375).

252.247-7023 Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

252.247-7024 Notification of Transportation of Supplies by Sea (MAR 2000) (10
U.S.C. 2631).

40

--------------------------------------------------------------------------------





9.14 52.212-4, CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS (SEP 2005)
(DEVIATION)

(A)Inspection / Acceptance. Subcontract Section 3/5.

(B)Assignment. Subcontract Clause 9.10

(C)Changes. Subcontract Clause 9.3.

(D)Disputes. Subcontract Clause 9.6

(E)Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.

(F)Excusable delays. The Subcontractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Subcontractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, acts of GSD or any of its subcontractors, fires, floods, epidemics,
quarantine restrictions, strikes, unusually severe weather, and delays of common
carriers. The Subcontractor shall notify the GSD Authorized Representative in
writing as soon as it is reasonably possible after the commencement of any
excusable delay, setting forth the full particulars in connection therewith,
shall remedy such occurrence with all reasonable dispatch, and shall promptly
give written notice to the GSD Authorized Representative of the cessation of
such occurrence.

(G)Invoice.

(1)The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include—

(i)Name and address of the Contractor;

(ii)Invoice date and number;

(iii)Contract number, contract line item number and, if applicable, the order
number;

(iv)Description, quantity, unit of measure, unit price and extended price of the
items delivered;

(v)Shipping number and date of shipment, including the bill of lading number and
weight of shipment if shipped on Government bill of lading;

(vi)Reserved;

(vii)Name and address of official to whom payment is to be sent;

(viii)Name, title, and phone number of person to notify in event of defective
invoice; and

(ix)Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.

(x)Reserved

(H)Patent indemnity. The Subcontractor shall indemnify the Government and BAE
Systems and its officers, employees and agents against liability, including
costs, for actual or alleged direct or contributory infringement of, or
inducement to infringe, any United States or foreign patent, trademark or
copyright, arising out of the performance of this contract, provided the
Contractor is reasonably notified of such claims and proceedings.

(I)Reserved

41

--------------------------------------------------------------------------------



(J)Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this Subcontract shall remain with
the Subcontractor until, and shall pass to others as follows:

(1)To GSD upon delivery of the supplies to a carrier, if transportation is
f.o.b. Subcontractors loading dock or

(2)To the Government upon delivery of the supplies to the Government at the
destination specified in the contract, if transportation is f.o.b. destination.
GSD shall have the risk of loss for all GSD Furnished Material until receipt by
Subcontractor at its receiving dock.

(K)Reserved

(L)Termination for Convenience. Subcontract Clause 9.4

(M)Termination for Cause. Subcontract Clause 9.5

(N)Reserved

(O)Warranty. Subcontract Clause 8.9 (A) and (B)

(P)Reserved

(Q)Other compliances. The parties shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.

(R)Compliance with laws unique to Government contracts. The parties agree to
comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work Hours and
Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265
and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.

(S)Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

(1)The Production License

(2)The schedule of supplies/services.

(3)The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

(4)The clause at 52.212-5 as modified and / or deviated

(5)Addenda to this Subcontract, including any license agreements for computer
software.

(6)Other paragraphs of this clause.

(7)Other documents, exhibits, and attachments (excluding the Production
License).

(8)The specification.

(T)Limitation of Liability

        Except as otherwise provided by an express warranty, the Subcontractor
will not be liable to GSD for consequential damages resulting from any defect or
deficiencies in accepted items.

42

--------------------------------------------------------------------------------



9.15 52.222-39, NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES
OR FEES (DEC 2004)

(A)Definition. As used in this clause—
United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.

(B)Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).

Notice to Employees

        Under Federal law, employees cannot be required to join a union or
maintain membership in a union in order to retain their jobs. Under certain
conditions, the law permits a union and an employer to enter into a
union-security agreement requiring employees to pay uniform periodic dues and
initiation fees. However, employees who are not union members can object to the
use of their payments for certain purposes and can only be required to pay their
share of union costs relating to collective bargaining, contract administration,
and grievance adjustment.

        If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.

        For further information concerning your rights, you may wish to contact
the National Labor Relations Board (NLRB) either at one of its Regional offices
or at the following address or toll free number:

National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)

        To locate the nearest NLRB office, see NLRB's website at
http://www.nlrb.gov.

(C)The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR part 470, and
orders of the Secretary of Labor.

(D)In the event that the Contractor does not comply with any of the requirements
set forth in paragraphs (b), (c), or (g), the Secretary may direct that this
contract be cancelled, terminated, or suspended in whole or in part, and declare
the Contractor ineligible for further Government contracts in accordance with
procedures at 29 CFR part 470, Subpart B—Compliance Evaluations, Complaint
Investigations and Enforcement Procedures. Such other sanctions or remedies may
be imposed as are provided by 29 CFR part 470, which implements Executive Order
13201, or as are otherwise provided by law.

43

--------------------------------------------------------------------------------



(E)The requirement to post the employee notice in paragraph (b) does not apply
to-

(1)Contractors and subcontractors that employ fewer than 15 persons;

(2)Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor's employees;

(3)Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;

(4)Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor's
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that-

(i)The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and

(ii)Such a waiver will not interfere with or impede the effectuation of the
Executive order; or

(5)Work outside the United States that does not involve the recruitment or
employment of workers within the United States.

(F)The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—

(1)Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
20210, or from any field office of the Department's Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;

(2)Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or

(3)Reproduce and use exact duplicate copies of the Department of Labor's
official poster.

(G)The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c). For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR part 470, Subpart B—Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretary of Labor, to enter into such litigation to protect the interests of
the United States.

44

--------------------------------------------------------------------------------





9.16 Reserved

9.17 252.229-7011, REPORTING OF FOREIGN TAXES—U.S. ASSISTANCE PROGRAMS (SEP
2005)

(A)Definition. Commodities, as used in this clause, means any materials,
articles, supplies, goods, or equipment.

(B)Commodities acquired under this contract shall be exempt from all value added
taxes and customs duties imposed by the recipient country. This exemption is in
addition to any other tax exemption provided through separate agreements or
other means.

(C)The Contractor shall inform the foreign government of the tax exemption, as
documented in the Letter of Offer and Acceptance, country-to-country agreement,
or interagency agreement.

(D)If the foreign government or entity nevertheless imposes taxes, the
Contractor shall promptly notify the Contracting Officer and shall provide
documentation showing that the foreign government was apprised of the tax
exemption in accordance with paragraph (c) of this clause.

(E)The Contractor shall insert the substance of this clause, including this
paragraph (e), in all subcontracts for commodities that exceed $500.

9.18 52.211-4019(TACOM), SOURCES OF SUPPLY FOR TIRES ON TACTICAL WHEELED
VEHICLES—ALTERNATE I (APR 2000)(Deviation)

(A)Definition.

Qualified Tire Part Numbers: means any tire part number that you, as the vehicle
manufacturer, have qualified for possible inclusion on the vehicle at the time
of government final acceptance of the vehicle.

(B)Except as provided in (c) below, you must identify and list on the following
lines, a minimum of three qualified tire part numbers, their corresponding
manufacturer and National Stock Number (if an NSN is available), to provide
alternate sources of supply for future spare tire procurements for the vehicles
deliverable under this contract. By identifying tires on the lines below, you
represent that (1) such tires comply with all applicable requirements in the
vehicle specification; and (2) when such tires are applied at any wheel
position, they shall not cause any adverse vehicle handling effects, when
combined with the other approved manufacturers' tires listed below. List on the
first line the tire you expect to have on the vehicle at time of government
final acceptance.


MANUFACTURER
  MFG PN   NSN   QPL Number  

1. TBD

                   

2. TBD

                   

3. TBD

                   

(C)In the event you cannot provide at least three (3) qualified sources of
supply for tires, you must give reasons to GSD prior to contract award to
explain why only two (2), or only one (1) source is available. Your rationale,
as a minimum, shall include your methodology for qualifying/disqualifying
alternate sources of supply for tires. Also, your rationale shall provide data
to support any restrictions on mixing tires (e.g. a restriction that requires a
single brand of tire to be used for all positions on a given axle).

45

--------------------------------------------------------------------------------



(D)Indicate which of the above tires if any, are on one of the following
Cooperative Approved Tire List (CATL) or Federal Specification Qualified
Products Lists (QPL):


CATL 1922

  Tires, Pneumatic, Vehicular (Highway)

QPL-ZZ-T-410

  Tires, Pneumatic, Industrial

CATL 1923

  Tires, Pneumatic, Low Speed, Off Highway

QPL-ZZ-T-1619

  Tires, Pneumatic, Agricultural

If applicable, list, in the space above, the CATL or QPL number and the NSN for
each tire. In the event one or more tires selected above does not have an
assigned NSN, provide reasons to the PCO prior to contract award for the non-NSN
tire selection over other NSN assigned tires.

(E)After contract award, you must perform Component Qualification Testing on the
tires listed in (b) above. Testing will determine the suitability of tires for
use on equipment deliverable under this contract and will demonstrate that
mixing different tire tread designs on a single vehicle will not degrade
equipment performance below the requirements set forth in the system
specification.

(1)Component Qualification Test.    You shall conduct all necessary
qualification testing and selection of test samples under Government
surveillance at locations you designate. The test shall be conducted in
accordance with the Government Component Qualification Test Plan (located in the
purchase description or specification) and completed within 60 days prior to
government acceptance of the first production vehicles offered under this
contract. You shall submit Qualification Test Reports detailing all test results
in accordance with Data Item DI-T-1900 and the Contract Data Requirements List
(DD Form 1423).

(2)Component Qualification Test Deficiencies.    Failure of the Qualification
Test tires to meet specified requirements as a result of any deficiency during
or as a result of such testing shall be cause for rejection. Failure to meet
specified requirements shall be prima facie evidence that all tires which the
test sample represents are similarly deficient unless you furnish evidence
satisfactory to the Contracting Officer that they are not similarly deficient.
Any failure of a manufacturer's tires during system testing will require
additional component qualification testing to be approved.

(F)In the event Component Qualification Testing is waived, you shall be
responsible for certifying that all tires identified in (b) above are suitable
for use on vehicles deliverable under this contract and that mixing of these
tires will not degrade vehicle performance in terms of mobility, durability,
ride and handling below the contract requirements.

9.19 52.211-4069 (TACOM), WELDING INSPECTION REQUIREMENTS (MAR 2001)

(A)INSPECTION: As the contractor, during performance of this contract you will
verify weld quality and workmanship using qualified inspectors trained to
perform these inspection functions. Acceptable qualification of your inspectors
may be based on:

(1)current or previous certification as an AWS Certified Welding Inspector; or

(2)current or previous certification by the Canadian Welding Bureau (CWB); or

(3)inspection performed by an engineer or technician who is competent in the use
of weld inspection techniques and equipment, on the basis of (i) formal training
or (ii) experience, or both, in metals fabrication, inspection, and testing.

46

--------------------------------------------------------------------------------



(B)NON BALLISTIC VISUAL INSPECTION. You will perform all non-ballistic visual
inspections of weld quality and workmanship for structural steel in accordance
with Section 6 of AWS D1.1-96. For structural aluminum, you may perform
non-ballistic visual inspections of weld quality and workmanship using the
guidelines given in MIL-STD-370A, dated 21 Sep 93.

(C)BALLISTIC VISUAL INSPECTION. You will perform all ballistic visual
inspections in accordance with Section 6 of the UDLP/TACOM Ground Combat Vehicle
Code—Aluminum, dated July 1996. Copies of this document can be obtained by
written request to:

Commander, US Army Tank-automotive and Armaments Command
ATTN: AMSTA-TR-E/Materials
Warren, MI 48397-5000

9.20 52.223-4000 (TACOM), ENVIRONMENTAL, SAFETY, AND ENERGY STANDARDS AND
REGULATIONS (SEP 1978)(Deviation)

(A)The contract price includes Contractor compliance with all federal vehicle
emission, fuel economy, safety, and noise requirements and standards,
hereinafter referred to as requirements, affecting the supplies to be delivered
under this contract which, as of the time of bid opening in the case of sealed
bidding, or as of the time for receipt of Best and Final Offers (BAFOs) in the
case of a negotiated solicitation, were in effect or scheduled to become
effective during the term of this contract.

(B)In the event any of these requirements are subsequently changed
(i.e., altered, rescinded or postponed) and such changes have not been otherwise
provided for prior to the award of this contract, and compliance is mandatory
upon the Contractor, and such changes cause an increase or decrease in the cost
of, or time required to perform the contract, Contractor compliance with these
changes shall be subject to equitable adjustment.

(C)If any of these requirements are changed as described above, but compliance
is optional on the part of the Contractor, the Contractor shall promptly notify
GSD in writing and GSD shall have the right to decide whether the supplies yet
to be accepted and delivered to the Government shall incorporate the optional
changes. After receipt of this written notice GSD shall provide timely written
advice to the Contractor of the Government's decision and, if applicable, the
effective data of such change(s). If GSD's election constitutes a change which
causes an increase or decrease in the cost of, or time required to perform this
contract, Contractor compliance therewith shall be subject to equitable
adjustment.

9.21 52.247-4458 (TACOM), GUARANTEED SHIPPING CHARACTERISTICS—F.O.B. DESTINATION
(SEP 2000)(Deviation)

(A)The Subcontractor is required to complete subparagraph (b)(1), (2), and (3),
of this clause, for each part or component, including all of its packaging. This
information will be used by the Government to perform logistics management
functions such as providing item sustainment, planning (e.g., estimating storage
costs), and redistribution. You are not liable if you give us wrong information,
however since the DOD uses this data in-house in existing data bases and because
this information may be used in contingency planning it, we request that the
information provided be as accurate as possible.

(B)Definitions of terms commonly used in the packaging and distribution
environments are defined in ASTM D996 and should be consulted if any term used
herein is in question.

47

--------------------------------------------------------------------------------



(1)Unit Package:

(i)Specify the type of UNIT PACKAGE for each single unit of issue: A container
in direct contact with and enclosing the product along with any required
protective materials(s)(e.g., item is wrapped in neutral paper, polyethylene
foam cushion wrapped, sealed in a waterproof bag, and placed in a fiberboard
box).

(ii)Unit Package Exterior Size/Weight of Unit Package with contents:

Length              × Width              × Depth             (expressed in
inches)/Weight expressed in      pounds

(2)Shipping Container:

(i)Exterior Size of SHIPPING CONTAINER AND CONTENTS THEREIN:

Length,              × Width,              × Height,             (expressed in
feet and inches)

(ii)Number of unit packages per shipping container             each

(iii)Gross weight of Shipping container and contents             Lbs.



(3)Unitized Loads:

(i)Is the Load palletized, skidded, or some other platform device used as a base
for handling and transporting as a single entity. Yes [    ] No [    ];
describe:

                        .

(ii)Number of Shipping containers per pallet/skid             each.

(iii)Weight of empty pallet, skid, platform, dolly, other device used as a base
for handling and transporting materials             Lbs

(iv)Size of Unit Load(pallet/skid including shipping container(s)assembled for
handling and transportation as a single entity:

Length,              × Width,              × Height,             (expressed in
feet and inches)

(v)Gross Weight of Unit Load       Lbs;

9.22 PROGRESS REPORT

        Subcontractor shall provide to GSD electronically a monthly progress
report. The report shall contain written summaries of activities including work
accomplished, emerging results, problems encountered and expected solutions, if
applicable, information pertaining to GSD Furnished Material issues encountered
during the performance period. The progress report shall be delivered to GSD
within seven working days after the last working day of the month. The progress
report shall be addressed to the GSD Subcontract personnel stated within
Section 7 of this Subcontract.

        Note: The requirements of this clause are subject to revision based upon
the requirements agreed on by the parties in the Master Program Plan.

        [END OF SECTION 9]

48

--------------------------------------------------------------------------------



BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION
MODIFICATION NO: 01—SUBCONTRACT NO: SCT004135
SECTION 10—LIST OF ATTACHMENTS
03 AUGUST 2006

10.1—GSD Certifications   (A) Debarment, Suspension, Proposed Debarment    
GSD-5147   (B) Annual Certification of Toxic Chemical Release Report    
GSD-5926   (C) Equal Employment Opportunity Certification     GSD-5154  

 


10.2—STATEMENT OF WORK Statement of Work:   Section 10, Attachment 10.2 Titled:
  Statement of Work for Iraqi Light Armored
Vehicle (ILAV) Original Date:   13 June 2006 Revision:   001 Revision Date:  
14 June 2006

 


10.3—EXHIBIT A Exhibit:   Section 10, Attachment 10.3 Titled:   Contract Data
Requirements List Original Date:   2 May 2006 Revision:   N/A Revision Date:  
N/A

 


10.4—PERFORMANCE SPECIFICATION
(Note: All References to CLS is Superseded by Attachment 10.2, Statement of
Work) Performance Specification:   Section 10, Attachment 10.4 Titled:  
Specification (Prime Contract) Original Date:   24 May 2006 Revision:   N/A
Revision Date:   N/A

 


10.5—TECHNICAL INFORMATION Technical Information:   Section 10, Attachment 10.5
Titled:   Technical Information Original Date:   24 May 2006 Revision:   N/A
Revision Date:   N/A

 


10.6—SHAKEDOWN TEST PLAN Test Plan:   Section 10, Attachment 10.6 Titled:   ILAV
Shakedown Test Plan Original Date:   24 May 2006 Revision:   N/A Revision Date:
  N/A

49

--------------------------------------------------------------------------------



 


10.7—DATA ITEM DESCRIPTIONS (DID's) DID:   Section 10, Attachment 10.7 Titled:  
Data Item Descriptions for Exhibit A Original Date:   24 May 2006 Revision:  
N/A Revision Date:   N/A

 


10.8—VEHICLE ACCEPTANCE TEST Acceptance Test:   Section 10, Attachment 10.8
Titled:   ILAV Production Vehicle Acceptance Test Original Date:   24 May 2006
Revision:   N/A Revision Date:   N/A

 


10.9—VEHICLE SURVIVABILITY Technical Information:   Section 10, Attachment 10.9
Titled:   Technical Information—Vehicle Survivability Original Date:   25 May
Revision:   N/A Revision Date:   N/A

 


10.10—PRODUCTION MANUFACTURING LICENSE License:   Section 10, Attachment 10.10
Titled:   Production Manufacturing License Original Date:   13 June 2006
Revision:   N/A Revision Date:   N/A

 


10.11—LOGISTIC SUPPORT AGREEMENT Logistic Support Agreement:   Section 10,
Attachment 10.11 Titled:   Logistic Support Agreement Original Date:   13 June
2006 Revision:   N/A Revision Date:   N/A

50

--------------------------------------------------------------------------------



 


10.12—PERFORMANCE BASED PAYMENT (PBP) CERTIFICATION PBP Certification:  
Section 10, Attachment 10.12 Titled:   Certification of Completion Original
Date:   N/A Revision:   N/A Revision Date:   N/A

 


10.13—PERFORMANCE BASED PAYMENTS (PBP) PLAN PBP Payment Plan:   Section 10,
Attachment 10.13 Titled:   Performance Based Payment Plan Original Date:  
07 August 2006 Revision:   N/A Revision Date:   N/A

 


10.14—LOGISTICS SUPPORT PAYMENTS PLAN Logistic Support Payment Plan:  
Section 10, Attachment 10.14 Titled:   Logistic Support Payment Plan Original
Date:   24 July 2006 Revision:   N/A Revision Date:   N/A

 


10.15—CONTRACTOR LOGISTICS SUPPORT EQUIPMENT LIST Equipment List:   Section 10,
Attachment 10.15 Titled:   Contractor Support Equip. List Original Date:  
02 August 2006 Revision:   N/A Revision Date:   N/A

[END OF SECTION 10]

51

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.2
FPII DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
Doc# ILV00033 Revision 001

STATEMENT OF WORK

(SOW)

For

Iraqi Light Armored Vehicle (ILAV)

PREPARATION DATE: June 14, 2006
REVISION NUMBER: 001 DATE: June 14, 2006

CONTRACT NUMBER
W56HZV-06-D-VB01

PREPARING ORGANIZATION: BAE Systems
PO Box 15512, York PA, 17405

        Proprietary rights are included in the information disclosed herein.
Recipient, by accepting this document, agrees that neither this document nor the
information disclosed herein nor any part thereof shall be reproduced or
transferred to other documents or used or disclosed to others for any purpose
except as specifically authorized in writing by BAE SYSTEMS Land &
Armaments L.P. This information is exempt from disclosure under Exemptions 3 and
4 of the Freedom of Information Act. Any unauthorized disclosure by a Government
employee is a violation of the Trade Secrets Act.

52

--------------------------------------------------------------------------------






SUBCONTRACT ATTACHMENT 10.2
FPII DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
Doc# ILV00033 Revision 001



TABLE OF CONTENTS


Table of Contents

    2  

C.1 Purpose and Scope:

    3  

C.2 Production Effort:

    3  

C.3 Test Support:

    3    

C.3.1 Vehicles to be produced

    3      

C.3.1.1 Automotive Test

    3      

C.3.1.1.1 Failure Reporting, Analysis and Corrective Action System (FRACAS)

    3      

C.3.1.2 Transportation of Vehicles

    4    

C.3.2 Deficiencies Identified During Testing

    4    

C.3.3 Production Vehicle Acceptance Test (PVAT)

    4  

C.4 Program Reviews and Documentation:

    5    

C.4.1 Start of Work Meetings

    5      

C.4.1.1 Subcontract Start of Work Meeting

    5      

C.4.1.2 Prime Contract Start of Work Meeting

    5      

C.4.1.3 Pre and Post Test Meetings

    5    

C.4.2 Weekly Subcontract Status Report

    5  

C.5 Subcontractor Logistics Support:

    5    

C.5.1 General

    5      

C.5.1.1 Actions Necessary for CLS Effort

    6      

C.5.1.2 Unused Spare and Repair Parts

    6    

C.5.2 Maintenance

    6      

C.5.2.1 Tools, Test, Measurement, and Diagnostic Equipment

    6      

C.5.2.2 Vehicle Maintenance and Repair

    7      

C.5.2.3 Safety and HAZMAT

    7    

C.5.3 Training

    8      

C.5.3.1 Training Facilities

    8      

C.5.3.2 Operator, Maintenance, and Driving Training

    8      

C.5.3.3 Training Tools, Aids, Devices

    8      

C.5.3.3.2 Maintenance Training

    9    

C.5.4 Spare and Repair Parts Support

    9      

C.5.4.1 Usage Data on All Supplies

    9      

C.5.4.2 Reserved

    10      

C.5.4.3 Recommended Spare and Repair Parts List

    10      

C.5.4.4 Spare Parts Source of Supply

    10      

C.5.4.5 Spare Parts Distribution

    10    

C.5.5 Manuals

    10      

C.5.5.1

    10    

C.5.6 Living Facilities and Security

    11      

C.5.6.1 Secure Transportation

    11      

C.5.6.2 Living Facilities

    11      

C.5.6.3 Meals

    11    

C.6 Reserved

    11  

Proprietary rights are included in the information disclosed herein. Recipient,
by accepting this document, agrees that neither this document nor the
information disclosed herein nor any part thereof shall be reproduced or
transferred to other documents or used or disclosed to others for any purpose
except as specifically authorized in writing by BAE SYSTEMS Land &
Armaments L.P. This information is exempt from disclosure under Exemptions 3 and
4 of the Freedom of Information Act. Any unauthorized disclosure by a Government
employee is a violation of the Trade Secrets Act.

53

--------------------------------------------------------------------------------




SUBCONTRACT ATTACHMENT 10.2
FPII DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
Doc# ILV00033 Revision 001


C.1 Purpose and Scope:    This statement of work (SOW) describes the outcomes
that the subcontractor is required to achieve. The subcontractor shall produce
and deliver ILAVs meeting the requirements of the specification set forth in
Attachments 001 and 006, and the incorporated approved Technical Information,
Attachment 002 of this subcontract.

C.2 Production Effort:    The subcontractor shall produce and deliver ILAVs
which meet the requirements of the specification as set forth in Attachments
001, 002 and 006 of this contract. As they are discovered, the Subcontractor
shall immediately report to BAE Systems lead time issues that may impact
schedule.

C.3 Test Support:

C.3.1 Vehicles to be produced

One of the initial vehicles produced by the subcontractor will be selected by
the Government for a Government conducted automotive shakedown test. Although it
is not planned, the Government reserves the right to conduct tests in order to
verify ballistic performance.

C.3.1.1 Automotive Test

The automotive test will be conducted in accordance with Attachment 003 to
verify the subcontractors' vehicle safety, performance and durability. The
subcontractor shall provide on-site technical assistance and spare parts support
at the Aberdeen Proving Ground, MD test site to support the automotive testing
up to sixty (60) days. The subcontractor shall assist in resolution of any test
incidents that occur during the test process by participating in a Failure
Analysis and Corrective Action process.

C.3.1.1.1 Failure Reporting, Analysis and Corrective Action System (FRACAS)

The Failure Reporting, Analysis and Corrective Action System (FRACAS) process, a
BAE System ISO 9000 controlled process, defines the closed loop system for the
ILAV team to address test incidents or failures during Shakedown Test. BAE
System's Failure Review Board (FRB) will manage the test incident reporting,
failures, analyses and corrective actions during Shakedown Test. The
responsibilities and procedure for the FRACAS System is detailed in BAE Systems
engineering procedure ENG_10r1. This procedure describes the FRACAS process flow
and definitions relative to the FRACAS. It details management of test incident
reporting, failure analysis and corrective actions. The procedure is attached as
Attachment 008 to this SOW.

BAE Systems will electronically transmit all applicable Test Incident Report
(TIR) on the BAE Systems or Government TIR form for each incident related to
FPII design. A Government TIR form is shown within ENG_10r1 as Attachment C. A
failure and corrective action analysis shall be performed by FPII to address the
problem identified by the TIR and a Corrective Action Report (CAR) submitted as
follows:

Critical/Safety:    A response will be faxed or electronically mailed to BAE
Systems within two (2) days of BAE Systems transmittal of TIR to FPII. FPII will
be advised of rejected CARs via electronic mail by BAE Systems. FPII shall
submit a revised CAR incorporating BAE Systems comments within 4 calendar days.

Major:    A response will be telefaxed or electronically mailed to BAE Systems
within four (4) days of BAE Systems transmittal of TIR to FPII. FPII will be
advised of rejected CARs via electronic mail by

54

--------------------------------------------------------------------------------




BAE Systems. FPII shall submit a revised CAR incorporating BAE Systems comments
within 4 calendar days.

Minor:    A response will be telefaxed or electronically mailed to BAE Systems
within nine (9) days of BAE Systems transmittal of TIR to FPII. FPII will be
advised of rejected CARs via electronic mail by BAE Systems. FPII shall submit a
revised CAR incorporating BAE Systems comments within 4 calendar days.

Informational: A response will be provided to BAE upon request only.

A CAR form is shown within the Engr 10 procedure as Attachment B. All incidents
are resolved when the CAR is approved by BAE Systems and the Government.
Supplemental data, such as updated drawings or other technical documentation,
will be required to support the CAR. The CAR will be deemed complete upon BAE
Systems approval.

C.3.1.2 Transportation of Vehicles

The subcontractor shall be responsible for transportation of their vehicle to
the Government test facility, the return transportation to the subcontractors'
facility, and the return of the test vehicle to like new condition. This vehicle
will be retained at the subcontractors' facility, and it will be the last
vehicle accepted of the first ordering year estimated quantity.

C.3.2 Deficiencies Identified During Testing

The subcontractor will be allowed to continue production and delivery of
vehicles during the Government shakedown test, but the subcontractor shall
correct any deficiencies identified during testing on all ILAVs, including
vehicles already shipped to Iraq, at no additional cost to BAE Systems. The
Government also reserves the right to re-test the vehicle in order to verify
ballistic performance.

C.3.3 Production Vehicle Acceptance Test (PVAT)

The subcontractor will conduct a Production Vehicle Acceptance Test (PVAT) on
every production vehicle in accordance with Attachment 005.

C.4 Program Reviews and Documentation:

C.4.1 Start of Work Meetings

C.4.1.1 Subcontract Start of Work Meeting

Subcontract Start of Work Meeting: Not later than seven (7) days after
subcontract award, the subcontractor shall host a start of work meeting with BAE
Systems.

C.4.1.2 Prime Contract Start of Work Meeting

Prime Contract Start of Work Meeting: The subcontractor shall support BAE
Systems during the Start of Work meeting with the Government on or about
15-16 Jun 2006, with up to 3 persons attending on-site in York, and with
presentation materials in accordance with the agenda set for the meeting in
advance.

C.4.1.3 Pre and Post Test Meetings

Pre and Post Test Meetings: If required, the subcontractor shall host a pre
and/or post test meeting at their facility.

55

--------------------------------------------------------------------------------



C.4.2 Weekly Subcontract Status Report

For the initial 180 days after prime contract award, the subcontractor shall
provide a weekly subcontract status report in accordance with CDRL A001. The
report shall describe in narrative format, all significant issues/activities for
the subcontract to include status of each deliverable. The subcontractor shall
conduct a verbal monthly review of all ILAV efforts with BAE Systems as directed
by the subcontract administrator or their technical representative via video
conference or teleconference.

C.5 Subcontractor Logistics Support

C.5.1 General

The Subcontractor shall provide Contractor Logistics Support (CLS) for the Iraqi
Light Armored Vehicle (ILAV). The CLS shall consist of the following elements:
vehicle maintenance to cover Routine and Non-Routine maintenance through Depot
Level support; train-the-trainer "operator/driver" and "maintenance" training to
an "intermediate" or Direct Support Level; spare and repair parts support; and
manuals. The CLS effort shall include and be focused on transitioning from the
subcontractor providing and performing all effort and being totally responsible,
through the subcontractor being responsible and the Iraqi personnel performing,
to the end state of the Iraqi personnel performing and being responsible and the
subcontractor providing guidance. The location of this effort will be at a
location to be determined in Iraq (provided in Attachment 006).

C.5.1.1 Actions Necessary for CLS Effort

The subcontractor is responsible for performing all actions necessary in
preparation for, support to, and performance of the actual in-country portion of
the CLS effort. The duration of the in-country portion of the CLS effort will be
twenty-four (24) months in length, commencing at the delivery of the first
vehicle to the at a location to be determined in Iraq (provided in Attachment
006). For planning purposes the subcontractor should expect initial vehicle
delivery at a location to be determined in Iraq (provided in Attachment 006), no
later than sixty (60) days after departure from the subcontractors loading dock.
Anything not specifically stated as provided within this document, must be
provided by the subcontractor.

C.5.1.2 Unused Spare and Repair Parts

At the end of the in-country period of performance, the subcontractor shall
leave behind at the ILAV Maintenance Facility at a location to be determined in
Iraq (provided in Attachment 006) all unused spare and repair parts, lubricants,
oil, grease, test, measurement and diagnostic equipment, vehicle specific
equipment, and tools and office equipment (such as desks, computers, filing
cabinets).

C.5.2 Maintenance

A Maintenance Facility will be provided at a location to be determined in Iraq
(provided in Attachment 006) by the Multi-National Security Transition
Command—Iraq for the Vehicle Maintenance mission. This facility will be a heavy
canvas clamshell with concrete floor (sprung). It will be approximately 300 feet
by 120 feet. This space will be used for the Vehicle Maintenance mission as well
as for the Training mission and parts storage. It will also provide working
space for subcontractor office use. A translator(s) will be provided to the
subcontractor personnel as necessary. All utilities will be provided free of
charge to the subcontractor for the subcontractors use. Fuel and generators will
be provided for the use of the subcontractor personnel. Bathroom facilities will
be available. There is sufficient real estate at a location to be determined in
Iraq (provided in Attachment 006) compound to provide safe, secure areas for
driving vehicles during maintenance actions.

56

--------------------------------------------------------------------------------



C.5.2.1 Tools, Test, Measurement, and Diagnostic Equipment

The subcontractor shall provide any and all tools, test, measurement, and
diagnostic and vehicle specific equipment necessary, as incorporated by
Attachment 007 which includes a minimum level of equipment necessary for this
effort, for the maintenance of 378 ILAVs in accordance with the Prime Contract
delivery schedule. The subcontractor shall provide mechanics skilled in all
areas of maintenance for the ILAV, to include the opaque and transparent armor.
All tools, test, measurement, and diagnostic equipment and vehicle specific
equipment shall be left at a location to be determined in Iraq (provided in
Attachment 006) at the end of the CLS subcontract period of performance. The
subcontractor shall not be responsible for facilitating the Maintenance shop for
follow-on tool, test, measurement, diagnostic or vehicle specific equipment
support after the period of performance is completed, other than the previously
mentioned left behind shop items.

C.5.2.2 Vehicle Maintenance and Repair

The subcontractor shall provide any and all vehicle maintenance, repair, and
spare parts, as incorporated by Attachment 007 which includes a minimum level of
equipment necessary for this effort, to support 378 each ILAVs. The maintenance
and repair responsibility is for all routine and non-routine maintenance
requirements of the vehicles. Routine Maintenance, for this effort, is defined
as the scheduled actions necessary to adhere to manufacturer recommend service
intervals. Non-Routine, for this effort, is defined as all unscheduled actions
necessary to service and / or repair vehicles. Accident and / or Combat Damage
repair is not included in this scope of work. The subcontractor shall inspect
each ILAV upon delivery, repair any damages, correct fluid and grease levels as
appropriate, and replace anything that may be missing. The subcontractor shall
provide vehicle maintenance and repair from the lowest level maintenance through
Depot Level. Depot Level maintenance and repair entails repair, rebuilding, and
major overhaul of vehicles, parts, assemblies, and subassemblies. For planning
purposes the subcontractor should base Maintenance projection on the vehicles
being driven 36,000 miles per one (1) year period of time. The subcontractor
shall have personnel qualified to perform all levels of routine and non-routine
maintenance, to include armor (transparent and opaque) maintenance and repair.
The subcontractor shall have personnel qualified to assess, trouble shoot, and
repair all vehicles. Subcontractor shall schedule and perform routine
maintenance on each ILAV at the appropriate scheduled interval. All service
shall be performed within reasonable timelines. Subcontractor shall establish a
seven (7) day a week, twelve (12) hour a day operation of the Maintenance
Facility with an on-call and after hour response availability. The required
response time for on-call and an after-hours situation is six (6) hours. The
standard for maintenance action completion shall be as follows: all routine
maintenance per vehicle will be completed within one (1) day of vehicle
induction and all non-routine maintenance will be completed within three
(3) days of vehicle induction for service. The fleet operational readiness goal
is ninety percent (90%). The subcontractor personnel shall notify the
subcontract administrator or technical representative if a vehicle has been
assessed to be non-repairable under the auspices of this subcontract.

C.5.2.3 Safety and HAZMAT

The subcontractor will be responsible for ensuring the work area is secured
properly at the end of each business day. Subcontractor personnel shall be
responsible for the cleanup of their work areas daily and for knowledge of and
compliance with local safety standards. The subcontractor should ensure that
quality service and repair work is performed on all vehicles, at all times. In
the event of a maintenance shop accident or any other incident involving
hazardous materials (HAZMAT), subcontractor personnel shall take appropriate
action to contain the problem immediately and notify proper authorities, in
accordance with local requirements. HAZMAT will be identified with appropriate
Material Safety Data Sheets (MSDS), labeled and stored accordingly.
Unserviceable tires and batteries will be stored in one location and coordinated
with the local representative for disposal instructions.

57

--------------------------------------------------------------------------------



C.5.3 Training

C.5.3.1 Training Facilities

The Maintenance Facility provided by the Multi-National Security Transition
Command—Iraq for vehicle maintenance under this subcontract, will also be used
for the Vehicle Training (See C.5.2.2.). A translator(s) will be provided to the
subcontractor, as necessary. The subcontractor is responsible for providing
qualified instructors to meet the goals of this Training Mission. All training
will be performed inside a location to be determined in Iraq (provided in
Attachment 006). The subcontractor shall determine how many vehicles will be
required for the training mission and to obtain these vehicles from vehicles
that have been delivered under this subcontract. The subcontractor shall
coordinate any issues on vehicle availability with BAE Systems' Authorized
Subcontract Representative.

C.5.3.2 Operator, Maintenance, and Driving Training

The training shall be performed as "Train-the-Trainer" training and shall
consist of both Operator and Maintenance Training. The goal of the training is
to train the Iraqi personnel to be able to take over the operation of the
Maintenance Facility and to perform future Operator/Drive Training themselves.
The Subcontractor shall plan to reach this goal through a phased approach. The
initial phase shall consist of the subcontractor personnel being totally
responsible, in charge, and providing training; phase two (2) shall consist of
the subcontractor personnel starting to transition responsibility for work
accomplishment to the Iraqi personnel while the subcontractor continues to
provide strong subcontractor presence, side-by-side work, and tutelage; and in
phase three (3) the Iraqi personnel should be fully trained and responsible for
the performance of all maintenance and operator/driver missions with only
support and coaching from the subcontractor personnel. There will be a different
set of students for the Operator / Driver training and for the Maintenance
Training. There is sufficient real estate within a location to be determined in
Iraq (provided in Attachment 006) to provide safe, secure areas for the
operation and driving of vehicles during training classes. Upon course
completions, the Subcontractor shall provide a Certificate of Course Completion
to each student who successfully completes the course of instruction.

C.5.3.3 Training Tools, Aids, Devices

In accordance with CDRL A005, the subcontractor shall provide all necessary
training aids, tools, and devices. The subcontractor shall develop Student
Guides and Instructor Guides to be utilized during the training and to be
provided to each student upon completion of the training course for their use in
future training. These guides shall be translated into Arabic. An English and a
translated Arabic version of these guides shall be provided to BAE Systems'
Authorized Subcontract Representative for approval prior to initiation of
training and prior to mass reproduction of the guides. Once approved, mass
reproduction of the guides can be done and training can commence. The
subcontractor is responsible for providing hard copies sufficient for the
training effort. In addition, an Instructor Guide and a Student Guide shall be
downloaded to Compact Disk (CD) and six (6) CDs of each type training ("Operator
/ Driver" and "Maintenance") are to be furnished as follows, five (5) CDs to the
Maintenance Shop and one (1) CD to the COR for future reference and use.
C.5.3.3.1 the "Operator/Driver" Training, in accordance with CDRL A002, shall
consist of basic drivers training, Operator Preventive Maintenance Checks and
Services (PMCS) and safety. The training shall ensure safe operation of the
vehicle. The training provided shall be specific to the ILAV and shall be
performed on the ILAV (CDRL A002). There will be approximately ninety
(90) students to be trained for the Operator / Driver training. The
subcontractor shall provide up to ten (10) iterations of the course. Each
iteration shall be limited to ten (10) students. The subcontractor should expect
the skill level of students to be basic. The students will be available
immediately to begin training. It is anticipated that an Operator Training
course may take up to two (2) weeks to complete.

58

--------------------------------------------------------------------------------



C.5.3.3.2 Maintenance Training

The "Maintenance" Training, in accordance with CDRL A002, shall consist of
"intermediate" or Direct Support Level vehicle training and shall be provided to
the Iraqi Army's Regional Support Unit (RSU) Maintenance Companies. Students
from three (3) RSUs will receive this training (Al Asad, Al Kasik and KMTB). The
training provided shall be specific to the ILAV and shall be performed on the
vehicle. There will be approximately fifty (50) students to be trained in all
maintenance actions from Operator Preventive Maintenance Checks and Services
(PMCS) through Direct Support Level maintenance. The subcontractor should expect
the skill level of the students to be basic. The students will be available to
begin training immediately. The subcontractor shall provide a phased approach to
this training to ensure the goal of Iraqi performance of the Maintenance mission
at the completion of the subcontractors' twenty-four (24) month in-country
period of performance, as cited in C.5.1.

C.5.4 Spare and Repair Parts Support

C.5.4.1 Usage Data on All Supplies

The subcontractor shall determine and stock at a location to be determined in
Iraq (provided in Attachment 006), Iraq spare and repair parts and vehicle
lubricant, oil, and grease sufficient to support vehicle maintenance as defined
in C.5.2. and the training mission. The Maintenance Facility clamshell (see Para
C.5.2.2.), provided for the subcontractors use during the term of the
performance period, will be available for spare and repair parts storage. The
subcontractor shall keep usage data on all supplies. On a weekly basis, the
subcontractor shall provide this spare and repair parts, lubricant, oil, and
grease usage data in a written report to the COR in accordance with CDRL A003.
The subcontractor shall maintain a reasonable stockage at all times during the
period of performance of the contract, replenishing the parts, lubricant, oil,
and grease in the stockage as they are used; and adding or revising the
specified parts listings to reflect actual usage. All unused Spare and Repair
Parts, lubricant, oil, and grease shall be left behind at the ILAV Maintenance
Facility at a location to be determined in Iraq (provided in Attachment 006) at
the end of the contract performance period.

C.5.4.2 Reserved.

C.5.4.3 Recommended Spare and Repair Parts List

Six (6) months prior to the end of the in-country subcontract period of
performance, the Subcontractor shall provide BAE Systems' Authorized Subcontract
Representative and the US Army TACOM Procuring Contracting Officer (PCO),
through BAE Systems' Authorized Subcontract Representative, a recommended spare
and repair parts, lubricant, oil and grease listing based upon actual usage data
accumulated by the subcontractor during the period of performance in accordance
with CDRL A004. This listing shall be sufficient to maintain a fleet of 378
vehicles for a period of one (1) year.

C.5.4.4 Spare Parts Source of Supply

The subcontractor shall ensure future availability of both spare and repair
parts for the ILAV. The subcontractor shall be the responsible source of supply
for all spare and repair parts or provide the applicable contact information and
sources of supply to ensure the future availability of parts support.

C.5.4.5 Spare Parts Distribution

The subcontractor is not responsible to supply any parts, lubricant, oil, or
grease distribution from a location to be determined in Iraq (provided in
Attachment 006) to any location outside of a location to be determined in Iraq
(provided in Attachment 006). The subcontractor is not responsible for any
distribution to any other location within Iraq or outside Iraq. The
subcontractors responsibility is a location to be determined in Iraq (provided
in Attachment 006), within the compound only.

59

--------------------------------------------------------------------------------



C.5.5 Manuals

C.5.5.1 Operators; Service / Maintenance; Armor Care & Maintenance; and Parts
Manuals and CDs

The subcontractor shall provide Standard Commercial Operators Manuals with each
vehicle delivered by the subcontractor and for each vehicle delivered by BAE
Systems, in accordance with CDRL A007, one (1) in English and one (1) translated
into common Arabic read by everyday people in Iraq. The subcontractor shall
provide 5 complete hard copy sets of Manuals, each set consisting of one
(1) each of the Standard Commercial Manuals and Supplements (to cover major
components) as follows: Operators; Service/Maintenance; Armor Care &
Maintenance; and Parts. Additionally six (6) Compact Disks shall be provided,
each disk containing one (1) complete set in both languages. Five (5) CDs and
the five (5) complete hard copy sets of manuals are to be furnished to the ILAV
Maintenance Shop at a location to be determined in Iraq (provided in Attachment
006) in both English and Arabic (Iraqi). One (1) of the six (6) CDs shall be
provided to BAE Systems. These manuals will be left at a location to be
determined in Iraq (provided in Attachment 006) at the conclusion of the
performance period. The subcontractor will produce 378 manual sets, and deliver
184 in vehicles produced under this subcontract, 5 in vehicles under another
subcontract, and 189 sets delivered to BAE Systems, Steel Products Division,
Anniston, AL.

C.5.6 Living Facilities and Security

C.5.6.1 Secure Transportation

At a location to be determined in Iraq (provided in Attachment 006) is a
Coalition base with U.S. and Coalition Forces providing security. Secure
transportation will be provided to subcontractor personnel by the National
Maintenance Contractor, free of charge to the subcontractor. The subcontractor
shall provide armor vests and helmets to their in-country personnel.

C.5.6.2 Living Facilities

The compound in Iraq at which the CLS effort will be performed has sufficient
life support for students and subcontractors. Subcontractors will have housing
provided for them. This housing will be within the secure compound at a location
to be determined in Iraq (provided in Attachment 006). It will be near to the
ILAV Maintenance and Training Facility. Bathroom facilities will be available.
Meals will be furnished free of charge to the subcontractor personnel. U.S.
Military Medical facilities will be available for the use of the subcontractors
at a location to be determined in Iraq (provided in Attachment 006).

C.5.6.3 Meals

The students will have meals furnished free of charge by the Iraqi Armed Forces
(IAF), in the IAF dining rooms.

C.6 Reserved


*** END OF NARRATIVE C 001 ***


60

--------------------------------------------------------------------------------




SUBCONTRACT ATTACHMENT 10.3
FPI SDRL Requirements


Data Item #
  Description   Frequency Of
Submittal   Formal: & Data Item
Description Reference

A001(a)

 

Contractor Progress, Status & Management Report

 

Weekly

 

Subcontractor Format is Acceptable,
DI-MGMI-80227

A001(b)

 

CLS Project Management Plan

 

Quarterly

 

Subcontractor Format is Acceptable,
DI-MGMI-80227

A002

 

Course Training Report

 

End of Course

 

Subcontractor Format is Acceptable

A003

 

Progress and Status Report (Maintenance)

 

Weekly

 

Subcontractor Format is Acceptable

A004

 

Contractor Proposed Spare Parts List

 

180 Days Prior to EOC

 

DI-ILSS-80134A

A005(a)

 

Training Plan

 

15 Days ACA

 

DI-ILSS-80872

A005(b)

 

Draft Training Materials

 

30 Days ACA

 

DI-ILSS-80872

A005(c)

 

Training Package

 

Start of Each Class

 

DI-ILSS-80872

A006

 

Failure Analysis and Corrective Action Report

 

As Required

 

Electronic Submission, DI-RELI-81315

A007(a)

 

Vehicle Manuals

 

Each Vehicle

 

Both English & Arabic

A007(b)

 

Vehicle Manual Sets

 

60 Days ACA

 

Both English & Arabic

*Formal Subcontract Data Item Documents (SDRL) shall be provided within 30 days
from date of subcontract via modification.

61

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.4
Solicitation W56HZV-06-D-VB01
SPECIFICATIONS
ATTACHMENT 001
24 MAY 06

IRAQI LIGHT ARMORED VEHICLE (ILAV) SPECIFICATION

It is the intent of these specifications to provide for the furnishing and
delivery of a complete motorized, wheeled, armored vehicle that is designed to
resist attack from small arms and medium mines. These specifications cover only
the general requirements as to the type of equipment and performance criteria to
which the vehicle must conform, together with certain details to finish and
appliances. Minor details of construction, materials, and essential accessories
where not otherwise specified, are left to the discretion of the contractor who
shall be solely responsible for the design and assembly/construction of all
apparatus.

The vehicle shall be provided with all new parts, manufacturer standard
equipment, and the following minimum equipment/capability:

3.1.1

  STANDARD EQUIPMENT:



  3.1.1.1   LIGHT PACKAGE TO INCLUDE: HEADLIGHTS, TURN SIGNALS, TAILLIGHTS, AND
BRAKE LIGHTS.



          3.1.1 1.1   THE VEHICLE SHALL BE EQUIPPED WITH A MINIMUM OF 3 DOME
LIGHTS. 1 IN THE CREW AREA AND 2 IN THE SQUAD AREA.



  3.1.1.2   EXTERNAL REARVIEW MIRRORS RIGHT AND LEFT SIDES OF VEHICLE.



  3.1.1.3   WINDSHIELD WIPING AND WASHING SYSTEM SHALL BE PROVIDED.



  3.1.1.4   THREE (3) PORTABLE FIRE FIGHTING EXTINGUISHERS, TYPE ABC. TWO STORED
IN SQUAD AREA (10 LB EACH). ONE STORED IN CREW AREA (5 LB).



  3.1.1.5   ENGINE COMPARTMENT FIRE EXTINGUISHER SYSTEM SHALL BE MANUALLY
ACTIVATED FROM INSIDE THE VEHICLE.



  3.1.1.6   VEHICLE JACK, TO INCLUDE STOWAGE, APPROPRIATE TO LIFT VEHICLE DURING
TIRE CHANGE.



  3.1.1.7   VEHICLE SHALL BE EQUIPPED WITH MECHANICAL ASSIST TO RAISE AND LOWER
SPARE TIRE FROM VEHICLE.



  3.1.1.8   STANDARD TOOLS REQUIRED FOR OPERATOR LEVEL MAINTENANCE.



  3.1.1.9   VEHICLE SHALL BE EQUIPPED WITH TIRE CHANGING TOOLS.



  3.1.1.10   VEHICLE SHALL BE EQUIPPED WITH PIONEER TOOLS.



  3.1.1.11   STOWAGE PROVISIONS FOR ALL TOOLS NOT TO IMPEDE USER MISSION.



  3.1.1.12   JUMPER CABLES, ONE SLAVE-TO-SLAVE STYLE (NATO) MINIMUM 12 FEET.



  3.1.1.13   AMMETER, CHARGING INDICATOR OR VOLTMETER.



  3.1.1.14   OIL PRESSURE GAGE OR INDICATOR.

62

--------------------------------------------------------------------------------





  3.1.1.15   ENGINE TEMPERATURE GAGE OR HIGH COOLANT TEMPERATURE WARNING
LIGHT/INDICATOR AND LOW COOL- ANT LEVEL WARNING LIGHT/INDICATOR.



  3.1.1.16   SPEEDOMETER WITH RECORDING ODOMETER.



  3.1.1.17   TACHOMETER.



  3.1.1.18   WARNING LIGHT/INDICATOR AND BUZZER FOR LOW OIL PRESSURE.



  3.1.1.19   AIR CONDITIONING SYSTEM SHALL BE PROVIDED WHICH IS CAPABLE OF
MAINTAINING THE INTERIOR TEMPERATURE OF ALL OCCUPANT AREAS TO 80°F OR LOWER, AT
AN AMBIENT TEMPERATURE OF 130°F WHEN VEHICLE IS IN LOCK DOWN SITUATION WITH FULL
SOLAR LOADING.



  3.1.1.20   HEATING SYSTEM SHALL BE PROVIDED WHICH IS CAPABLE OF MAINTAINING
THE INTERIOR TEMPERATURE OF THE OCCUPANT AREAS TO A MINIMUM OF 65°F, AT AN
AMBIENT TEMPERATURE OF -20°F WHEN VEHICLE IS IN LOCK DOWN SITUATION. VEHICLE
SHALL ALSO HAVE DEFROSTING/DEFOGGING CAPABILITY.



  3.1.1.21   VEHICLE SHALL BE PROVIDED WITH REMOVABLE POTABLE WATER STORAGE
CONTAINERS CAPABLE OF BEING SECURELY STOWED INSIDE PERSONNEL AREA WITHOUT
INTERFERRING WITH NORMAL VEHICLE OPERATIONS. TOTAL CAPACITY OF WATER NOT LESS
THAN 10 GALLONS.



  3.1.1.22   VEHICLE SHALL HAVE ALL NECESSARY PROVISIONS TO INSTALL THE HARRIS
MULTI-BAND SYSTEM (RF 5800M-V201). THE FOLLOWING WEB SITE CAN BE USED FOR
ADDITIONAL DETAILS: http://www.rfcomm.harris.com



  3.1.1.23   THE VEHICLE SHALL BE PROVIDED WITH AN INTRA-VEHICLE INTERCOM SYSTEM
FOR COMMUNICATION BETWEEN CREW AND SQUAD. THE DRIVER AND GUNNER SHALL HAVE
SIMULTANEOUS ACCESS TO THE INTERCOM SYSTEM.



  3.1.1.24   UNIVERSAL SYMBOLS (ISO 3287—SYMBOLS FOR OPERATOR'S CONTROLS AND
OTHER DISPLAYS) SHALL BE USED. IF UNIVERSAL SYMBOLS NOT AVAILABLE, USE ARABIC OR
ENGLISH SYMBOLS/WORDS.

3.1.2

  RATINGS:    



  3.1.2.1   VEHICLE RATINGS SHALL BE THE MANUFACTURER'S PUBLISHED RATING.



  3.1.2.2   COMPONENT RATINGS SHALL NOT BE RAISED TO MEET REQUIREMENTS.



  3.1.2.3   ALL INDIVIDUAL COMPONENTS, INCLUDING BUT NOT LIMITED TO ENGINE,
TRANSMISSION, DRIVELINE, AXLES, SUSPENSION AND TIRES SHALL BE RATED AT OR ABOVE
THE GROSS COMBINATION WEIGHT (GCW) OR GROSS VEHICLE WEIGHT (GVW) RATINGS,
WHICHEVER IS GREATER.

3.1.3

  COLOR:    



  3.1.3.1   VEHICLE EXTERIOR COLOR TO BE DESERT TAN 686A, COLOR CHIP 33446 IN
ACCORDANCE WITH FED-STD-595 OR EQUIVALENT.

63

--------------------------------------------------------------------------------



3.1.4

  TOWING:    



  3.1.4.1   VEHICLE SHALL HAVE TOW BAR AND RECOVERY CABLE (MINIMUM LENGTH 20
FEET) TO ALLOW TOWING OR BEING TOWED BY A SIMILAR SIZED VEHICLE AND TO SUPPORT
VEHICLE RECOVERY. BOTH TOW BAR AND RECOVERY CABLE SHALL BE RATED AT GVW.



  3.1.4.2   VEHICLE SHALL HAVE 2 TOW EYES LOCATED ON THE FRONT AND 2 TOW EYES
LOCATED ON THE REAR OF THE VEHICLE TO INTERFACE WITH THE PROVIDED TOW BAR.



  3.1.4.3   SHACKLES (4 EACH) SHALL BE PROVIDED WHICH INTERFACE WITH THE TOW
EYES.



  3.1.4.4   IF VEHICLE IS PROVIDED WITH AN AIR BRAKE SYSTEM THEN THE VEHICLE
SHALL BE PROVIDED WITH FRONT AND REAR AIR BRAKE CONNECTIONS FOR USE IN TOWING
LIKE VEHICLES/TRAILERS.



  3.1.4.5   VEHICLE SHALL HAVE STORAGE SPACE FOR BOTH TOW BAR AND RECOVERY CABLE
WHICH SHALL NOT IMPEDE VEHICLE MISSION.



  3.1.4.6   VEHICLE SHALL BE CAPABLE OF ASSISTED RECOVERY.



  3.1.4.7   VEHICLE SHALL BE EQUIPPED WITH PINTLE CAPABLE OF TOWING LIKE
VEHICLE/TRAILER.

3.1.5

  ENGINE:    



  3.1.5.1   VEHICLE SHALL BE PROVIDED WITH A TURBOCHARGED DIESEL ENGINE, CAPABLE
OF PERFORMING AS SPECIFIED ON BOTH HIGH SULFUR CONTENT (~1%) DIESEL FUEL AND
JP8.



  3.1.5.2   THE ENGINE COOLING SYSTEM AND AIR FILTER SYSTEM SHALL BE ABLE TO
HANDLE HOT, DUSTY (VERY FINE PARTICULATES) DESERT ENVIRONMENT AND BE PROPERLY
DESIGNED FOR SUSTAINING FLUID TEMPERATURES WHILE TOWING ANOTHER LIKE VEHICLE
WHEN OPERATING IN A STEADY STATE CONDITION.

3.1.6

  TRANSMISSION:



  3.1.6.1   VEHICLE SHALL BE EQUIPPED WITH AN AUTOMATIC TRANSMISSION.



  3.1.6.2   THE TRANSMISSION OIL COOLER SHALL BE ABLE TO HANDLE HOT, DUSTY (VERY
FINE PARTICULATES) DESERT ENVIRONMENT AND BE PROPERLY DESIGNED FOR SUSTAINING
FLUID TEMPERATURES WHILE TOWING ANOTHER LIKE VEHICLE WHEN OPERATING IN A STEADY
STATE CONDITION.



  3.1.6.3   VEHICLE SHALL HAVE POWER TO ALL WHEELS.

3.1.7

  STEERING:    



  3.1.7.1   THE VEHICLE SHALL BE PROVIDED WITH POWER STEERING AND SHALL BE LEFT
HAND DRIVE.



  3.1.7.2   THE VEHICLE SHALL HAVE A WALL TO WALL TURNING DIAMETER OF LESS THAN
70 FEET.

64

--------------------------------------------------------------------------------



3.1.8

  TIRES:    



  3.1.8.1   ALL TIRES SHALL BE OF THE SAME SIZE, LOAD RATING AND TREAD DESIGN,
AND ALL WHEELS SHALL BE INTERCHANGEABLE, INCLUDING THE SPARE WHEEL AND TIRE
ASSEMBLY.



  3.1.8.2   VEHICLE SHALL HAVE A SPARE WHEEL AND TIRE ASSEMBLY WITH HOLDER
PROVIDED. STOWAGE LOCATION OF THE SPARE WHEEL AND TIRE ASSEMBLY SHALL NOT IMPEDE
VEHICLE/USER MISSION.



  3.1.8.3   ALL TIRES, INCLUDING THE PROVIDED SPARE (1 PER VEHICLE), SHALL BE OF
RADIAL CONSTRUCTION, RUN FLAT AND HAVE ON-OFF ROAD TREAD.

3.1.9

  ELECTRICAL EQUIPMENT:



  3.1.9.1   A 24 VOLT ELECTRICAL SYSTEM SHALL BE PROVIDED. THE FOLLOWING
CIRCUITS SHALL BE PROVIDED AND OPERATE AT 24 VOLTS:



          3.1.9.1.1   THE 24 VOLT CIRCUIT OF THE CENTER DASH-MOUNTED TERMINAL
BLOCK FOR THE USER SUPPLIED RADIO.



          3.1.9.1.2   THE ENGINE STARTING CIRCUIT TO INCLUDE THE STARTER.



          3.1.9.1.3   THE VEHICLE SHALL BE PROVIDED WITH A 24 VOLT CHARGING
SYSTEM.



  3.1.9.2   THE RADIO SHALL BE LOCATED IN THE CREW AREA.



  3.1.9.3   VEHICLE SHALL HAVE HEAVY DUTY BATTERIES.



  3.1.9.4   NATO SLAVE RECEPTACLE FOR VEHICLE STARTING.

3.1.10

  VEHICLE CHARACTERISTICS:



  3.1.10.1   THE VEHICLE SHALL ACCOMMODATE 2 CREW MEMBERS (1 DRIVER AND 1
GUNNER) AND NOT LESS THAN 8 SQUAD.



  3.1.10.2   THE VEHICLE SHALL HAVE A DOOR CONFIGURATION WHICH SHALL ALLOW FOR
SIMULTANEOUS INGRESS/EGRESS OF 2 FULLY EQUIPPED SOLDIERS (95TH PERCENTILE MALE
WITH FULL COMBAT GEAR) THROUGH THE REAR OF THE VEHICLE. SIMULTANEOUS
INGRESS/EGRESS OF ADDITIONAL SOLDIERS SHALL ALSO BE PROVIDED FOR BOTH THE DRIVER
AND GUNNER (ONE EACH) IN THE CREW AREA.



  3.1.10.3   IN ADDITION TO THE HATCH PROVIDED WITH THE WEAPON STATION RING
MOUNT (SEE 3.1.12.1), ONE ADDITIONAL HATCH SHALL BE PROVIDED IN THE SQUAD AREA.



  3.1.10.4   A SEAT SHALL BE PROVIDED FOR EACH CREW MEMBER (DRIVER AND GUNNER, 2
TOTAL).



  3.1.10.5   A SEAT SHALL BE PROVIDED FOR EACH SQUAD MEMBER.



  3.1.10.6   EACH CREW SEAT SHALL BE PROVIDED WITH A 4 POINT SEAT BELT ASSEMBLY.



  3.1.10.7   EACH SQUAD SEAT SHALL BE PROVIDED WITH A 4 POINT SEAT BELT
ASSEMBLY.



  3.1.10.8   VEHICLE CAB SHALL PROVIDE THE DRIVER WITH 180 DEG FIELD OF
UNOBSTRUCTED VIEW WHILE SEATED IN THE DRIVER'S SEAT.



  3.1.10.9   VEHICLE IS TO BE EQUIPPED WITH NOT LESS THAN 1 FIRING PORT WITH
CORRESPONDING VISION BLOCK PER SIDE (RIGHT, LEFT, REAR) OF THE SQUAD AREA.



  3.1.10.10   SQUAD AREA SHALL BE PROVIDED WITH A MINIMUM FLOOR TO CEILING
HEIGHT OF 60 INCHES.

65

--------------------------------------------------------------------------------





  3.1.10.11   ALL SEATS SHALL HAVE A MINIMUM OF 42 INCHES OF CLEARANCE FROM SEAT
CUSHIONS TO CEILING.



  3.1.10.12   VEHICLE SHALL BE EQUIPPED WITH NOT LESS THAN 3 ENCLOSED INTERIOR
STORAGE BINS (1 IN THE CREW AREA AND 2 IN THE SQUAD AREA) WITH POSITIVE LATCHING
DEVICES.



  3.1.10.13   VEHICLE FULLY OUTFITTED WITHOUT PERSONNEL SHALL NOT WEIGH MORE
THAN 34,000LB.



  3.1.10.14   WIDTH NOT TO EXCEED 10 FEET (NOT INCLUDING MIRRORS).



  3.1.10.15   REDUCIBLE HEIGHT NOT TO EXCEED 9 FEET. TASK TO BE ACCOMPLISHED BY
2 PERSONNEL WITHOUT THE USE OF AUXILIARY LIFTING DEVICES (SHALL BE COMPLETED
WITH ONLY ONBOARD TOOLS).



  3.1.10.16   THE GROUND CLEARANCE OF THE VEHICLE SHALL MEET BOTH OF THE
FOLLOWING REQUIREMENTS;
(a) THE VEHICLE SHALL BE CAPABLE OF PASSING OVER AN OBSTACLE 13.2 INCHES TALL
AND 24 INCHES WIDE THAT IS CENTERED UNDER THE VEHICLE'S LONGITUDINAL CENTERLINE
WITHOUT ANY PART OF THE VEHICLE CONTACTING THE OBSTACLE
(b) NO PART OF THE VEHICLE, EXLUDING THE TIRE/WHEEL ASSEMBLIES, SHALL BE LESS
THAN 10.2 INCHES FROM THE GROUND.
NOTE: THE BELOW DIAGRAM IS A GRAPHICAL REPRESENTATION OF THE MINIMUM GROUND
CLEARANCE REQUIREMENTS.



     

24"                                      



GRAPHIC [g405412.jpg]

3.1.11

 

PERFORMANCE:



  3.1.11.1   VEHICLE SHALL BE CAPABLE OF BEING STARTED AND OPERATED IN
TEMPERATURES RANGING FROM -20 TO 130 DEGREES FAHRENHEIT WITHOUT ADDITION OF
STARTING KITS.



  3.1.11.2   SHALL BE PROVIDED WITH FUEL TANK(S) OF SUFFICIENT CAPACITY TO
FACILITATE A RANGE FOR THE VEHICLE AT GVW OF 450 MILES.



  3.1.11.3   THE VEHICLE SHALL BE CAPABLE OF OPERATING 90% OF MISSION ON PAVED
AND UNPAVED ROADS AND 10% OFF ROAD (TRAILS).



  3.1.11.4   VEHICLE SHALL OPERATE AT REDUCED SPEEDS OFF ROAD IN A RANGE OF
ENVIRONMENTS INCLUDING SAND, MUD, LOOSE SOIL AND GRAVEL.



  3.1.11.5   VEHICLE SHALL BE CAPABLE OF PASSING THROUGH LIGHT OR MEDIUM
VEGETATION AND LIGHT MAN MADE STRUCTURES.

66

--------------------------------------------------------------------------------





  3.1.11.6   VEHICLE AT GVW SHALL BE CAPABLE OF OBTAINING A TOP SPEED OF 65 MPH
ON LEVEL HIGHWAY.



  3.1.11.7   VEHICLE SHALL BE CAPABLE OF MAINTAINING A MINIMUM SPEED OF 40 MPH
AT GCW ON A LEVEL HIGHWAY.



  3.1.11.8   VEHICLE AT GVW SHALL BE CAPABLE OF ACCELERATING FROM 0 TO 20 MPH
WITHIN 6.0 SECONDS ON LEVEL HIGHWAY.



  3.1.11.9   VEHICLE AT GVW SHALL BE CAPABLE OF CLIMBING AND DESCENDING A 45%
SLOPE.



  3.1.11.10   VEHICLE AT GVW SHALL BE CAPABLE OF TRAVERSING A 20% SIDE SLOPE ON
EACH SIDE.



  3.1.11.11   VEHICLE AT GVW SHALL BE CAPABLE OF NAVIGATING AN 18 INCH VERTICAL
WALL.



  3.1.11.12   VEHICLE SHALL HAVE A FORDING DEPTH OF NOT LESS THAN 36 INCHES.

3.1.12

  WEAPON ACCOMMODATION:



  3.1.12.1   MINIMUM ONE WEAPON STATION RING MOUNT, LOCATED IN THE CREW OR SQUAD
AREAS WITH HATCH ACCESS, CAPABLE OF ACCOMMODATING A PKM 7.62 MM MACHINE GUN.
LOCATION AND OPERATION OF WEAPON STATION(S) SHALL NOT INTERFERE WITH DRIVER.



  3.1.12.2   STOWAGE FOR NOT LESS THAN 600 ROUNDS (BOXED) OF PKM 7.62 X 54 IN
THE SQUAD AREA AND 200 ROUNDS (BOXED) OF PKM 7.62 X 54 IN THE CREW AREA.



  3.1.12.3   WEAPON STATION TO PROVIDE ADJUSTABLE HEIGHT GUNNER PLATFORM.



  3.1.12.4   WEAPON TO BE CAPABLE OF FIRING AT 45 DEGREE ELEVATION ABOVE THE
HORIZON AND 8 DEGREES BELOW THE HORIZON. PKM RING MOUNT SHALL BE DESIGNED TO
INHIBIT SHOOTING OF THE VEHICLE.



  3.1.12.5   WEAPON STATION TO BE ACCESSIBLE BY ANY PERSONNEL WITHIN THE VEHICLE
WITHOUT HAVING TO EXIT THE VEHICLE.



  3.1.12.6   WEAPON STATION COMBINED FIELD OF FIRE TO PROVIDE 360 DEGREE OF
COVERAGE.



  3.1.12.7   STOWAGE FOR 1 BOX OF 7.62 X 39 RIFLE AMMUNITION PER SQUAD MEMBER
(LOCATED IN THE SQUAD AREA).



  3.1.12.8   STOWAGE FOR 1 BOX OF 7.62 X 39 RIFLE AMMUNITION SHARED BY THE
GUNNER AND DRIVER (LOCATED IN THE CREW AREA).



  3.1.12.9   APPROPRIATE BRACKETS SHALL BE PROVIDED TO SECURELY HOLD CREW AND
SQUAD AK-47 RIFLES DURING OPERATIONS.

3.1.13

  VEHICLE SURVIVABILITY:



  3.1.13.1   VEHICLE, INCLUDING THE BALLISTIC GLASS, SHALL BE CAPABLE OF
PREVENTING PENETRATION INTO VEHICLE OF THE THRESHOLD ROUNDS AS DESCRIBED IN
ATTACHMENT 006.

67

--------------------------------------------------------------------------------





  3.1.13.2   WEAPON STATION GUNNER TO HAVE 360 DEGREE BALLISTIC PROTECTION OF
THE THRESHOLD ROUNDS AS DESCRIBED IN ATTACHMENT 006.



  3.1.13.3   VEHICLE SHALL HAVE PROTECTION AGAINST THE MINE THREAT AS DESCRIBED
IN ATTACHMENT 006, UNDER ANY WHEEL.

3.1.14

  BRAKES:



  3.1.14.1   VEHICLE SHALL BE PROVIDED WITH SERVICE BRAKES CAPABLE OF BRINGING
THE VEHICLE TO A STOP FROM 20 MPH WITHIN 35 FEET WHILE AT GVW (DRIFT OF NO MORE
THAN 1 FOOT LEFT OR RIGHT).



  3.1.14.2   VEHICLE SHALL BE PROVIDED WITH PARKING BRAKES WHICH SHALL BE
CAPABLE OF HOLDING THE VEHICLE AT GVW ON A 45% LONGITUDINAL SLOPE.



  3.1.14.3   VEHICLE SHALL BE PROVIDED WITH EMERGENCY BRAKES.

68

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.5
Contract W56HZV-06-D-VB01
TECHNICAL INFORMATION
ATTACHMENT 002
24 MAY 06

IRAQI LIGHT ARMORED VEHICLE (ILAV)

2.     STANDARD EQUIPMENT:

(i)Fire extinguisher with mounting bracket in crew area? 1 If yes, location and
capacities: Centerline on top of the transfercase access hatch. 51b capacity
type ABC.

(j)Fire extinguisher with mounting bracket in squad area? 2 If yes, location and
capacities: One forward and one aft. 10 lb capacity type ABC

(k)Engine compartment fire extinguisher system? Manual If manual, location and
number of activation handles? See Comments

(o)Standard tools for operator maintenance? Yes If yes, list tools and stowage
location: External tool box. See 2(o) comments for tool list below.

(p)Pioneer tools? Yes If yes, list tools and stowage location: External tool
box.

(v)Describe the intercom system provided: GENTEX Light Vehicle Intercom System
Does the intra-vehicle intercom system provide for communication between crew
and squad? Yes If yes, are the gunner and driver provided with simultaneous
access to the intercom? Yes

Comments:

2(k): Yes. A manual red activation handle is conveniently located for the driver
or crew passenger on the centerline of the crew compartment below the dash.
2(o): (TOOL LIST)
HOSE, AIR ASSY 3/8 X 20FT 1EA
FLASHLIGHT HEAVY-DUTY lEA
BATTERIES D CELL 2EA
CHUCK, AIR ASSY W/GAUGE lEA
GREASE GUN lEA
HAMMER 16 OZ BALL PEEN lEA
HAMMER SLEDGE 8LB PR-800 lEA
PLIER SIDE CUTTER lEA
WRENCH ADJUSTABLE 15" IEA
WRENCH ADJUSTABLE 10" 2EA
SCREWDRIVER FLAT TIP 3/8X12 IEA
SCREWDRIVER CROSS TIP #4 lEA
SCREWDRIVER FLAT TIP 3/16X6 lEA
SCREWDRIVER CROSS TIP #2 1 EA
SET SOCKET 21PC 1/2DR 12PT MET IEA
HANDLE FLEX 3/4DR 22 lEA
SET HEX WRENCH STD lEA
SET HEX WRENCH METRIC lEA
KIT, PIONEER lEA
PADLOCK MASTER LOCK 2EA
FUNNEL, FLEX NECK lEA
STRAP CARGO TIEDOWN 4 EA
BAG TOOL BLACK 1 EA


69

--------------------------------------------------------------------------------



PAD JACK 2 EA
RATCHET WEBBING 1" X 4' 1 EA
1 IN DRIVE 11/2 IN SOCKET 1 EA
WRENCH ALLEN 12mm 1 EA
KIT, RELEASE BOLT (CAGE BOLTS) 4 EA


5.     TOWING:

(b)Is a swivel pintle and pintle mount provided? Yes, if yes:

1)Load rating (capacity) 60,000 pounds

2)What size lunette will the pintle accommodate? 3 inch ID with 15/8 inch
section

Comments:

6.     ENGINE:

(a)Manufacturer Catepillar Model C7 Year 2004

(b)Number of cylinders: 6; Displacement: 7.2 liters

(d)Is an aftercooler provided? Yes If yes, describe: 401 sq. in. water-to-air
Charge air cooler core mounted above and in-series with radiator core.

(e)Net horsepower at engine governed speed 330 BHP at 2400 rpm

(f)Maximum net torque 860 (foot-pounds) at 1440 rpm

(i)Are the cooling system and air filter for the engine designed for a desert
environment (very fine particulates)? Yes

4)Radiator core dimensions: H 501 mm × W 1000 mm × Thickness 160 mm

5)Radiator fins per inch: 10.2 fins per inch

Comments:

7.     TRANSMISSION:

(a)Manufacturer Allison Model 3500sp Type: Automatic

(b)Provide all gear ratios, forward and reverse: Forward: 1: 4.59x1, 2: 2.26x1,
3: 1.53x1, 4: 1.0x1, 5: .749x1, Reverse: 4.9987x1

(c)Input torque capacity: 935 pound-feet

(d)Output torque capacity: 80,000 pound-feet

(e)Torque converter stall ratio: 1.77: 1

Comments:

8.     TRANSFER CASE:

(a)Manufacturer Cushman

(b)Model 315K

(c)Type (describe): 2 speed-3 shaft

(d)Provide all gear ratios: 1:1 and 2.5:1

(e)Input torque capacity: 7,816 pound-feet

70

--------------------------------------------------------------------------------



(f)Output torque capacity: 10,200 pound-feet Comments:

9.     AXLES:

(a)Front: Manufacturer Marmon-Herrington Model MT17 Load Rating 18,000 lbs.
Ratio(s): 6.27:1 Reduction: Double Traction control: None

(b)Rear: Manufacturer Marmon-Herrington Model R181 Load Rating 18,000 lbs.
Ratio(s): 6.27: 1 Reduction: Double Traction control: Locking

Comments:

10.   SUSPENSION:

(a)Front: Type Parabolic Leaf Spring Rate: 1,943 lbs/in Wheel Travel: 7.25
(inches)

(b)Rear: Type Parabolic Leaf Spring Rate: 2,987 lbs/in Wheel Travel: 7.0
(inches)

Comments:

11.   STEERING:

(c)What is the clockwise wall to wall turning diameter of the vehicle? 66 ft.

(d)What is the counter-clockwise wall to wall turning diameter of the vehicle?
66 ft.

Comments:

12.   TIRES:

(f)Tires: Manufacturer: Michelin Model: XZL—395/85 Size and load rating:
395/85R20 9,000 lbs.

(g)Rims: Manufacturer: Titan Model: 05-10058-00 Size and load rating: 20" 9,000
LB

(k)Are all tires, to include the spare, run flat design? Yes If yes, please
describe the run flat system: Hutchinson run flat insert.


        Comments:

14.   VEHICLE CHARACTERISTICS:

(g)Is the rear squad area equipped with not less than one vision block and
corresponding firing port per side (right, left, rear)? Yes Describe: The rear
squad area is equipped with a total of eight vision blocks. Three vision blocks
on each side (L/R) and two vision blocks in the rear (one on each door). Firing
ports are in the glass.

(h)Is the vehicle equipped with the threshold requirement of allowing
simultaneous ingress/egress of 2 fully equipped soldiers of which a minimum of 1
soldier shall be able to ingress/egress out the rear of the vehicle? Yes

1**) Does the vehicle exceed the threshold requirement? Yes If yes, describe the
door configuration and how it supports the objective of allowing for
simultaneous ingress/egress of additional soldiers. The rear door is designed to
allow simultaneous ingress/egress of 2 fully equipped soldiers. The rear door
dimensions are 50" wide by 58" tall. The two rear steps are 48" wide. The left
and right front doors are 31.5" wide by 33.1". See rear door & side door
drawings in TIQ supplemental data. 3) List and provide dimensions and locations
of all doors. See 14 (h).1 above.

71

--------------------------------------------------------------------------------



(i)Is the vehicle equipped with the threshold requirement of one hatch in the
crew area? Yes If additional hatch(es) is provided, answer the following:

1**) Given the objective of additional hatch(es) located in the squad area,
describe number of additional hatches and location(s): 1. Located top, rear of
the squad compartment.

(n)What is the width (not including mirrors) of the vehicle? 9 ft.

(o)What is the reducible height of the vehicle? 9 ft.

1)List items, if any, and associated weights of those items that must be removed
to meet the above height? Weapons mount and access hatch. The TAGS unit has been
reconfigured to limit the max single piece weight to less than 951bs.

Comments:

15.   PERFORMANCE:

(b)Provide the number of fuel tanks, capacity, and location(s) of each: 2: 51
gallons per side. Includes manual selector R/L selector valve with individual
level gages for each tank.

(c)Is the vehicle provided with a fuel tank(s) of sufficient capacity to
facilitate the threshold range for the vehicle at GVW of 200 miles? Yes If a
larger range is being proposed, answer the following: 1**) Given the objective
of 450 miles, what is the vehicle range at GVW? 450 mi

(g)Is the vehicle, at GVW, capable of obtaining the threshold top speed of 50
mph on a level highway? Yes If a higher top speed is being proposed, answer the
following:

1**) Given the objective top speed, at GVW, on a level highway of 65 mph, what
is the top speed of the vehicle? Capable of 65 mph for short duration operation.
Max sustained speed limited by tires.

(i)Is the vehicle, at GVW, capable of obtaining the threshold acceleration of 0
to 20 mph within 10 seconds on a level highway? Yes If a faster acceleration is
being proposed, answer the following:

1**) Given the objective acceleration, at GVW, on a level highway of 0 to 20 mph
within 6 seconds, how many seconds does it take the vehicle to accelerate from 0
to 20 mph? 6.0 seconds

(l)Is the vehicle, at GVW, capable of navigating the 18 inch vertical wall
threshold requirement? Yes If a higher vertical wall is being proposed, answer
the following:

1**) Given the objective of 24 inches, how high of a wall can the vehicle
navigate over? 18 inches

Comments:

16.   WEAPON ACCOMODATION:

(d)Does the weapon station provide an adjustable height gunner platform? Yes
What is the range of heights from the platform to the roof? Equal or less than
35 inches to greater than or equal to 52 inches

(e)The mounted PKM machine gun is capable of firing at 45 degrees elevation
above the horizon and 10 degrees below the horizon.

72

--------------------------------------------------------------------------------





Comments:

18.   VEHICLE SURVIVABILITY:

See Attachment 006

73

--------------------------------------------------------------------------------





SUBCONTRACT ATTACHMENT 10.6
W56HZV-06-D-VB01
ILAV SHAKEDOWN TEST PLAN
ATTACHMENT 003
24 May 06

Shakedown Test and Inspection Plan

Requirements Verification.

Shakedown Test Vehicle (STV).    To determine the contractor's capability to
produce a vehicle in accordance with the specification, one vehicle will be
delivered to an approved USG test site for testing. The vehicle, when completed,
shall be submitted to the procuring activity for examination and testing to
determine conformance to the requirements of the specification. The vehicle that
will be submitted by the contractor shall be a production representative vehicle
supplied from the production facility manufactured using tooling under the
supply contract. The vehicle shall be provided with all new parts and
manufacturer standard equipment.

The inspection and tests referenced in Table 1 may be modified at the discretion
of the Government depending on the final configuration of the vehicle supplied.

TEST
  LOCATION Government Tests (Shakedown Test Vehicle (STV))   Government Test
Facility

A visual inspection and a vehicle test will be required per Table 1 in addition
to a 3,000 mile Shakedown Test (described in detail in Appendix 1 below).

74

--------------------------------------------------------------------------------




TABLE 1
CLASSIFICATION OF INSPECTION AND TESTS


TITLE
  REQUIREMENT   TEST
PROCEDURE   STV VISUAL
INSPECTION   STV
TEST

Shakedown Test Vehicle (STV)

               

Armored Vehicle

  3.1            

Vehicle Standard Equipment

  3.1.1   4.1.1        

Light Package

  3.1.1.1   4.1.1.1   X    

Dome Lights

  3.1.1.1.1   4.1.1.1.1   X    

External Mirrors

  3.1.1.2   4.1.1.2   X    

Windshield Wipers With Washer Fluid Applicator

  3.1.1.3   4.1.1.3   X    

Portable Fire Extinguishers

  3.1.1.4   4.1.1.4   X    

Engine Fire Extinguisher

  3.1.1.5   4.1.1.5   X    

Vehicle Jack

  3.1.1.6   4.1.1.6   X    

Spare Tire Mechanical Assist

  3.1.1.7   4.1.1.7   X    

Standard Operator Tools

  3.1.1.8   4.1.1.8   X    

Tire Changing Tools

  3.1.1.9   4.1.1.9   X    

Pioneer Tools

  3.1.1.10   4.1.1.10   X    

Tool Stowage

  3.1.1.11   4.1.1.11   X    

Jumper Cables

  3.1.1.12   4.1.1.12   X    

Battery Charging System Gages

  3.1.1.13   4.1.1.13   X    

Oil Pressure Gage

  3.1.1.14   4.1.1.14   X    

Engine Coolant Temperature Gage

  3.1.1.15   4.1.1.15   X    

Speedometer/Odometer

  3.1.1.16   4.1.1.16   X    

Tachometer

  3.1.1.17   4.1.1.17   X    

Engine Low Pressure Warning

  3.1.1.18   4.1.1.18   X    

Air Conditioning System

  3.1.1.19   4.1.1.19       X

Heating System

  3.1.1.20   4.1.1.20   X    

Water Storage

  3.1.1.21   4.1.1.21   X    

Radio Provisions

  3.1.1.22   4.1.1.22   X    

Intercom System

  3.1.1.23   4.1.1.23       X

Universal Symbols

  3.1.1.24   4.1.1.24   X    

Ratings

 

3.1.2

           

Vehicle Ratings

  3.1.2.1            

Component Ratings

  3.1.2.2            

Individual Component Ratings

  3.1.2.3            

Vehicle Color

 

3.1.3

           

Vehicle Exterior Color

  3.1.3.1   4.1.3.1   X    

Towing Provisions

 

3.1.4

           

Tow Bar and Recovery Cable

  3.1.4.1   4.1.4.1   X    

Tow Eyes Front and Rear of Vehicle

  3.1.4.2   4.1.4.2   X    

Shackles

  3.1.4.3   4.1.4.3   X    

Front and Rear Air Brake Connections

  3.1.4.4   4.1.4.4   X    

Tow Bar and Cable Storage

  3.1.4.5   4.1.4.5   X    

Assisted Recovery

  3.1.4.6            

75

--------------------------------------------------------------------------------



TITLE
  REQUIREMENT   TEST
PROCEDURE   STV VISUAL
INSPECTION   STV
TEST

Vehicle Pintle

  3.1.4.7   4.1.4.7   X    

Engine

 

3.1.5

           

Engine Type

  3.1.5.1   4.1.5.1   X    

Engine Cooling

  3.1.5.2            

Transmission

 

3.1.6

           

Type

  3.1.6.1   4.1.6.1   X    

Oil Cooler

  3.1.6.2            

Drive Line

  3.1.6.3   4.1.6.3       X

Steering

 

3.1.7

           

Style and Mounting

  3.1.7.1   4.1.7.1   X    

Turning radius (Wall to Wall)

  3.1.7.2   4.1.7.2       X

Tires

 

3.1.8

           

Tread Design

  3.1.8.1   4.1.8.1   X    

Spare

  3.1.8.2   4.1.8.2   X    

Construction

  3.1.8.3   4.1.8.3   X    

Electrical Equipment

 

3.1.9

           

Voltage Requirement

  3.1.9.1            

Dash Terminal Block

  3.1.9.1.1   4.1.9.1.1   X    

Engine Starting Circuit

  3.1.9.1.2   4.1.9.1.2   X    

Charging System

  3.1.9.1.3   4.1.9.1.3   X    

Radio Location

  3.1.9.2   4.1.9.2   X    

Heavy Duty Batteries

  3.1.9.3   4.1.9.3   X    

Slave Receptacle

  3.1.9.4   4.1.9.4   X    

Vehicle Characteristics

 

3.1.10

           

Crew Accommodations

  3.1.10.1   4.1.10.1   X    

Rear Door

  3.1.10.2   4.1.10.2   X    

Crew Hatch

  3.1.10.3   4.1.10.3   X    

Crew Seats

  3.1.10.4   4.1.10.4   X    

Squad Seats

  3.1.10.5   4.1.10.5   X    

Crew 4 Point Seat Belts

  3.1.10.6   4.1.10.6   X    

Squad 4 Point Seat Belts

  3.1.10.7   4.1.10.7   X    

Driver 180 deg Field of View

  3.1.10.8   4.1.10.8       X

Firing Port & Corresponding Vision Block

  3.1.10.9   4.1.10.9   X    

Floor to Ceiling Height

  3.1.10.10   4.1.10.10       X

Seat Cushion to Ceiling Height

  3.1.10.11   4.1.10.11       X

Interior Storage Bins

  3.1.10.12   4.1.10.12   X    

Fully Outfitted Weight

  3.1.10.13   4.1.10.13       X

Vehicle Width

  3.1.10.14   4.1.10.14       X

Vehicle Reducible Height

  3.1.10.15   4.1.10.15       X

Ground Clearance

  3.1.10.16   4.1.10.16       X

76

--------------------------------------------------------------------------------



TITLE
  REQUIREMENT   TEST
PROCEDURE   STV VISUAL
INSPECTION   STV
TEST

Performance

  3.1.11            

Vehicle starting

  3.1.11.1            

Range

  3.1.11.2   4.1.11.1       X

Operating Summary

  3.1.11.3   4.1.11.2       X

Operational Environments

  3.1.11.4   4.1.11.3       X

Obstacle Navigation

  3.1.11.5   4.1.11.4       X

Vehicle Top Speed

  3.1.11.6   4.1.11.5   X    

Vehicle Minimum Speed

  3.1.11.7   4.1.11.6       X

Vehicle Acceleration

  3.1.11.8   4.1.11.7       X

Vehicle Climbing and Descending

  3.1.11.9   4.1.11.8       X

Slope Operation

  3.1.11.10   4.1.11.9       X

Vertical Obstacle Negotiation

  3.1.11.11   4.1.11.10       X

Vehicle Fording

  3.1.11.12   4.1.11.11       X



      4.1.11.12       X

Weapons

 

3.1.12

           

Weapon Station

  3.1.12.1   4.1.12.1   X    

Stowage PKM Ammunition

  3.1.12.2   4.1.12.2   X    

Weapon Station

  3.1.12.3   4.1.12.3   X    

Weapon Station Range of Firing

  3.1.12.4   4.1.12.4   X    

Weapon Station Accessibility

  3.1.12.5   4.1.12.5   X    

Weapon Station Field of Fire

  3.1.12.6   4.1.12.6   X    

Stowage Squad Ammunition

  3.1.12.7   4.1.12.7   X    

Stowage Crew Ammunition

  3.1.12.8   4.1.12.8   X    

Rifle Stowage

  3.1.12.9   4.1.12.9   X    

Vehicle Survivability protection

 

3.1.13

           

Vehicle Armor Protection

  3.1.13.1   4.1.13.1   X    

Gunner Station Armor Protection

  3.1.13.2   4.1.13.2   X    

Vehicle Mine Protection

  3.1.13.3   4.1.13.3   X    

Additional Armor Protection

  3.1.13.4   4.1.13.4   X    

Brakes

  3.1.14            

Service Brakes

  3.1.14.1   4.1.14.1       X

Parking Brakes

  3.1.14.2   4.1.14.2       X

Emergency Brakes

  3.1.14.3   4.1.14.3       X

77

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.06
W56HZV-06-D-VB01
ILAV SHAKEDOWN TEST PLAN
ATTACHMENT 003
24 May 06

4.1 Armored Vehicle. The Iraqi Light Armored Vehicle (ILAV) is an armored
personnel carrier designed to operate in an urban setting the majority of the
time with minimal off-road operations. Table 1 directs the type of testing that
will be performed and at what level.

4.1.1 Vehicle Standard Equipment. The vehicle shall have a list of standard
items not limited to the call-outs in Table 1.

4.1.1.1 Vehicle light package. A visual inspection to verify compliance of
3.1.1.1 is required to verify operation of the headlights, turn signals, tail
lights and brake lights. All lights shall be tested for operation and
compliance.

4.1.1.1.1 Dome Lights. To verify compliance of 3.1.1.1.1. The vehicle shall have
3 dome lights that work independently. Dome lights shall operate with engine
running and not running. Testing will comprise of all the different scenarios.

4.1.1.2 External Rear View Mirrors. The vehicle shall be visually inspected to
verify compliance to 3.1.1.2. The two rear view mirrors shall be an adjustable
design.

4.1.1.3 Windshield Wipers and Washer Fluid Applicator. With the vehicle running,
the windshield wipers and washer applicator shall be visually inspected to
verify compliance to 3.1.1.3. When washer fluid switch is depressed fluid shall
be applied to the windshields.

4.1.1.4 Portable Fire Extinguishers. The vehicle shall be visually inspected to
verify the three extinguishers, type ABC, for compliance to 3.1.1.4. Each
extinguisher bracket shall be inspected for location and design integrity.

4.1.1.5 Engine Fire Extinguisher. The vehicle shall be visually inspected for a
manually activated fire extinguisher system, for the engine compartment, by the
crew to verify conformance to 3.1.1.5.

4.1.1.6 Vehicle Jack. Vehicle shall be inspected for a vehicle Jack to verify
conformance to 3.1.1.5. The Jack rating shall be inspected to confirm that it
will support the GVW. Storage location of the Jack shall be visually inspected
to ensure it will not interfere with vehicle/user mission operations.

4.1.1.7 Spare Tire Mechanical Assist. The vehicle shall be visually inspected
for a mechanical assist mechanism which will raise and lower the spare tire.

4.1.1.8 Standard Operator Tools. The vehicle shall be visually inspected for a
standard tool set to support the operator level maintenance.

4.1.1.9 Tire Changing Tools. The vehicle shall be visually inspected for a set
of tire changing tools.

4.1.1.10 Pioneer Tools. The vehicle shall be visually inspected for a set of
pioneer tools.

4.1.1.11 Tool Stowage. The vehicle shall be visually inspected for storage of
all supplied tools. Tool storage shall be in a location that will not impede
with vehicle/user operation.

4.1.1.12 Jumper Cables. The vehicle shall be visually inspected for one NATO
slave to NATO slave cable not less than 12 feet. Cable storage shall not impede
vehicle/user operation.

4.1.1.13 Ammeter, Charging Indicator or Volt Meter. Vehicle shall be visually
inspected for compliance to 3.1.1.13.

4.1.1.14 Oil Pressure Gage or Indicator. Vehicle shall be visually inspected for
compliance to 3.1.1.14.

78

--------------------------------------------------------------------------------



4.1.1.15 Engine Coolant Temperature Gage. The vehicle shall be visually
inspected for a high coolant temperature warning light or indicator and a low
coolant warning light or indicator to verify compliance to 3.1.1.15.

4.1.1.16 Speedometer/Odometer. The vehicle shall be visually inspected for a
speedometer and recording odometer to verify compliance to 3.1.1.16.

4.1.1.17 Tachometer. The vehicle shall be visually inspected for a tachometer.

4.1.1.18 Low Oil Pressure Gage. The vehicle shall be visually inspected for a
low oil pressure warning light or indicator to verify compliance to 3.1.1.18.

4.1.1.19 Air Conditioning System. The vehicle shall be tested at an approved
government test facility to verify compliance to 3.1.1.19. Vehicle interior
temperature shall not exceed 80 deg f during high temperature testing with an
ambient of 130 def F with solar loading. Testing will not be limited to standard
equipment, electronic systems, engine starting, and static steering performance.

4.1.1.20 Heating Systems. The vehicle shall be visually inspected to confirm
compliance to 3.1.1.20.

4.1.1.21 Potable Water. Vehicle shall be visually inspected for potable water
container(s) capable of being securely stored inside the personnel area without
interfering with vehicle/user operations.

4.1.1.22 Radio Provisions. Vehicle shall be visually inspected to confirm
compliance to 3.1.1.22. All necessary connections will be required to operate
the Harris Multi Band Radio (RF 5800M-V201).

4.1.1.23 Driver & Gunner Intra-Vehicle Intercom Access. The vehicle shall be
visually inspected to confirm compliance with 3.1.1.23. The driver and gunner
shall be provided the necessary hardware to access the intra-vehicle intercom
system simultaneously.

4.1.1.24 Universal Symbols. The vehicle shall be visually inspected to confirm
compliance to 3.1.1.24. Universal Symbols shall be used if available. If not,
Arabic or English symbols/words shall be used.

4.1.3 Vehicle Color. Vehicle shall be painted desert tan.

4.1.3.1 Vehicle Exterior Color. Vehicle exterior color shall be visually
inspected to paint chip Desert Tan 686A color chip 33446 in accordance with
FED-STD-595 or equivalent.

4.1.4 Towing. Vehicle shall be configured to tow or be towed by a similar
vehicle.

4.1.4.1 Towing and Recovery Provisions. Vehicle shall be visually inspected to
verify conformance to 3.1.4.1. The vehicle shall have a tow bar and cable to
support vehicle towing and recovery operations.

4.1.4.2 Tow Eyes. The vehicle shall be visually inspected to verify conformance
to 3.1.4.2. The vehicle shall have 2 tow eyes in the front and 2 tow eyes in the
rear of the vehicle that will interface with the provided tow bar.

4.1.4.3 Shackles. The Vehicle shall be visually inspected to verify conformance
to 3.1.4.3. The vehicle shall have 4 shackles to interface with the 4 tow eyes.

4.1.4.4 Air Brake Connections. If the vehicle is equipped with air brakes, the
vehicle shall be visually inspected for front and rear air brake connections
conforming to 3.1.4.4.

4.1.4.5 Tow Bar and Recovery Cable Storage. The vehicle shall be visually
inspected to verify confirmation to 3.1.4.5. The vehicle shall have storage
provisions for the tow bar and recovery cable that does not impede vehicle/user
operations.

4.1.4.7 Vehicle Pintle. The vehicle shall be visually inspected to verify
conformance to 3.1.4.7. The tow pintle shall be rated to support towing a
similar vehicle.

4.1.5 Engine. The vehicle shall have an engine as proposed.

79

--------------------------------------------------------------------------------



4.1.5.1 Engine Type. The vehicle shall be visually inspected to verify
conformance to 3.1.5.1. The vehicle shall have a turbocharged diesel engine.

4.1.6 Transmission. The vehicle shall have a transmission as proposed.

4.1.6.1 Transmission Type. The vehicle shall be visually inspected to verify the
vehicle is provided with an automatic transmission conforming to 3.1.6.1.

4.1.6.3 Drive Line. The vehicle shall be tested to verify conformance to
3.1.6.3. The vehicle shall have power to all wheels.

4.1.7 Steering. The vehicle shall have a steering system as proposed and meet
performance requirements.

4.1.7.1 Power Steering. The vehicle shall be visually inspected to verify
conformance to 3.1.7.1. The vehicle shall have power steering and be left hand
drive.

4.1.7.2 Wall to Wall Turning. The vehicle shall be tested to verify conformance
to 3.1.7.2. The wall to wall turning diameter shall be tested in the clockwise
and counter clockwise direction. The diameter shall be less than 70 feet in each
direction.

4.1.8 Tires. All tires shall be inspected for conformance to size and type
proposed.

4.1.8.1 Tire Size. Tires shall be visually inspected to verify conformance to
3.1.8.1. Tires shall be of the same size, load rating, and tread design which
will be interchangeable with each other to include the spare tire.

4.1.8.2 Spare Assembly. The vehicle shall be visually inspected to verify
conformance to 3.1.8.2. The vehicle shall have a spare wheel and tire assembly
with stowage that will not impede vehicle/user operations.

4.1.8.3 Tire Construction. Tires shall be visually inspected to verify
conformance to 3.1.8.3. All tires to include the spare shall be a radial design,
run flat, and have on-off road tread.

4.1.9 Electrical Equipment. The vehicle shall have a 24 volt electrical system.

4.1.9.1 24 Voltage Requirement.

4.1.9.1.1 Terminal Block. The contractor shall supply vehicle electrical
schematics/specs for review to verify conformance to 3.1.9.1.1. The terminal
block shall operate on 24 volts.

4.1.9.1.2 Engine Starting. The contractor shall supply vehicle electrical
schematics/specs for review to verify conformance to 3.1.9.1.2. The starting
circuit shall operate on 24 volts.

4.1.9.1.3 Charging System. The contractor shall supply vehicle electrical
schematics/specs for review to verify conformance to 3.1.9.1.3. The vehicle
charging system shall operate on 24 volts.

4.1.9.2 Radio Location. The vehicle shall be visually inspected to verify
conformance to 3.1.9.2. There shall be a space claim for a radio located in the
crew compartment.

4.1.9.3 Batteries. The vehicle shall be visually inspected to verify conformance
to 3.1.9.3. The vehicle shall be equipped with heavy duty batteries.

4.1.9.4 NATO Slave. The vehicle shall be visually inspected to verify
conformance to 3.1.9.4. The vehicle shall be equipped with a NATO slave
receptacle.

4.1.10 Vehicle characteristics.

4.1.10.1 Total Personnel. The vehicle shall be visually inspected to verify
conformance to 3.1.10.1. The vehicle shall accommodate 2 crew (1 driver and 1
gunner) and not less than 8 squad.

80

--------------------------------------------------------------------------------



4.1.10.2 Rear Door. The vehicle shall be visually inspected to verify
conformance to 3.1.10.2. The vehicle shall have rear access with a one or two
door configuration. Any additional doors shall be noted.

4.1.10.3 Hatches. The vehicle shall be visually inspected to verify conformance
to 3.1.10.3. The vehicle shall have not less than one hatch in the crew area
over the gunner's location. Any additional hatches shall be noted.

4.1.10.4 Crew Seats. The vehicle shall be visually inspected to verify
conformance to 3.1.10.4. The vehicle shall have a seat for each crew member
(driver and gunner).

4.1.10.5 Squad Seats. The vehicle shall be visually inspected to verify
conformance to 3.1.10.5. The vehicle shall have a seat for each squad member.

4.1.10.6 Crew Seat Belts. The vehicle shall be visually inspected to verify
conformance to 3.1.10.6. Each crew member shall be provided with a 4 point seat
belt assembly.

4.1.10.7 Squad Seat Belts. The vehicle shall be visually inspected to verify
conformance to 3.1.10.7. Each squad member shall be provided with a 4 point seat
belt assembly.

4.1.10.8 Driver's Field of View. The vehicle shall be tested to verify
conformance to 3.1.10.8. The driver shall have a 180 deg unobstructed field of
view while seated in the driver seat.

4.1.10.9 Firing Ports. The vehicle shall be visually inspected to verify
conformance to 3.1.10.9. The vehicle shall be equipped with not less than 1
firing port with corresponding vision block per side in the squad area (right,
left, rear).

4.1.10.10 Floor to Ceiling Height. The vehicle shall be tested to verify
conformance to 3.1.10.10. The vehicle shall have a minimum floor to ceiling
height of 60 inches.

4.1.10.11 Seat to Ceiling Height. The vehicle shall be tested to verify
conformance to 3.1.10.11. The vehicle shall have a minimum seat to ceiling
height of 42 inches.

4.1.10.12 Storage Bins. The vehicle shall be visually inspected to verify
conformance to 3.1.10.12. The vehicle shall have a minimum of 3 storage bins (1
in the crew area and 2 in the squad area) with positive latching devices. Record
dimensions of each storage bin.

4.1.10.13 Vehicle Weight. The vehicle shall be tested to verify conformance to
3.1.10.13. The vehicle fully outfitted without personnel shall not weigh more
than 34,000 lb.

4.1.10.14 Vehicle Width. The vehicle shall be tested to verify conformance to
3.1.10.14. The vehicle width shall not exceed 10 feet (not including mirrors).

4.1.10.15 Vehicle Height. The vehicle shall be visually inspected to verify
conformance to 3.1.10.15. The reducible height of the vehicle shall not exceed 9
feet. The task shall be accomplished by 2 personnel and not require auxiliary
lifting devices (shall be completed with only onboard tools).

4.1.10.16 Vehicle Ground Clearance. The vehicle shall be visually inspected to
verify conformance to 3.1.10.16. The vehicle ground clearance shall not be less
than 15 inches or the proposed objective value (if applicable).

4.1.11 Performance. The vehicle shall perform as proposed and meet all specified
requirements.

4.1.11.1 Vehicle Starting. The vehicle shall be tested to verify the high
temperature requirement of 3.1.11.1. Vehicle shall start and operate at 130
degrees Fahrenheit.

4.1.11.2 Range. The vehicle shall be tested at an approved government test
facility to verify compliance to 3.1.11.2. The vehicle range at GVW while
driving at normal operating speeds shall be not less than 200 miles or the
proposed objective range (if applicable).

81

--------------------------------------------------------------------------------



4.1.11.3 Operating Summary. The vehicle shall be tested at an approved
government test facility to verify compliance to 3.1.11.3. Vehicle shall be
capable of operating 80% of mission on paved and unpaved roads and 20% off road
(trails).

4.1.11.4 Operational Environments. The vehicle shall be tested at an approved
government test facility to verify compliance to 3.1.11.4. Vehicle shall be
capable of operating at reduced speeds on sand, mud, loose soil and gravel.

4.1.11.5 Obstacle Navigation. The vehicle shall be visually inspected to verify
conformance to 3.1.11.5. Vehicle features that support meeting this requirement
shall be reviewed.

4.1.11.6 Vehicle Top Speed. The vehicle shall be tested at an approved
government test facility to verify compliance to 3.1.11.6. The vehicle top speed
at GVW on a level highway shall be not less than 50 mph or the proposed
objective top speed (if applicable).

4.1.11.7 Vehicle Minimum Speed. The vehicle shall be tested at an approved
government test facility to verify compliance to 3.1.11.7. Vehicle minimum speed
at GCW on a level highway shall be not less than 40 mph.

4.1.11.8 Vehicle Acceleration. The vehicle shall be tested to verify compliance
to 3.1.11.8. The vehicle shall accelerate from 0 to 20 mph within 10 seconds or
the proposed objective time (if applicable).

4.1.11.9 Vehicle Climbing and Descending. The vehicle shall be tested to verify
the conformance to 3.1.11.9. The vehicle shall climb and descend a 45% slope at
GVW.

4.1.11.10 Vehicle Traversing. The vehicle shall be tested to verify conformance
to 3.1.11.10. The vehicle shall traverse a 20% side slope in each direction at
GVW.

4.1.11.11 Vertical Obstacle. The vehicle at GVW shall be tested to verify
conformance with 3.1.11.11. The vehicle shall navigate an 18 inch vertical wall
at GVW or the proposed vertical height (if applicable).

4.1.11.12 Fording Depth. The vehicle shall be tested to verify compliance with
3.1.11.12. The vehicle shall have a fording depth of not less than 36 inches.

4.1.12 Weapon Accommodation. The vehicle shall have weapon accommodation as
proposed and meet the performance requirements.

4.1.12.1 Weapon Station. The vehicle shall be visually inspected to verify
conformance to 3.1.12.1. Vehicle shall have one weapon station ring mount,
located over gunner with hatch access, capable of accommodating a PKM 7.62 mm
machine gun.

4.1.12.2 Stowage PKM Ammunition. The vehicle shall be visually inspected to
verify conformance to 3.1.12.2. Vehicle shall have stowage for 600 rounds
(boxed) of PKM 7.62 × 54 in squad area and 200 rounds (boxed) of the same in
crew area.

4.1.12.3 Weapon Station Height Adjustability. The vehicle shall be visually
inspected to verify conformance to 3.1.12.3. Weapon station should provide
adjustable height gunner platform.

4.1.12.4 Weapon Station Angle Adjustability. The vehicle shall be visually
inspected to verify conformance to 3.1.12.4. Weapon station should be able to
fire at 45 degree elevation above horizon and 8 degrees below horizon. In
addition, PKM ring mount design shall prevent potential shooting of the vehicle.

4.1.12.5 Weapon Station Accessibility. The vehicle shall be visually inspected
to verify conformance to 3.1.12.5. Weapon station shall be accessible by any
personnel within the vehicle without having to exit vehicle.

82

--------------------------------------------------------------------------------



4.1.12.6 Weapon Station Field of Fire. The vehicle shall be visually inspected
to verify conformance to 3.1.12.6. Weapon station combined field of fire to
provide 360 degrees of coverage.

4.1.12.7 Stowage Squad AK-47 Ammunition. The vehicle shall be visually inspected
to verify conformance to 3.1.12.7. Vehicle shall have stowage for 1 box of
7.62 × 39 rifle ammo per squad member (located in squad area).

4.1.12.8 Stowage Crew AK-47 Ammunition. The vehicle shall be visually inspected
to verify conformance to 3.1.12.8. Vehicle shall have stowage for 1 box of
7.62 × 39 rifle ammo shared by driver and gunner (located in crew area).

4.1.12.9 Stowage Crew and Squad AK-47's. The vehicle shall be visually inspected
to verify conformance to 3.1.12.9. Vehicle shall have appropriate brackets to
securely hold crew and squad AK-47 rifles during operations.

4.1.13 Vehicle Survivability. The vehicle shall have survivability as proposed
and meet the performance requirements.

4.1.13.1 Vehicle Armor Protection. The vehicle shall be visually inspected to
verify that the vehicle's armor protection features proposed are provided. In
addition, the contractor shall provide certification of armor material.

4.1.13.2 Gunner's Weapon Station Armor. The vehicle shall be visually inspected
to verify conformance to 3.1.13.2. In addition, the contractor shall provide
certification of armor material. The Gunners weapon station shall have the same
ballistic protection as the vehicle. In addition, the contractor shall provide
certification of armor material.

4.1.13.3 Vehicle Mine Protection. The vehicle shall be visually inspected to
verify that the vehicle's mine protection features proposed are provided. In
addition, the contractor shall provide certification of mine protection design.

4.1.13.4 Additional Armor Protection. The vehicle shall be visually inspected to
verify that the additional armor protection features proposed are provided. In
addition, the contractor shall provide certification of armor material to verify
level of protection proposed in regards to the objective requirement.

4.1.14 Brakes. The vehicle shall have brakes as proposed and meet performance
requirements.

4.1.14.1 Service Brakes. The vehicle shall be tested to verify compliance to
3.1.14.1. Vehicle service brakes shall bring vehicle to a stop from 20 mph
within 35 feet while at GVW. The vehicle shall not drift more than 1 foot left
or right while stopping.

4.1.14.2 Parking Brakes. The vehicle shall be tested to verify compliance to
3.1.14.2. Vehicle parking brakes shall hold the vehicle on a 45% longitudinal
slope at GVW.

4.1.14.3 Emergency Brakes. The vehicle shall be tested to verify compliance to
3.1.14.3. Vehicle emergency brakes shall bring the vehicle to a complete stop
safely.

83

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.6
W56HZV-06-D-VB01
ILAV SHAKEDOWN TEST PLAN
ATTACHMENT 003
24 May 06
Appendix 1

Iraqi Light Armored Vehicle (ILAV)
3,000 mile Shake Down Test

The ILAV vehicle is an armored vehicle that will be mainly used in an urban
setting. The procurement is based on a compressed schedule with the vehicle
being a Non-Development Item that will require a minimal amount of integration
of new components. The shake down test is not an extensive vehicle qualification
test but a check-out to verify vehicle conformance to the user's minimum
requirements.

A 3,000 mile Shakedown Test will be run at APG. The vehicle will run 80% (2400
miles) on relatively flat hard roads to a test plan that will simulate an urban
environment and 20% (600 miles) of off road conditions simulating missions in
the field. In addition to the above 3,000 mile shakedown test, a visual
inspection and vehicle tests will be required per Table 1 of the ILAV Shakedown
Test Plan. Vehicle will be properly baselined with all tests being run to APG
standards to ensure personnel safety during testing. Driveability of the vehicle
at combat weight is essential and will require a detailed assessment.

All testing to include visual inspections may be modified, upon mutual
agreement, depending on the final configuration of the vehicle delivered.

The following missions are set up to address the off and on road testing with
the vehicle at full operational weight to include personnel (full complement of
crew and squad):

2,400 Mile on Hard Road Mission to Simulate Urban Operations:

100 Mile Mission (run approximately 24 times):

a.10 miles driven with stopping at every 1/4 mile point.

b.20 miles driven with stopping at every mile point.

c.Run the following scenario 4 times back-to-back

1.From a dead stop rapid/full acceleration to 50 mph or rated top speed.

2.Once at top speed apply full braking to quickly stop.

3.Once stopped rapid acceleration in the reverse direction 50 yards.

4.After 50 yards of reverse driving apply full braking to quickly stop.

d.30 miles driven at a speed of 40 mph.

e.40 miles driven at a speed of 50 mph.

600 Mile of Off Road Testing to Simulate Off Road Operations:

60 Mile Mission (run approximately 10 times).

a.15 miles driven on gravel or equivalent road with minimal stopping.

b.10 miles driven on gravel or equivalent road with stopping at every 1/4 mile
point.

c.10 miles driven on off road/cross-country with minimal stopping.

d.20 miles driven on off road/cross country with stopping at every 1 mile point.

e.5 miles of driving up and down small to moderate hills.

84

--------------------------------------------------------------------------------





SUBCONTRACT ATTACHMENT 10.7

CONTRACT W56HZV-06-D-VB01—ATTACHMENT 004—DIDs FOR EXHIBIT A—24 MAY 06

--------------------------------------------------------------------------------

  DATA ITEM DESCRIPTION   Form Approved
OMB No. 0784-0188
Exp. Date: Jun. 30, 1986

--------------------------------------------------------------------------------

  1. TITLE   2. IDENTIFICATION NUMBER    

Contractor's Progress, Status and Management Report

 

DI-MGMT-80227

--------------------------------------------------------------------------------

 

3.DESCRIPTION/PURPOSE

3.1The Contractor's Progress, status and Management Report indicates the
progress of work and the status of the program and of the assigned tasks,
reports and informs of existing or potential problem areas.


--------------------------------------------------------------------------------

  4. APPROVAL DATE
(YY/MM/DD)
860905   5. OFFICE OF PRIMARY RESPONSIBILITY (OPR)
N/SPAWAR   6a. DTIC REQUIRED   6b. GIDEP REQUIRED

--------------------------------------------------------------------------------

 

7.APPLICATION/INTERRELATIONSHIP

7.1This Date Item Description (DID) contains the format and content preparation
instructions for the data product generated by the specific and discrete task
requirement for this date included in the contract.

7.2This DID may be applied in any contract and during any program phase.

7.3This DID supersedes DI-A-2090A, DI-A-3025A, UDI-A-22050B, UDI-A-22052A,
UDI-A-23960, DI-A-30024, and DI-A-30606. (cont. on page 2)


--------------------------------------------------------------------------------

  8. APPROVAL LIMITATION   9a. APPLICABLE FORMS   9b. AMSC NUMBER
N3947

--------------------------------------------------------------------------------

 

10.PREPARATION INSTRUCTIONS

10.1Contract—This date item is generated by the contract which contains a
specific and discrete work task to develop this data product.

10.2Format—All attachments shall be identified and referenced in the text of the
report. The report shall be prepared in the contractor's format and shall be
legible and suitable for reproduction.

10.3Content—The report shall include:

a.A front cover sheet which includes the contractor's name and address, the
contract number, the nomenclature of the system or program, the date of the
report, the period covered by the report, the title of the report, the Contract
Date Requirements List (CDRL) sequence number, the security classification,

b.Description of the progress made during the reporting period;

c.Results, positive or negative, obtained related to previously-identified
problem areas, with conclusions and recommendations;

d.Any significant changes to the contractor's organization or method of
operations, to the project management network;

e.Problem areas affecting technical or scheduling elements, with background and
any recommendations for solutions;

i.Person-hours expended for the reporting period and cumulatively for the
contract;

j.Any trips and significant results; (cont. on page 2)

--------------------------------------------------------------------------------

DD Form 1664, FEB 85                        Previous editions are
obsolete                        Page 1 of 2 Pages

85

--------------------------------------------------------------------------------



CONTRACT W56HZV-06-D-VB01—ATTACHMENT 004—DIDs FOR EXHIBIT A—24 MAY 06

DI-MGMT- 80227

7.APPLICATION/INTERRELATIONSHIP (Cont'd)

7.4Paragraphs 10.3.f, 10.3.g, and 10.3.h herein should be tailored on DD
Form 1423 when such cost data is already submitted through a sophisticated cost
reporting system under the contract.

--------------------------------------------------------------------------------

10.PREPARATION INSTRUCTIONS (Cont'd)

k.Record of all significant telephone calls;

m.Contract schedule status;

n.Plans for activities during the following reporting period;

o.Name and telephone number of preparer of the report;

p.Appendixes for any necessary tables, references, photographs, illustrations,
and charts.

Page 2 of 2 Pages

86

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  DATA ITEM DESCRIPTION   Form Approved
OMB NO. 0704-0188


Public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA 22202-4302, and
to the Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.

--------------------------------------------------------------------------------

  1. TITLE   2. IDENTIFICATION NUMBER    

Proposed Spare Parts List

 

DI-S-80873A

--------------------------------------------------------------------------------

 

3.DESCRIPTION/PURPOSE

3.1The Proposed Spare Parts List identifies the contractor's recommended spare
parts required to maintain a system under a given set of circumstances and
duration.

3.2The Proposed Spare Parts List is used to determine spare parts stocking
levels.


--------------------------------------------------------------------------------

  4. APPROVAL DATE (YYMMDD)
901106   5. OFFICE OF PRIMARY RESPONSIBILITY (OPR)
F/APCC-75FMO   6a. DTIC APPLICABLE   6b. GIDEP APPLICABLE

--------------------------------------------------------------------------------

 

7.APPLICATION/INTERRELATIONSHIP

7.1This Data Item Description contains the format and content preparation
instructions for the data product generated by the specific and discrete task
requirement for this data included in the contract.

7.2The content shall identify the time period (e.g. 180 days) and the conditions
of operation (e.g., Extensive road tests in accordance with Vehicle Test Plan
A2345 at two different sites with five vehicles located at each site) for which
the proposed spare parts are required (reference 10.3 h. below).

7.3This DID supersedes DI-ILSS-80134.


--------------------------------------------------------------------------------

  8. APPROVAL LIMITATION   9a. APPLICABLE FORMS   9b. AMSC NUMBER
F5035

--------------------------------------------------------------------------------

 

10.PREPARATION INSTRUCTIONS

10.1General. The Proposed Spare Parts List shall contain the contractor's
recommended quantities of every type of spare part required for the system, to
include all consumable and expendable items. This list shall explain any
assumptions, formulas, or models used by the contractor in the creation of the
list.

10.2Format. The Proposed Spare Parts List format shall be arranged in a
comprehensive presentation of components, subassemblies, and assemblies as
selected by the contractor.

10.3Content. The Proposed Spare Parts List content shall include the following:

a.Complete item name.

b.Prime manufacturer's or vendor's part number.

e.Quantity per end item.

f.Unit of issue (e.g., each , feet, lot).

g.Estimated unit price.

h.Recommended quantity to sustain operation for the time period and under the
conditions stated in the contract.

i.Alpha numeric numbering of items on list.

j.Shelf life (if not indefinite).

--------------------------------------------------------------------------------

11.DISTRIBUTION STATEMENT

Distribution Statement A: Approval for public release; distribution is
unlimited.

DD Form 1664, APR 89                        Previous editions are
obsolete                        Page 1 of 2 Pages

87

--------------------------------------------------------------------------------



DI-ILSS-80134A

Block 10, Preparation Instruction (Continued)

1.Production lead time for each item.

a.Explanatory narrative which describes the recommended quantity to take into
account multiple end items at a single location.

Page 2 of 2 Pages

88

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  DATA ITEM DESCRIPTION   Form Approved
OMB NO. 0704-0188


Public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA 22202-4302, and
to the Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.

--------------------------------------------------------------------------------

  1. TITLE   2. IDENTIFICATION NUMBER    

Training Materials

 

DI-ILSS-80873

--------------------------------------------------------------------------------

 

3.DESCRIPTION/PURPOSE

3.1Provides the minimum materials required to support a military services
training program on the end item equipment.


--------------------------------------------------------------------------------

  4. APPROVAL DATE (YYMMDD)
890529   5. OFFICE OF PRIMARY RESPONSIBILITY (OPR)
S/DPSC-EST   6a. DTIC APPLICABLE   6b. GIDEP APPLICABLE

--------------------------------------------------------------------------------

 

7.APPLICATION/INTERRELATIONSHIP

7.1This DID contains the format and content preparation instructions for the
data product generated by the specific and discrete task requirement as
delineated in the contract.


--------------------------------------------------------------------------------

  8. APPROVAL LIMITATION   9a. APPLICABLE FORMS   9b. AMSC NUMBER
S4775

--------------------------------------------------------------------------------

 

10.PREPARATION INSTRUCTIONS

10.1General. The materials shall contain sufficient written or audio-visual
instructions to guide students through all specified didactic and hands-on
training with instruction lectures and instructor interface with students.
Existing manufacturer's training and service manuals can be used in so far as
they meet specified requirements. The role of the instructor will be to observe
and evaluate student programs, to answer questions, provide supplemental
training when necessary. The training materials should be for students with a
basic knowledge of hand tools.

10.1.1.Format. The materials provided shall be in the contractor's own format.
However, each text shall include a table of contents. This shall include a
listing of all major subjects and the page number on which they appear.

10.2Contents. The training materials shall consist of a programmed text,
instructor guidance and supplemental written and audio-visual material used to
support a training program. All instruction, information, and schematics shall
use standard symbology.

Continued on Page 2

--------------------------------------------------------------------------------

11.DISTRIBUTION STATEMENT

DISTRIBUTION STATEMENT A: Approved for public release; distribution is
unlimited.

DD Form 1664, MAR 87                        Page 1 of 3 Pages

89

--------------------------------------------------------------------------------



DI-ILSS-80872

Block 10, Preparation Instructions (Continued)

10.2.1Programmed Text. The programmed text shall be designed to guide the
student through the application, operation, inspection, adjustment,
troubleshooting, and repair of the equipment. The programmed text shall be
divided into the sections listed below. Each section may refer the student to
other supplemental written or audio-visual material (transparencies, slides,
charts, or video), which shall be included in the package. The following lists
the requirements for each section. Additional sections and material can be
added.

10.2.1.1Requires Material. This section shall list all equipment and material
required by the student to complete the programmed text, including test
equipment, audio-visual material, tools, supplies, and simulators.

10.2.1.3Operating Procedures. This section shall guide the student step-by-step
through the hands-on operation of the equipment from start-up the shut-down. The
instructions will be sufficiently detailed to allow the student to operate and
evaluate performance of all operator assessable controls and functions, as
applicable. Before the student is instructed to operate the equipment, all
safety precautions to prevent injury or equipment damage shall be clearly
explained. The purpose of this section is to give the student sufficient
information to operate the unit and conduct in-service user training classes.

10.2.1.4Routine Inspection. This section shall guide the student step-by-step
through routine inspection of the unit to assure proper and safe operation.
Inspection shall be listed in a checklist format, followed with detailed
information if needed. This section should include:

(1)Daily user maintenance or performance checks.

(2)Monthly or annual preventive maintenance inspection to include inspection of
components subject to wear, routine servicing requirements such as lubrication
or filter changes, safety inspection, tolerance, and frequency of inspection.

10.2.1.5Calibration. This section shall list all adjustment and calibrations
required to assure accurate and safe operation of this equipment, including
frequency and tolerances. This shall include user daily calibration, periodic
calibration, and calibration/adjustments required to bring the unit back into
specifications. All test equipment and simulators required to perform these
calibrations or adjustments shall be listed.

10.2.1.6Troubleshooting. This section will explain in detail how all functions
of the system operate. A troubleshooting guideline shall be given to help the
students locate common problems. Warnings shall clearly be listed when improper
test equipment hookup might cause personal injury or damage to equipment.

10.2.1.7Repair. This section shall show the student how to repair high failure
parts, remove equipment covers/access panels, and reassemble. Warnings shall
clearly be stated if injury or equipment damage can be caused by improper
disassembly (e.g.: counter balances). Specialized tools required shall be
listed.

10.2.3Instructor Guidance. Guidance for instructors to use in applying the
programmed text shall be provided under separate cover. The guidance shall
include:

(1)Answers to all student exercises,

(2)Descriptions of points in the programmed text where instructor involvement,
observation, or action is necessary or recommended to insure safety or verify
student performance.

Page 2 of 3 Pages

90

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  DATA ITEM DESCRIPTION   Form Approved
OMB NO. 0704-0188


Public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA 22202-4302, and
to the Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.

--------------------------------------------------------------------------------

  1. TITLE   2. IDENTIFICATION NUMBER    

Failure Analysis and Corrective Action Report

 

DI-RELI -81315

--------------------------------------------------------------------------------

 

3.DESCRIPTION/PURPOSE

3.1Provides immediate reporting of failure and subsequent details failure
analysis results and correction action recommendation.


--------------------------------------------------------------------------------

  4. APPROVAL DATE (YYMMDD)
930125   5. OFFICE OF PRIMARY RESPONSIBILITY (OPR)
G/Y224   6a. DTIC APPLICABLE   6b. GIDEP APPLICABLE

--------------------------------------------------------------------------------

 

7.APPLICATION/INTERRELATIONSHIP

7.1This Data Item Description (DID) contains the format and content preparation
instructions for the data resulting from the work task as described by
MIL-STD-781D and MIL-STD-785B.

7.2This DID supersedes DI-R-5299C.


--------------------------------------------------------------------------------

  8. APPROVAL LIMITATION   9a. APPLICABLE FORMS   9b. AMSC NUMBER
G6891

--------------------------------------------------------------------------------

 

10.PREPARATION INSTRUCTIONS

10.1Reference documents. The applicable issue of the documents cited herein,
including their approval dates and dates of any applicable amendments, notices,
and revisions, shall be as specified in the contract.

10.2Content. The report shall contain the following:

a.Failure Analysis Report Number. (See 10.5)

b.Contract number.

c.Equipment title.

d.Equipment serial number.

e.Date of failure.

f.Test failed.

g.Effect on equipment.

(Continued on Page 2)

--------------------------------------------------------------------------------

11.DISTRIBUTION STATEMENT

DISTRIBUTION STATEMENT A: Approved for public release; distribution is
unlimited.

DD Form 1664, APR 89 Previous editions are
obsolete.                        Page 1 of 4

91

--------------------------------------------------------------------------------



DI-RELI-81315

10.PREPARATION INSTRUCTIONS (Continued)


b.Total test time at failure.



10.3Preliminary Report. Content and format shall be as follows:

10.3.1Content.

a.Originator of the report.

b.Date of the failure.

c.Date of the report.

d.Contractor's name.

e.Failure Analysis Report Number. (See 10.5)

f.Contract number.

g.Equipment, title part number, and serial number.

h.Assembly title, part number, and serial number.

i.Subassembly title, element or module title, part number, and serial number.

j.Part name, part number, serial number, date code, and manufacturer.

k.Name and specification of test failed.

l.Elapsed time and phase of test failed.

m.Total operation time of unit at time of failure.

n.Failure symptoms.

o.Failure mode.

p.Classification failure (independent or dependent).

q.Type of failure from Failure Keyword List. (See 10.7)

r.Disposition of failed item.

s.Any supplemental information relating to the failure (i.e., any internal
contractor assessments, records, reports, correspondence, etc.).

Page 2 of 4 Pages

92

--------------------------------------------------------------------------------



DI-RELI-81315

10.PREPARATION INSTRUCTIONS (Continued)

10.4Final Report.

10.4.1Content. The final report shall contain the items required in the
Preliminary Report and the following additional items shall be included:

a.Reference-Failure Analysis Report Number (see 10.5).

b.Failure Analysis methods.

c.Failure Analysis results.

d.Statement as to whether this is a pattern failure. If it is, the reports of
the other failure(s) will be referenced.

e.Corrective action:

(1)Action on individual equipment failure.

(2)Measures to prevent other failures.

10.4.2Format. The same format may be used for both Preliminary report and Final
report.

10.5Failure Analysis Number

a.Format. In accordance with the format code: X - N - T - F1 - F2

(1)X is the equipment type number.

(2)N is the sequential failure number.

(3)T is the test phase in which the failure occurred.

(a)T-A for acceptance test.

(b)T-B for subassembly test.

(c)T-C for receiving inspection.

(d)T-D for reliability test.

(e)T-E for qualification test.

(f)T-F for system/equipment burn-in.

(g)T-C for system integration.

(4)F1 is the total number of failures of the same part number (i.e., resistor,
capacitor, inductor, transistor, etc.) manufactured by the same vendor.

Page 3 of 4 Pages

93

--------------------------------------------------------------------------------



DI-RELI-81315

10.PREPARATION INSTRUCTIONS (Continued)


(5)F2 is the total number of occurrences of a specified failure mechanism of the
same part number manufactured by the same vendor.



10.6Nonrelevant and Unverified Failures. Nonrelevant and unverified failures
shall not have the F1 and F2 numbers assigned because these types of failures do
not relate to a part type failure. Instead, these failures shall be coded as
"NR" for a nonrelevant failure and "UV" for a unverified failure.

10.7Failure Keyword List.

10.7.1Content. The content shall include:

(1)Workmanship.

(2)Handling.

(3)Process.

(4)Design.

(5)Marking.

(6)Test Equipment.

(7)Contamination.

(8)Open Bond Wire.

(9)Electrical Short.

(10)Electrical Open.

(11)Software.

(12)Mechanical.

(13)Nonrelevant.

(14)Under Investigation.

(15)Unknown.

(16)Unverified.

(17)Glitch.

(18)Testing Error.

(19)Tolerance.

Page 4 of 4 Pages

94

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.8
W56HZV-06-D-VB01
ILAV PRODUCTION VEHICLE ACCEPTANCE TEST
ATTACHMENT 005
24 MAY 06

ILAV Production Vehicle Acceptance Test

Production Vehicle Acceptance Test (PVAT).    This acceptance test has been
designed to record the results on a completed production vehicle to verify
conformance to the vehicle specification. The final inspection of a completed
vehicle will consist of a 10 Mile Vehicle Road Test in addition to a Vehicle
Inspection/Conformance Test as described below. A complete PVAT will be
performed on every production vehicle.

All deficiencies found during the PVAT shall be formally recorded/reported and
corrected prior to government acceptance. All testing to include visual
inspections may be modified depending on the final configuration of the vehicle
delivered upon mutual agreement.

10 Mile Vehicle Road Test:

a.5 miles driven at 50mph or rated top speed.

b.5 miles driven at various speeds with stop and go every 1/2 mile.

Vehicle Inspection/Conformance Test:

1.  Vehicle light package. A physical test shall be performed to verify
operation of (not limited to) the headlights, turn signals, tail lights, dome
lights, and brake lights.

2.  External Rear View Mirrors. A visual inspection will be performed to verify
mirrors are installed and in working condition.

3.  Windshield Wipers and Washer Fluid Applicator. A physical test shall be
performed to verify wipers and fluid applicator are installed and in working
condition.

4.  Portable Fire Extinguishers. The vehicle will be visually inspected to
verify the three extinguishers, type ABC, are installed.

5.  Engine Fire Extinguisher. The vehicle shall be visually inspected for a
manually activated fire extinguisher system.

6.  Vehicle Jack. Vehicle will be inspected for a vehicle Jack.

7.  Spare Tire Mechanical Assist. The vehicle shall be visually inspected for a
mechanical assist mechanism.

8.  Standard Operator Tools. The vehicle shall be visually inspected for a
standard tool set.

9.  Tire Changing Tools. The vehicle shall be visually inspected for a set of
tire changing tools.

10.  Pioneer Tools. The vehicle shall be visually inspected for a set of pioneer
tools.

11.  Tool Stowage. The vehicle shall be visually inspected for storage of all
supplied tools.

12.  Jumper Cables. The vehicle shall be visually inspected for one NATO slave
to NATO slave cable not less than 12 feet.

13.  Ammeter, Charging Indicator or Volt Meter. Gages shall be visually
inspected to verify operation during 10 mile vehicle road test.

95

--------------------------------------------------------------------------------



14.  Oil Pressure Gage or Indicator. Gage or indicator shall be visually
inspected to verify operation during 10 mile vehicle road test.

15.  Engine Coolant Temperature Gage. Gage shall be visually inspected to verify
operation during 10 mile vehicle road test.

16.  Speedometer/Odometer. Gage shall be visually inspected to verify operation
during 10 mile vehicle test.

17.  Tachometer. Gage shall be visually inspected to verify operation during 10
mile vehicle road test.

18.  Low Oil Pressure Gage. Gage shall be visually inspected to verify operation
during 10 mile vehicle road test.

19.  Air Conditioning System. A physical test shall be performed to verify basic
operation of air conditioning system.

20.  Heating Systems. A physical test shall be performed to verify basic
operation of cooling capability.

21.  Potable Water. Vehicle shall be visually inspected for potable water
container(s).

22.  Radio Provisions. Vehicle shall be visually inspected to verify all
necessary connections are provided.

23.  Driver & Gunner Intra-Vehicle Intercom Access. A physical test shall be
performed to verify operation of intercom.

24.  Universal Symbols. The vehicle shall be visually inspected to confirm
required labeling is provided.

25.  Vehicle Color. Vehicle shall be visually inspected to verify proper color.

26.  Towing and Recovery Provisions. Vehicle shall be visually inspected to
verify tow bar and recovery cable are provided.

27.  Tow Eyes. The vehicle shall be visually inspected to verify 2 tow eyes in
the front and 2 tow eyes in the rear of the vehicle are provided.

28.  Shackles. The Vehicle shall be visually inspected to verify 4 shackles are
provided.

29.  Air Brake Connections. If the vehicle is equipped with air brakes, the
vehicle shall be visually inspected for front and rear air brake connections.

30.  Tow Bar and Recovery Cable Storage. The vehicle shall be visually inspected
to verify storage provisions for the tow bar and recovery cable is provided.

31.  Vehicle Pintle. The vehicle shall be visually inspected to verify pintle is
provided.

32.  Power Steering. A physical test shall be performed to verify the operation
of the power steering during the 10 mile vehicle road test.

33.  Tires. All tires shall be physically tested for proper air pressure and
visually inspected for conformance to size and type proposed.

34.  Spare Assembly. The vehicle shall be visually inspected to verify that an
inflated spare wheel and tire assembly are provided and properly stowed.

35.  Batteries. The vehicle shall be visually inspected to verify heavy duty
batteries are provided.

36.  NATO Slave. The vehicle shall be visually inspected to verify a NATO slave
receptacle is provided.

37.  Doors/Hatches. The vehicle shall be physically tested to verify operation
and locking of all doors and hatches.

96

--------------------------------------------------------------------------------



38.  Seats/Seat Belts. The vehicle shall be visually inspected to verify that
all personnel are provided with a seat and four-point seat belt assembly.

39.  Firing Ports/Vision Blocks. The vehicle shall be physically tested to
verify operation of firing port doors and visually inspect vision block
condition.

40.  Vehicle Top Speed. The vehicle shall be physically tested to verify
vehicle's rated top speed during 10 mile vehicle road test.

41.  Vehicle Acceleration. The vehicle shall be physically tested to verify
vehicle's rated acceleration (0 to 20mph) during 10 mile vehicle road test.

42.  Service Brakes. The vehicle shall be physically tested to verify service
brakes are capable of bringing vehicle to a stop from 20 mph within 35 feet
during 10 mile vehicle road test. The vehicle shall not drift more than 1 foot
left or right while stopping.

43.  Parking Brakes. The vehicle shall be physically tested to verify parking
brake operation.

44.  Emergency Brakes. The vehicle shall be physically tested to verify
emergency brake operation during 10 mile vehicle road test.

97

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.9
FOR OFFICIAL USE ONLY
Contract W56HZV-06-D-VB01
ATTACHMENT 006
25 MAY 06

IRAQI LIGHT ARMORED VEHICLE (ILAV)

The location to be determined in hag is Taji National Depot


TECHNICAL INFORMATION

18.   VEHICLE SURVIVABILITY:

(a)Ballistic Protection:

(1)What level of ballistic protection does the vehicle provide? Threshold If
increased vehicle protection is offered, describe:

(2)What level of ballistic protection does the weapon station provide? Threshold

(3)Describe the approach for the opaque armor solution, to include at a minimum:
material(s), thicknesses, and spacing: 8mm thick 99.5% AL2O3 4"x4" tile over 6mm
Armox 500 UHH steel (16.3 psf)

(4)Describe the approach for the transparent armor solution, to include at a
minimum: material(s) and thicknesses: TAGS AP glass-plastic laminate

(b)Blast Mine Protection:

(1)Does the vehicle have protection against the required blast mine under any
wheel? Yes What size blast mine can the vehicle survive under any wheel?
Threshold lbs TNT or equivalent lbs. TNT

(2)Does the vehicle underbody have a V-type or rounded design? V-type

3**) A performance objective of acquiring additional vehicle blast mine
protection is desired.

(4)Describe any proposed additional capability beyond the threshold vehicle
blast mine requirement: Per Offeror Response to IFD, 01-T-010

Comments:

FOR OFFICIAL USE ONLY

98

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.10

PRODUCTION LICENSE AGREEMENT
IRAQI LIGHT ARMORED VEHICLES

        This License Agreement (the "License Agreement") is made the 13th day of
June 2006:

Between:

Force Protection Industries, Inc., a Nevada corporation, whose address is 9801
Hwy 78, Bldg #1, Ladson SC 29456, jointly with its corporate parent Force
Protection, Inc. (hereinafter referred to as "FPI")

– and –

BAE Systems Land & Armaments L.P., a Delaware limited partnership, acting
through its Ground Systems Division, with its principle office at 1100 Bairs
Road, York, PA 17404 (hereinafter referred to as "BAE").

RECITALS

        Whereas, FPI owns, possesses or has the right to use certain patents,
patent applications, licensed technology, know-how, trade secrets, designs,
copyrighted material, systems and other proprietary intellectual property (the
"IP") associated with the Cougar variant 4x4 armored vehicle known as the Iraqi
Light Armored Vehicle (the "ILAV Vehicle"); and

        Whereas, FPI owns and possesses engineering specifications, drawings,
technical data, bills of material, part numbers and other technical information
relating to the ILAV Vehicle, including all revisions, changes and additions
thereto (the "Technical Data Pack" or the "TDP") and has created or will create
technical manuals, tooling, systems diagrams, process flow diagrams, vendor
lists, and other documents and information relating to the design, performance,
testing, manufacture, operation and repair of the ILAV Vehicle (collectively
with the TDP, the "Confidential Information"); and

        Whereas, FPI and BAE have agreed to team together to secure a U.S.
Government contract (ref W56HZV-06-D-VB01) for the manufacture and sale of
Cougar ILAV Vehicles to the US Army Tank Armament & Automotive Command ("TACOM")
it being currently contemplated by the parties that such contract could include
up to 1050 ILAV Vehicles with all options (hereinafter referred to as the "ILAV
Contract"); and

        Whereas, As part of such teaming arrangement the parties have agreed
that (i) BAE shall act as the prime contractor under the ILAV contract and FPI
shall act as its subcontractor under a subcontract agreement (the "Subcontract")
pursuant to which FPI shall manufacture fifty percent (50%) of the vehicles
required under the ILAV Contract (the "Subcontract Vehicles") except as
otherwise agreed to by the parties, and (ii) that FPI shall grant to BAE a
production license to manufacture up to 1050 ILAV Vehicles under the ILAV
Contract on such terms and conditions as may be acceptable to FPI.

Grant of Production License:

For and in consideration of the payment of the License Agreement Fee hereunder,
FPI hereby grants to BAE a non-exclusive, revocable, "build to print" production
license to use the IP, TDP, Improvements, as defined hereunder, and the
Confidential Information, which license shall not be

99

--------------------------------------------------------------------------------




terminated except as provided herein, for the duration of contract
W56HZV-06-D-VB01, referenced in the recitations, above:


•For the purpose of manufacturing up to 1050 of the ILAV Vehicles required under
the ILAV Contract, such permitted use to include without limitation developing
tooling and manufacturing processes, contacting vendors, procuring materials,
fabricating parts, assembling components and undertaking such other customary
manufacturing activities as necessary to produce the ILAV Vehicles;

•To make additions or revisions to the TDP or Confidential Information or
otherwise to adapt, correct and otherwise conform the TDP or Confidential
Information to BAE's processes, which shall be deemed an Improvement as defined
hereunder, for FPI's unrestricted use and BAE's use solely for the manufacture
of those ILAV vehicles reserved for BAE pursuant to this License Agreement;

•To sell and deliver the ILAV Vehicles to TACOM as required under the ILAV
Contract; and

•On the express condition that the parties mutually agree on the terms of the
Subcontract and that the Subcontract includes a requirement that FPI be awarded
production of not less than 50% of all ILAV Vehicles except as otherwise agreed
to by the parties on terms acceptable to FPI.

The grant of the Production License Agreement by FPI shall in no event be
construed as a grant of any other right, title or interest in and to the ILAV
Vehicle, the IP, TDP or the Confidential Information, and BAE shall not use any
IP, TDP or Confidential Information for any purpose other than as provided
herein. BAE may attach limited drawings and specifications to purchase orders it
issues to vendors and suppliers, subject to BAE's compliance with the protection
of FPI's information as provided herein, solely for production of the ILAV
Vehicles pursuant to this License Agreement, but BAE shall not otherwise
transfer IP, TDP or Confidential Information or sub-license any of its rights
under this License Agreement (whether to subcontractors or otherwise) without
the express prior written consent of FPI, and shall not assert any right, title
or claim to the IP or the Confidential Information, BAE shall have the right to
provide TACOM with manuals for operation and for maintenance and repair of ILAV
Vehicles and any other deliverable currently required under the ILAV Contract.

Ownership of Rights—Improvements:

FPI will provide to BAE for use under this agreement the TDP and Confidential
Information for the ILAV Vehicle and FPI shall cooperate and assist BAE in
making such additions or revisions to the TDP and Confidential Information as
necessary to ensure the ILAV conforms to all performance and contractual
requirements of the ILAV Contract, provided however that FPI shall at all times
retain the exclusive legal right, title and interest in and to the TDP and the
Confidential Information. BAE may propose changes to the TDP or Confidential
Information, provided however that FPI shall have the exclusive right to make
final changes to the TDP or to any of the Confidential Information.

BAE shall promptly disclose to FPI any new or improved designs, specifications,
developments, enhancements or derivatives developed by BAE specifically for the
ILAV Vehicles, relating to or capable of being used in the TDP, the Confidential
Information or the ILAV Vehicles, whether patentable or not, which would make
the vehicles cheaper, more effective, more easily produced, more useful or more
valuable, or would in any other way enhance the TDP, the Confidential
Information or the ILAV Vehicles (the "Improvements"). BAE hereby assigns to FPI
all its right, title and interest in and to all Improvements upon their creation
by BAE, and upon such creation the Improvements shall be deemed to be part of
the IP and the use by BAE of such Improvements shall be deemed to be included in
and covered by this License Agreement.

100

--------------------------------------------------------------------------------



License Agreement Fee & Reports:

Except as otherwise provided herein, in consideration of the License granted
pursuant to this License Agreement by FPI to BAE, BAE shall pay to FPI a fully
earned, non-refundable license fee of $8,027 per vehicle for each ILAV Vehicle
manufactured by BAE under the ILAV Contract (the "License Agreement Fee"). All
payments made hereunder shall be free and clear of all taxes, fees, deductions
or set-offs of whatever kind.

In the event that TACOM exercises any of the options on the ILAV Contract
("Option Vehicles") and the Parties agree that BAE will manufacture more than
50% of any Option Vehicles, then BAE shall pay FPI a fully earned, nonrefundable
license fee of $16,500 for each of the Subcontract Vehicles that would have been
produced by FPI under the Subcontract but manufactured by BAE under the ILAV
Contract ("Additional License Fee").

The License Agreement fees shall become due on the last day of each calendar
month in respect of all ILAV Vehicles accepted by the U.S. Government customer
during such month. Acceptance shall be evidenced by a DD Form 250, executed by
the authorized agent or employee of the U.S. Government. BAE shall provide to
FPI no later than the 5th business day following the end of each calendar month
a report setting out the number of ILAV Vehicles manufactured during the
preceding month and the number of ILAV Vehicles accepted during the preceding
month, including their hull numbers or other identifying mark and a calculation
of the amount of the License Agreement Fees payable in respect of such
deliveries. BAE shall include payment of the License Agreement Fees in respect
of such deliveries together with such report.

Without limiting in any way FPI's remedies elsewhere contained in this License
Agreement, BAE shall pay FPI interest on all overdue payments due to FPI under
this License Agreement at the rate of two percent (2%) per month. The payment of
such interest shall not replace any of FPI's other rights under this License
Agreement or at law resulting from BAE's default by failure to pay any amount
due.

BAE will maintain accurate records of all ILAV Vehicle production and deliveries
with respect to which License Agreement Fees are payable under this section, and
will make such records available to FPI for examination and copying, on
reasonable notice, during normal business hours. BAE will also furnish copies of
such records to FPI upon request. FPI will treat as confidential all and any
information obtained by FPI or its representatives from BAE under this clause
and will not disclose any such information to any third party except as required
by law.

In the event that FPI's Subcontract is terminated for default after FPI
materially fails to perform any of its obligations under the Subcontract which
is capable of being cured and such failure continues for a period of 10 calendar
days after FPI receives written notice of default, BAE shall pay FPI a fully
earned, nonrefundable license fee of $16,500 for each of the Subcontract
Vehicles that would have been produced by FPI under the Subcontract but
manufactured by BAE under the ILAV Contract ("Additional License Fee"). The
License Agreement Fee and any Additional License Fee shall be payable in respect
of all ILAV Vehicles delivered by BAE under the ILAV Contract whether or not the
Subcontract is in effect.

Effective Date & Duration

This License Agreement shall be effective as from the date of signing by both
parties (and provided that the Subcontract has been signed by both parties) and
shall remain in effect until the earliest of (i) completion of all the work
under the ILAV Contract (contract W56HZV-06-DVB01) (ii) termination of this
agreement by FPI in the event of default by BAE as provided hereunder, or
(iii) termination of the Subcontract for convenience.

101

--------------------------------------------------------------------------------



Representations & Warranties:

FPI shall use its best efforts to provide BAE with accurate TDP and Confidential
Information relating to the ILAV Vehicles but makes no warranty regarding the
accuracy of such TDP or Confidential Information or the ability of BAE to
manufacture the ILAV Vehicles based on such information, and FPI shall have no
liability to BAE with respect to the TDP or Confidential Information or the ILAV
Vehicles or the use thereof.

FPI warrants to BAE (i) that FPI owns or has the right to use the IP, TDP and
the Confidential Information and has paid or will pay any royalty or other fee
as required for such ownership or right of use (ii) that FPI may grant this
License Agreement to BAE and it may do so without the approval or consent of any
third party, (iii) that the grant of such license to BAE does not violate any
agreement binding upon or any obligation of FPI, and (iv) that none of the IP,
TDP or the Confidential Information violates or infringes any patent, copyright,
trademark, service mark or other right.

FPI will indemnify BAE against any liability and hold BAE harmless from and pay
any loss, damage, cost and expense (including, without limitation, legal fees)
which BAE incurs in connection with any breach of any of the warranties
hereunder or any claim by a third party alleging facts that would constitute a
breach of any of such warranties; provided, however, that this indemnity is
limited solely to liability, loss, damage, cost and expense arising out of
claims by third parties against the BAE, and FPI may, at its expense, defend any
claim against BAE covered by the foregoing indemnity of FPI. If FPI elects to
defend any such claim, FPI will not be liable to BAE for any cost or expense
incurred by BAE after FPI notifies BAE of its election. In any event, FPI will
not be liable for loss of profits or incidental or consequential damages.

BAE will promptly notify FPI of any claim against BAE covered by FPI's warranty
hereunder with full details of the claim. BAE will cooperate in the defense of
any such claim and will not settle the same without FPI's written consent unless
BAE releases FPI from all of FPI's obligations under this section with respect
to the claim.

EXCEPT AS PROVIDED HEREIN, THE LICENSE IS PROVIDED WITHOUT ANY WARRANTY OF ANY
KIND, IN NO EVENT WILL FPI BE LIABLE FOR ANY DAMAGES, INCLUDING ANY LOST PROFITS
OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF THE IP,
TDP AND/OR THE CONFIDENTIAL INFORMATION, OR ARISING OUT OF THE PRODUCTION OF THE
ILAV VEHICLES, EVEN IF BAE HAS ADVISED FPI OF THE POSSIBILITY OF SUCH DAMAGES.

Protection of FPI's Information:

In connection with the performance of the ILAV Contract, BAE may directly or
indirectly become aware of or obtain technical or commercial information and/or
documents of a confidential nature relating to FPI's armored vehicles (including
by way of illustration and not limitation the Buffalo, the Cougar and the MUV-R)
FPI's business operations and/or its business relationships (collectively all
such information and documents that are marked as confidential shall be referred
to as "FPI's Company Information"). The parties agree to jointly mark any
information that has already been provided if FPI indicates to BAE that such
information is proprietary.

BAE shall protect and keep secret any and all Confidential Information and FPI's
Company Information which it acquires, and shall not at any time whether during
the currency of this License Agreement or after its expiration or termination
without the prior written consent of FPI disclose, divulge, make known, or in
any way communicate, to any person in any part of the world, or permit or allow
any of its employees or agents to disclose, divulge, make known or in any way
communicate to any person in any part of the world, the Confidential Information
or FPI's Company Information, other than to BAE's own employees, suppliers,
subcontractors or consultants who need to know or use such

102

--------------------------------------------------------------------------------



information for the limited purpose of enabling BAE to exercise its rights or
perform its obligations under this License Agreement.

The forgoing shall not apply in the event that the Confidential Information or
FPI's Company Information (1) was in the public domain at the time of disclosure
or thereafter enters the public domain through no breach of this or any other
Agreement by BAE; (ii) was, at the time of receipt, otherwise known to BAE
without restrictions as to use or disclosure; (iii) becomes known to BAE from a
source other than FPI without breach of this or any other Agreement by BAE;
(iv) is developed independently by BAE and without the reliance upon
Confidential Information or FPI's Company Information disclosed hereunder, or
(v) is disclosed with the written approval of FPI.

BAE acknowledges that the Confidential Information and FPI's Company Information
is and will be disclosed to it on the express condition that it be used only for
the limited and specific purpose of BAE exercising its rights and performing its
obligations under this License Agreement and BAE will not otherwise use or
attempt to use any of the Confidential Information or FPI's Company Information
for its own advantage or gain directly or indirectly. BAE shall not use or
attempt to use any of the Confidential Information or FPI's Company Information
in any manner which may cause or be calculated to cause injury or loss
(including injury or loss of or to, goodwill, customer confidence, commercial
relationships or intellectual property rights) to FPI or any company related to
FPI. BAE shall not copy the Confidential Information or FPI's Company
Information or allow it to be copied in whole or in part except as required
under this agreement, without the prior written consent of FPI.

BAE shall take or cause to be taken such reasonable precautions as may be
necessary to maintain the secrecy and confidentiality of the Confidential
Information and FPI's Company Information and to prevent its disclosure,
including ensuring that each employee, sub-contractor or consultant of BAE who
comes into possession of the Confidential Information or FPI's Company
Information or any part of it enters into a confidentiality agreement in favor
of FPI binding the employee, sub-contractor or consultant to keep the
Confidential Information secret and confidential, in terms substantially the
same as the provisions hereof.

Subject only to the provisions hereof, BAE will immediately upon demand, either
deliver up to FPI or destroy (and certify to FPI the proper destruction of) all
material (whether documents, microfilm, magnetic tape, cassette or disk,
computer software, laser disk, or any other medium of storing or recording
information) comprising or containing any of the Confidential Information and
FPI's Company Information, including any and all copies in whole or in part
thereof and any material on which BAE has itself recorded or stored in any form
the Confidential Information or FPI's Company Information or any part of it.

Nothing herein will prevent the disclosure of information that is required to be
disclosed in order to comply with any applicable law or legally binding order of
any court, government, semi-government authority or administrative or judicial
body, provided that BAE:


•Informs FPI in writing, with as much advance notice as possible, of the
proposed disclosure, giving full details of the circumstances of the proposed
disclosure and of the relevant information to be disclosed;

•Gives FPI a reasonable opportunity to challenge the proposed disclosure in a
court of law or other appropriate body;

•furnishes only that portion of the Confidential Information or FPI's Company
Information which it is advised by written opinion of its legal counsel is
legally required to be disclosed; and

•exercises its best efforts to obtain reliable assurances that confidential
treatment will be accorded to the Confidential Information.

103

--------------------------------------------------------------------------------





The obligations hereunder relating to the treatment of the Confidential
Information and FPI's Company Information shall survive the termination of this
agreement for a period of three years.

Protection of BAE's Information:

In connection with the performance of the ILAV Contract, FPI may directly or
indirectly become aware of or obtain technical or commercial information and/or
documents of a confidential nature relating to BAE's armored vehicles (including
by way of illustration and not limitation the Bradley, the M109 Self-Propelled
Howitzer, the M88 Recovery Vehicle and the Amphibious Assault Vehicle). BAE's
business operations and/or its business relationships (collectively all such
information and documents that are marked as confidential shall be referred to
as "BAE's Company Information").

FPI shall protect and keep secret any and all BAE's proprietary and/or
confidential information and BAE's Company Information which it acquires, and
shall not at any time whether during the currency of this License Agreement or
after its expiration or termination without the prior written consent of BAE
disclose, divulge, make known, or in any way communicate, to any person in any
part of the world, or permit or allow any of its employees or agents to
disclose, divulge, make known or in any way communicate to any person in any
part of the world, the BAE's proprietary and/or confidential information or
BAE's Company Information, other than to FPI's own employees, suppliers,
subcontractors or consultants who need to know or use such information for the
limited purpose of enabling FPI to exercise its rights or perform its
obligations under this License Agreement.

The forgoing shall not apply in the event that the Confidential Information or
BAE's Company Information (i) was in the public domain at the time of disclosure
or thereafter enters the public domain through no breach of this or any other
Agreement by FPI; (ii) was, at the time of receipt, otherwise known to FPI
without restrictions as to use or disclosure; (iii) becomes known to FPI from a
source other than BAE without breach of this or any other Agreement by FPI;
(iv) is developed independently by FPI and without the reliance upon BAE's
proprietary and/or confidential information or BAE's Company Information
disclosed hereunder, or (v) is disclosed with the written approval of BAE.

FPI acknowledges that the BAE's proprietary and/or confidential information and
BAE's Company Information is and will be disclosed to it on the express
condition that it be used only for the limited and specific purpose of FPI
exercising its rights and performing its obligations under this License
Agreement and FPI will not otherwise use or attempt to use any of the BAE's
proprietary and/or confidential information or BAE's Company Information for its
own advantage or gain directly or indirectly. FPI shall not use or attempt to
use any of the BAE's proprietary and/or confidential information or BAE's
Company Information in any manner which may cause or be calculated to cause
injury or loss (including injury or loss of or to, goodwill, customer
confidence, commercial relationships or intellectual property rights) to BAE or
any company related to BAE. FPI shall not copy the BAE's proprietary and/or
confidential information or BAE's Company Information or allow it to be copied
in whole or in part except as required under this agreement, without the prior
written consent of BAE.

FPI shall take or cause to be taken such reasonable precautions as may be
necessary to maintain the secrecy and confidentiality of the BAE's proprietary
and/or confidential information and BAE's Company Information and to prevent its
disclosure, including ensuring that each employee, sub-contractor or consultant
of FPI who comes into possession of the BAE's proprietary and/or confidential
information or BAE's Company Information or any part of it enters into a
confidentiality agreement in favor of BAE binding the employee, sub-contractor
or consultant to keep the BAE's proprietary and/or confidential information
secret and confidential, in terms substantially the same as the provisions
hereof.

Subject only to the provisions hereof, FPI will immediately upon demand, either
deliver up to BAE or destroy (and certify to BAE the proper destruction of) all
material (whether documents, microfilm,

104

--------------------------------------------------------------------------------




magnetic tape, cassette or disk, computer software, laser disk, or any other
medium of storing or recording information) comprising or containing any of the
BAE's proprietary and/or confidential information and BAE's Company Information,
including any and all copies in whole or in part thereof and any material on
which FPI has itself recorded or stored in any form the BAE's proprietary and/or
confidential information or BAE's Company Information or any part of it.

Nothing herein will prevent the disclosure of information that is required to be
disclosed in order to comply with any applicable law or legally binding order of
any court, government, semi-government authority or administrative or judicial
body, provided that FPI:


•Informs BAE in writing, with as much advance notice as possible, of the
proposed disclosure, giving full details of the circumstances of the proposed
disclosure and of the relevant information to be disclosed;

•Gives BAE a reasonable opportunity to challenge the proposed disclosure in a
court of law or other appropriate body;

•Furnishes only that portion of the BAE's proprietary and/or confidential
information or BAE's Company Information which it is advised by written opinion
of its legal counsel is legally required to be disclosed; and

•Exercises its best efforts to obtain reliable assurances that confidential
treatment will be accorded to the BAE's proprietary and/or confidential
information.

The obligations hereunder relating to the treatment of the BAE's proprietary
and/or confidential information and BAE's Company Information shall survive the
termination of this agreement for a period of three years.

Infringements & Exclusions:

Each party shall notify the other immediately of any actual, suspected or
anticipated infringement of the IP or any misuse of the Confidential Information
of which it becomes aware. The notification shall contain suggestions as to the
damage or potential damage which either or both parties are then suffering or
are likely to suffer from such an infringement or misuse.

FPI may in its absolute discretion determine whether or not to take legal or
other action against any third party for an actual or threatened or suspected
infringement of the IP or any misuse of the Confidential Information, and if FPI
elects to take legal or other action FPI:


•shall bear all costs of the action;

•shall have sole control over the form and conduct of such action;

•may settle, compromise or discontinue the action as it thinks fit;

•shall be entitled to any award of costs and/or damages made in relation to such
action; and

•shall indemnify BAE against any costs or damages for which BAE may become
liable as a result of the proceedings provided that BAE has not authorized or
contributed to the acts giving rise to the liability.

BAE will give FPI all authority, information and assistance requested by FPI to
assist it to initiate, litigate, settle or compromise any proceedings by FPI in
respect of any such infringement or misuse.

Default by BAE:

If BAE breaches any of the restrictions on use of the License Agreement or the
obligations relating to the protection of IP, TDP, Improvements, Confidential
Information or FPI's Company Information, or

105

--------------------------------------------------------------------------------




if BAE fails to pay when due any amount owing under this License Agreement and
such failure continues for a period of ten (10) calendar days, or if BAE fails
to perform any of its other obligations under this License Agreement or
materially fails to perform any of its obligations under the Subcontract which
is capable of being cured and such failure continues for a period of ten
(10) calendar days after BAE receives written notice of the default, FPI may
terminate this License Agreement upon written notice to BAE of the termination.
FPI's rights under this Section are in addition to, and are not a limitation on
or in substitution for, any other rights which FPI has by reason of any default,
including, without limitation, any claim for damages.

Post Termination-Expiration:

Expiration or termination of this License Agreement shall not relieve BAE of any
obligation to pay to FPI any license fees or other amount that had accrued prior
to such expiration or termination, and shall not relieve FPI from the obligation
to protect BAE's Company Information or BAE's obligation to protect IP, TOP,
Confidential Information, Improvements and FPI's Company Information as provided
herein.

On the termination of this License Agreement for any reason, BAE shall:


•immediately cease to use any of the IP, TDP, Improvements Confidential
Information and/or FPI Company Information;

•immediately stop manufacturing the ILAV Vehicles;

•immediately deliver to FPI an inventory listing all ILAV Vehicles manufactured
pursuant to the terms of this License Agreement by BAE but as yet undelivered;
and

•immediately deliver to FPI all material (whether drawings, prototypes, or any
other medium of storing or recording or embodying information) comprising or
containing any of the IP, TDP, Improvements, Confidential Information and FPI
Company Information, including any and all copies in whole or in part thereof
and any material on which BAE has recorded or stored in any form the
Confidential Information or any part of it.

Restriction on Disclosure:

BAE acknowledges that the ILAV Vehicle is a defense article subject to
applicable Federal export and import regulations, including but not limited to,
the U.S. Arms Export Control Act, as amended (22 U.S.C. §§ 2751-2799), the
International Traffic in Arms Regulations, as amended (22 C.F.R. Part 120 et
seq.), the Export Administration Act, as amended, (50 U.S.C. §§ 24012420), the
U.S. Export Administration Regulations, as amended (15 C.F.R. § 730 et seq.) and
the requirements of the National Industrial Security Program Operating Manual
("NISPOM"). BAE (and its subcontractors, vendors and suppliers) shall not
export, disclose, furnish or otherwise provide any technical information or
services relating to the ILAV to any foreign person or entity, whether within
the U.S. or abroad, without obtaining in advance FPI's prior approval and (if
required) appropriate U.S. Government export authorization.

Miscellaneous:

Notices.    All communications and notices under or in connection with this
License Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, or personally delivered or telefaxed.
All such communications shall be mailed or delivered to the appropriate address
or telefax number set forth on the signature page hereof. Any notice so mailed
shall be deemed to be given two (2) business days after when so mailed, and any
notice so delivered shall be deemed to be given when receipted for by, or
actually received by, an authorized officer of BAE or FPI, as the case may be.

106

--------------------------------------------------------------------------------



Other License Agreements.    This License Agreement replaces and supersedes all
prior agreements and understandings between the parties in respect of the
subject matter set forth herein, including the interim letter of authority
issued by FPI to BAE dated June 21, 2006. This License Agreement is intended to
enable BAE to perform the work required under the ILAV Contract and is executed
in conjunction with and as a condition precedent to the Subcontract. In the
event of any conflict between this License Agreement and the Subcontract, this
License Agreement shall prevail.

Assignment.    Either party may transfer and assign its rights and obligations
under this License Agreement to any entity which succeeds to its business and
assets by acquisition, merger or consolidation or which purchases the business
and all or substantially all of the assets of the transferor. Except as so
provided, neither party may transfer or assign any of its rights and obligations
under this License Agreement without the written consent of the other party.

Indemnity.    BAE agrees to indemnify FPI and its officers, directors,
employees, representatives, assigns, successors and affiliates (each an
"Indemnitee") against, and to hold each Indemnitee harmless from, any and all,
claims, damages, liabilities and related costs and expenses to third parties
asserting or alleging personal injury arising from the operation or use of the
ILAV Vehicles licensed hereunder, including reasonable attorneys' fees, incurred
by or asserted against any Indemnitee.

GOVERNING LAW AND FORUM; WAIVER OF JURY TRIAL.    THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED UNDER THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD FOR ANY PROVISIONS THEREOF RELATING TO CONFLICT OF LAWS. THE
PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMIT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS;
(B) AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT, ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT; AND (C) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. ANY
JUDICIAL PROCEEDING BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER SECURITY INSTRUMENT SHALL BE BROUGHT ONLY IN A
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY AND STATE
OF NEW YORK. EACH OF BAE AND FPI WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS. BAE ACKNOWLEDGES AND AGREES THAT
ANY BREACH OF THIS LICENSE AGREEMENT COULD CAUSE IRREPARABLE DAMAGE OR LOSS TO
FPI FOR WHICH MONTEARY DAMAGES WOULD BE INSUFFICIENT, THUS BAE AGREES THAT IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE HEREUNDER, FPI SHALL HAVE THE RIGHT TO
INJUNCTIVE RELIEF, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH HEREOF.

Invalidity.    If one or more of the provisions of this License Agreement shall
be held invalid, illegal, or unenforceable, such holding shall not affect any
other provision of this document.

Survival of License Agreement.    All representations, warranties, covenants,
and agreements contained herein shall bind BAE and its successors and assigns,
and shall inure to the benefit of FPI and its successors and assigns.

Waivers.    Rights and remedies of FPI hereunder are cumulative, and the
exercise or partial exercise of any right or remedy shall not preclude the
exercise of any other right or remedy. No failure to exercise and no delay in
exercising any power or right under this License Agreement shall operate as a
waiver thereof.

107

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written, The parties agree that this License
Agreement may be signed in counter-part copies and that facsimile copies of such
counterparts shall be binding upon the parties to the same extent as the
originals.

FORCE PROTECTION INDUSTRIES, INC.    
By:
 
/s/ RAYMOND POLLARD


--------------------------------------------------------------------------------


 
  Name   Raymond Pollard     Title   Chief Operating Officer    
Date:
 
8 Aug 2006


--------------------------------------------------------------------------------


 
 
BAE SYSTEMS LAND & ARMAMENTS L.P.
Ground Systems Division
 
 
By:
 
/s/ S. RAJOGOPAL


--------------------------------------------------------------------------------


 
  Name   S. Rajogopal     Title   V.P. and General Manager    
Date:
 
24 July, 2006


--------------------------------------------------------------------------------


 
 

108

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.11

Logistic Support Agreement

This Agreement ("Agreement") dated as of the 13 day of June , 2006, between
Force Protection Industries, Inc, ("FPI"), and _BAE Systems Land &
Armaments, L.P. acting through its Ground Systems Division ("GSD")

WHEREAS, GSD has entered into contract with the Government for Iraqi Light
Armoured Vehicles ("ILAV") identified as W56HZV-06-D-VB01 ("Prime Contract");
and

WHEREAS, GSD has entered into a subcontract with FPI for services, including the
furnishing of all Contractor logistic support under the Prime Contract
("Subcontract"); and

WHEREAS, the parties desire to further define their relationship for the
provision of contractor logistic support under the Subcontract and for future
contractor logistic support for the ILAV's since FPI is the owner of the ILAV
design and is experienced in providing these services.

NOW, THEREFORE, in accordance with the premises and mutual covenants contained
herein, the parties agree as follows:

1.    Definition    

(a)Contractor logistics support shall mean vehicle maintenance to cover routine
and non routine maintenance through depot level support; train the trainee
"operator/driver and maintenance training to an intermediate" or direct support
level; provision of spare and repair parts; and manuals ("CLS").

(b)Future contracts shall mean any arrangement that GSD or its affiliates enters
into during the five (5) year period immediately after Prime Contract completion
for the provision of any CLS for the ILAV (Future Contracts)

2.    Obligation of the Parties    

(a)GSD shall award to FPI under the subcontract all CLS orders it receives under
the Prime Contract for the current ILAV's and any ILAVS ordered under any
options. GSD shall provide FPI with all information on, and access to, the BAE
vehicles at its facility or the facilities of others to enable FPI to complete
its CLS work under the Subcontract.

(b)GSD shall forward to FPI any requests it receives for Future Contracts for
CLS, in order for FPI to act as the prime if allowed by the potential customer.
In the event that the potential customer does not allow FPI to be the prime by
virtue of GSD's role as prime contractor under Contract W56HZV-06-D-VB01, then
the parties shall proceed as provided herein and GSD shall award the CLS to FPI
under a new contract, which terms will be consistent the any orders it receives
for CLS under any Future Contracts and the Subcontract at prices mutually agreed
to by the parties.

3.    Proposal and Marketing Activity    

During the term of this Agreement, the parties will work together to jointly
prepare proposals for Future Contracts whenever the customer does not allow FPI
to be the prime by virtue of GSD's role as the prime contractor under Contract
W56HZV-06-D-VB01, per paragraph 2(b), above, and will cooperate as required in
marketing efforts during and after submission of said proposals. All proposals
will be prepared in the English language and, whenever necessary, translated
into a foreign language by GSD before being submitted to potential customers.
GSD shall keep FPI informed of all of its marketing activities regarding any
proposal submitted or intended to be submitted.

109

--------------------------------------------------------------------------------



Subject to prior mutual consent, which consent shall not be unreasonably
withheld, the parties may make public to customers and other third parties the
nature of their relationship under this Agreement.

4.    Termination    

Except for the obligations of Section 6, 8, 9 and 10 of this Agreement, which
shall survive the expiration or early termination hereof, this Agreement will
terminate five (5) years after the completion of the Prime Contract.

5.    Expenses    

Except for compensation which may be paid to the parties by customers pursuant
to the Prime Contract, Subcontract or any Future Contract, each party shall bear
all of its own expenses incurred in connection with this Agreement.

6.    Negation of the Formation of a Business Organization    

This Agreement shall not constitute, create, or in any way be interpreted to
create a joint venture, partnership, or formal business organization of any kind
between the parties.

7.    Assignment    

Neither party may assign nor transfer its interest herein without the prior
consent of the other party, provided, however, that either party may assign this
agreement without the consent of the other party to any successor by way of
merger, consolidation or the acquisition of substantially all of its business
assets.

8.    Disclosure and Protection of Information    

The parties shall comply with the confidentiality provisions of the subcontract.

9.    Export Controls    

Whensoever, under paragraph 2(b), GSD is the prime contractor for CLS, GSD shall
be responsible for securing all export licenses and other authoritizations
required in order for FPI to perform it obligations under the subcontract.

10.    Special U.S. Law    

The parties agree to comply fully with the U.S. Foreign Corrupt Practices Act
and warrant that they are, and will remain, in full compliance with all
applicable laws and regulations of any and all countries related to the
performance of services for the project hereunder. Furthermore, the parties
warrant, covenant and agree that, in the performance of this Agreement and in
connection with the sale of products and services covered by this Agreement the
parties have not and will not in the future, directly or indirectly, offer, pay,
promise to pay or authorize the payment of any money or offer, give, promise to
give, or authorize the giving of anything of value to:

any government official or any political party or official thereof, or any
candidate for political office; or

any other person while knowing or having reason to know that all or a portion of
such money or thing of value will be offered, given or promised directly or
indirectly, to any such official, to any such political party or, official
thereof, or to any candidate for political office;

for the purpose of:

influencing any action or decision of such official, party or official thereof,
or candidate in his or its official capacity, including a decision to fail to
perform his or its official functions, or inducing such official, party or
official thereof, or candidate to use his or its influence with any government
or instrumentality thereof to effect or influence any act or decision of such
government or instrumentality, in order to assist the parties in obtaining or
retaining business for or with or directing business to any person.

110

--------------------------------------------------------------------------------





11.    Agreement    

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof, and may not be modified, altered or amended, nor may
any provision hereof or right hereunder be waived, except by an instrument in
writing signed by the party against which such modification, alteration,
amendment or waiver is sought to be enforced. This Agreement shall be governed
by, and construed in accordance with, the laws of New York. All notices, demands
and other communications hereunder shall be in writing in the English language
and delivered to the parties at their respective principal executive offices.

12.    Disputes—The parties shall follow the disputes provisions of the
Subcontract.    

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

Force Protection Industries, Inc.    
By:
 
/s/ RAYMOND POLLARD


--------------------------------------------------------------------------------


 
 
Date:
 
8 Aug 2006


--------------------------------------------------------------------------------


 
 
BAE Systems Land & Armament L.P. Ground Systems Division
By:
 
/s/ KENNETH METTLER


--------------------------------------------------------------------------------


 
 
Date:
 
07/13/2006


--------------------------------------------------------------------------------


 
 

111

--------------------------------------------------------------------------------






SUBCONTRACT ATTACHEMENT 10.12
CERTIFICATE OF COMPLETION
ILAV


                                            does hereby certify that the
following performance measurements for Subcontract (SCLIN) have been
successfully completed:

Milestone
  Description  
Total
#   has reached $in material commitments, as such will submit the following
billings per the contract schedule for CLIN #    

    Billing #   Completion
Date   Milestone
Billing   Final 10%
Liquidation    
#
 
will also submit the following billings per contract schedule for CLIN #
 
 
 
 
Billing #
 
Completion
Date
 
Milestone
Billing
 
Final 10%
Liquidation
 
                       
 
 
Total Value of Completed Milestones this month
 
                       
 
 


--------------------------------------------------------------------------------

Signature of Authorized Representative
 
 

112

--------------------------------------------------------------------------------





MINIMUM GUARANTEED QUANTITY—CLIN 0011AB
Iraq ILAV W56HZV-06-R-V001
Attachment 10.13

EVENT
CATEGORIES   PER
INVOICE   %
TOTAL   PER
INVOICE   %
TOTAL   PER
INVOICE   %
TOTAL   PER
INVOICE   %
TOTAL   PER
INVOICE   %
TOTAL   PER
INVOICE   %
Tracks   Total order for 756
FPI Build 378  



          8           1           8           48           39           75    
179  



                                                                      Fab &
Inter.        

TOTAL COST OF VEHICLE

        $ 158,495         $ 30,459         $ 302,496         $ 202,556         $
237, 541         $ 77,992        

[Illegible]

  $ 47,548.50   $ 380,388.00                                                    
               



                                                                          $
380,388  



        $ —         $ —         $ —         $ —         $ —         $ —   $ —  



                                                                          $
11,109,767                                                                      
           

[Illegible]

  $ 47,438.50   $ 380,388.00   $ 10,051.47   $ 10,051.47   $ 66,823.68   $
534,589.44   $ 66,843.48   $ 3,308,487.04   $ 78,388.53   $ 3,057,152.67   $
52,254.64   $ 3,919,098.00        

[Illegible]

  $ 47,438.50   $ 380,388.00   $ 10,051.47   $ 10,051.47   $ 66,823.68   $
534,589.44   $ 66,843.48   $ 3,308,487.04   $ 78,388.53   $ 3,057,152.67        
      $ 7,190,669                                                              
                   

[Illegible]

  $ 15,849.50   $ 136,796.00   $ 10,356.06   $ 10,356.06   $ 68,848.64   $
550,789.12   $ 68,869.04   $ 3,305,713.92   $ 80,763.94   $ 3,149,793.66   $
25,737.36   $ 1,930,302.00   $ 9,073,751                                        
                   

SUBTOTAL

  $ 158,495   $ 1,267,960   $ 30,459   $ 30,459   $ 202,496   $ 1,619,968   $
202,556   $ 9,722,688   $ 237,541   $ 9,364,999   $ 77,992   $ 5,849,400   $
27,754,574                                                          



        $ 1,267,960         $ 30,459         $ 1,619,968         $ 9,722,688    
    $ 9,364,999         $ 5,849,480   $ 27,754,574                              
                                       



                                                                            0 %

113

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.14

Logistic Support Payment Plan                               Attachment: 10.14
Date: 24 July 2006

Maintenance , Support and Test
Maintenance and Support
   
 

Jul-06

  $ 2,622,120  

Aug-06

  $ 1,059,118  

Sep-06

  $ 427,455  

Oct-06

  $ 427,455  

Nov-06

  $ 427,455  

Dec-06

  $ 522,774  

Jan-07

 
$
1,850,325  

Feb-07

  $ 522,774  

Mar-07

  $ 819,320  

Apr-07

  $ 819,320  

May-07

  $ 819,320  

Jun-07

  $ 1,031,139  

Jul-07

  $ 720,185  

Aug-07

  $ 2,609,382  

Sep-07

  $ 720,185  

Oct-07

  $ 720,185  

Nov-07

  $ 720,185  

Dec-07

  $ 720,185  

Jan-08

 
$
2,165,027  

Feb-08

  $ 409,230  

Mar-08

  $ 345,684  

Apr-08

  $ 345,684  

May-08

  $ 345,684  

Jun-08

  $ 451,594  

Jul-08

  $ 451,594  

Aug-08

  $ 190,637  

M/S Total

  $ 22,264,017  

Test Support

       

Aug-06

  $ 68,692  

Oct-06

  $ 68,692  

Nov-06

  $ 68,692  

Test Total

  $ 206,076  

TOTAL SUPPORT EFFORT

  $ 22,470,093  

114

--------------------------------------------------------------------------------



SUBCONTRACT ATTACHMENT 10.15

CONTRACTOR LOGISTICS SUPPORT EQUIPMENT LIST
Date: 02 August 2006

NOMENCLATURE
  MINIMUM QUANTITY  

Combat Helmet (Level IIIA)

   

70

 

RHINO Spec Ops Ballistic Vest—Silver Level IIIA

   

70

 

Desk

   

20

 

Table, Folding

   

20

 

Chair, Office

   

20

 

Metal Folding Chair

   

4  pack 15

 

Easel, Presentation

   

10

 

File Cabinet

   

25

 

Safe, Office

   

1  

 

Whiteboard

   

12

 

Fan, Industrial Floor

   

15

 

Projector, Light Pro or Similar

   

3

 

Workstation, Computer

   

20

 

Printer, Laser

   

5

 

Satellite Phone, Iridium

   

3

 

Satellite Set w/VOIP/Internet Capability

   

1

 

Photocopier

   

1

 

Computer, Laptop

   

5

 

Computer, Toughbook

   

10

 

Vehicle, Pickup, 3/4 Ton

   

1

 

Vehicle, Pickup, Lightweight

   

2

 

Vehicle, Van

   

2

 

Tool Kit, Mechanic

   

25

 

Shop Set, Cougar Maintenance

   

3

 

Shop Set, Supplemental

   

2

 

Coats 5000 Tire Changer

   

1

 

Storage Racks

   

1

 

Parts Bins

   

1

 

Forklift, Gasoline or Diesel

   

1

 

Pallet Jacks

   

5

 

Hoist, Electric 15 Tom 105S-15

   

2

 

Lift, A-Frame 15T18-20

   

2

 

115

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18



BAE SYSTEMS LAND & ARMAMENTS L.P., GROUND SYSTEMS DIVISION MODIFICATION NO: 01
SUBCONTRACT NO: SCT004135 SECTION 3—DESCRIPTION / SPECIFICATIONS / STATEMENT OF
WORK 03 AUGUST 2006
BAE SYSTEMS LAND & ARMAMENTS LP, GROUND SYSTEMS DIVISION MODIFICATION NO:
01—SUBCONTRACT NO: SCT004135 SECTION 9—SUBCONTRACT CLAUSES 03 AUGUST 2006
SUBCONTRACT ATTACHMENT 10.2 FPII DESCRIPTION/SPECIFICATIONS/WORK STATEMENT Doc#
ILV00033 Revision 001
TABLE OF CONTENTS
SUBCONTRACT ATTACHMENT 10.2 FPII DESCRIPTION/SPECIFICATIONS/WORK STATEMENT Doc#
ILV00033 Revision 001
END OF NARRATIVE C 001
SUBCONTRACT ATTACHMENT 10.3 FPI SDRL Requirements
TABLE 1 CLASSIFICATION OF INSPECTION AND TESTS
SUBCONTRACT ATTACHEMENT 10.12 CERTIFICATE OF COMPLETION ILAV
